Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 1 of 55




                       EXHIBIT T1

   Deposition of Alfredo Martinez (Part I)
Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 2 of 55




                         EXHIBIT T

    Deposition of Alfredo Martinez (Part I)
Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 3 of 55
 30(b)(6)                                              Alfredo Martinez                                             Pagess 1..4
                                                          Page 1                                                           Page 3
  ·1· · · · · · · · ·UNITED STATES DISTRICT COURT                  ·1· · · · · · · · · · · · · · INDEX
  · · · · · · · · FOR THE SOUTHERN DISTRICT OF TEXAS               ·2· · · · · · · · · · · · · · · · · · · · · · · · · · · · PAGE
  ·2· · · · · · · · · · · ·HOUSTON DIVISION                        ·3
  ·3
                                                                   ·4· TESTIMONY OF ASST. FIRE CHIEF ALFREDO MARTINEZ
  · · UNITED STATES OF AMERICA,· · ·) Civil Action
  ·4· · · ·Plaintiff,· · · · · · · ·) No. 4:18-CV-00644
                                                                   ·5· Examination by Mr. Monteiro· · · · · · · · · · · · · · · 5
  ·················)                                               ·6· Examination by Mr. Ahmad· · · · · · · · · · · · · · · ·122
  ·5· vs.· · · · · · · · · · · · · ·)                              ·7· Examination by Ms. Sullivan· · · · · · · · · · · · · · 136
  ·················)                                               ·8· Further Examination by: Mr. Monteiro· · · · · · · · · ·137
  ·6· CITY OF HOUSTON,· · · · · · · )                              ·9· Changes and Signature· · · · · · · · · · · · · · · · · 138
  · · · · ·Defendant.· · · · · · · ·)                              10· Reporter's Certificate· · · · · · · · · · · · · · · · ·140
  ·7· ______________________________                               11· · · · · · · · · · · ·EXHIBITS MARKED
  ·8· JANE DRAYCOTT AND PAULA· · · ·)                              12· 30(B)(6)· · · · · · · · DESCRIPTION· · · · · · · · · ·PAGE
  · · KEYES,· · · · · · · · · · · · )
                                                                   13
  ·9· · · ·Plaintiff-Intervenors,· ·)
  ·················)
                                                                   14· Exhibit 1· ·Plaintiff's Amended Notice of Fed. R.· · · ·23
  10· vs.· · · · · · · · · · · · · ·)                              · · · · · · · · CIV. P.30(B)(6) Deposition to
  ·················)                                               15· · · · · · · Defendant City of Houston
  11· CITY OF HOUSTON,· · · · · · · )                              16· Exhibit 2· ·Defendant City of Houston's First· · · · · ·49
  · · · · · · · Defendant.· · · · · )                              · · · · · · · · Amended Objections and Responses to
  12                                                               17· · · · · · · Plaintiff's Amended Notice of FED. R.
  13                                                               · · · · · · · · CIV. P.30(B)(6) Deposition to
  14· · ·***************************************************       18· · · · · · · Defendant City of Houston; and
  15· · FED. R. CIV. P.30(B)(6) DEPOSITION OF CITY OF HOUSTON
                                                                   · · · · · · · · Defendant City of Houston's Second
  16· · · · · · ·(ASST. FIRE CHIEF ALFREDO MARTINEZ)
  17· · · · · · · · · · · ·August 12, 2019                         19· · · · · · · Amended and Supplemental Objections
  18· · ·***************************************************       · · · · · · · · and Responses to Plaintiff's Amended
  19· · · FED. R. CIV. P.30(B)(6) DEPOSITION OF CITY OF HOUSTON    20· · · · · · · Notice of FED. R. CIV. P.30(B)(6)
  · · (ASST. FIRE CHIEF ALFREDO MARTINEZ), produced as a witness   · · · · · · · · Deposition
  20· at the instance of the Plaintiff and duly sworn, was taken   21
  · · in the above-styled and numbered cause on Monday, August     · · Exhibit 3· ·City of Houston interoffice· · · · · · · · ·52
  21· 12, 2019, from 9:36 a.m. to 1:25 p.m., before JAMES M.       22· · · · · · · correspondence dated 01-13-10 re. OIG
  · · PLAIR, Certified Shorthand Reporter in and for the State     · · · · · · · · COMPLAINT 2009-0424 - HOU00005843
  22· of Texas, reported by computerized stenotype machine at
                                                                   23
  · · the CITY OF HOUSTON LEGAL DEPARTMENT, 900 Bagby, Third
  23· Floor, Houston, Texas 77002, pursuant to the Federal Rules   · · Exhibit 4· ·City of Houston interoffice· · · · · · · · ·54
  · · of Civil Procedure and the provisions stated on the record   24· · · · · · · correspondence dated 01-13-10 re.
  24· or attached hereto.                                          · · · · · · · · Complaint of Ena Jane Draycott OIG
  25· Job No. 407946                                               25· · · · · · · 2009-0424 - HOU00005852 through 5865
                                                        Page 2                                                             Page 4
  ·1· · · · · · · · · · · · ·APPEARANCES                           ·1· · · · · · · · · EXHIBITS MARKED (Cont'd.)
  ·2                                                               ·2· 30(B)(6)· · · · · · · · DESCRIPTION· · · · · · · · · ·PAGE
  · · REPRESENTING PLAINTIFF UNITED STATES OF AMERICA:
  ·3                                                               ·3· Exhibit 5· ·Statement of Ena Jane Draycott dated· · · · 67
  · · Mr. Jeremy P. Monteiro                                       · · · · · · · · 08-19-2009 - HOU00006027 through 6030
  ·4· Mr. Hector F. Ruiz                                           ·4
  · · UNITED STATES DEPARTMENT OF JUSTICE                          · · Exhibit 6· ·HFD Rules and Regulations policies,· · · · ·69
  ·5· EMPLOYMENT LITIGATION - CIVIL RIGHTS DIVISION                ·5· · · · · · · 08-01-05, Sections 1.01 through 8.10 -
  · · 950 Pennsylvania Avenue, N.W.
  ·6· Washington, D.C. 20530-0001
                                                                   · · · · · · · · HOU00002772 through 2786
  · · 202.616.9100 Telephone                                       ·6
  ·7· 202.514.1005 Fax                                             · · Exhibit 7· ·City of Houston interoffice· · · · · · · · ·80
  · · Jeremy.Monteiro@usdoj.gov Email                              ·7· · · · · · · correspondence dated 03-30-10 re.
  ·8· Hector.Ruiz@usdoj.gov Email                                  · · · · · · · · Complaint of E. J. Draycott and P. D.
  ·9· · · ·and                                                     ·8· · · · · · · Keyes, OIG 09-407 - HOU00005460
  10· Ms. Elizabeth F. Karpati
  · · Mr. Keith Wyatt                                              · · · · · · · · through 5462
  11· UNITED STATES DEPARTMENT OF JUSTICE - U.S. ATTORNEY'S        ·9
  · · OFFICE                                                       · · Exhibit 8· ·City of Houston interoffice· · · · · · · · ·83
  12· 1000 Louisiana Street, Suite 2300                            10· · · · · · · correspondence dated 03-30-10 re. OIG
  · · Houston, Texas 77002                                         · · · · · · · · Case 2009-407 with Investigation
  13· 713.567.9767 Telephone
  · · Elizabeth.Karpati@usdoj.gov Email
                                                                   11· · · · · · · Summary - HOU00001472 through 1495
  14· Keith.Wyatt@usdoj.gov Email                                  12· Exhibit 9· ·OIG Confidential File re. Complaint of· · · 96
  15                                                               · · · · · · · · Jane Draycott OIG 10-311 - HOU00005671
  · · REPRESENTING DEFENDANT CITY OF HOUSTON:                      13· · · · · · · through 5705
  16                                                               14· Exhibit 10· Sworn Affidavit of Jane Draycott dated· · ·104
  · · Ms. Deidra N. Sullivan                                       · · · · · · · · 04-21-2010 - HOU00005759 through 5762
  17· CITY OF HOUSTON LEGAL DEPARTMENT
  · · 900 Bagby Street, Third Floor                                15
  18· Houston, Texas 77002-2527                                    · · Exhibit 11· HFD Complaints policies, 08-01-05,· · · · ·108
  · · 832.393.6457 Telephone                                       16· · · · · · · Sections 1.01 through 6.06 -
  19· 832.393.6259 Fax                                             · · · · · · · · HOU00002821 through 2826
  · · Deidra.Sullivan@houstontx.gov Email                          17
  20
  21· REPRESENTING PLAINTIFFS-INTERVENORS JANE DRAYCOTT AND
                                                                   18· Exhibit 12· HFD Complaints policies, 08-01-2018,· · · ·116
  · · PAULA KEYES:                                                 · · · · · · · · Sections 1.01 through 6.06 -
  22                                                               19· · · · · · · HOU00002831 through 2834
  · · Mr. S. Nasim Ahmad                                           20
  23· Mr. Dwain Gregory Capodice II                                21
  · · AHMAD & CAPODICE, P.L.L.C.                                   22
  24· 24900 Pitkin Road, Suite 300
  · · The Woodlands, Texas 77386                                   23
  25· 832.767.3207 Telephone                                       24
  · · NAhmad@cline-ahmad.com Email                                 25

 888-893-3767
 www.lexitaslegal.com                                                                                                               YVer1f
Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 4 of 55
 30(b)(6)                                                   Alfredo Martinez                                                            Pagess 5..8
                                                                  Page 5                                                                     Page 7
  ·1· · · · · · · ASST. FIRE CHIEF ALFREDO MARTINEZ,                       ·1· answer a question, please answer all my questions today.
  ·2· having first been duly sworn, was examined and testified             ·2· · · · · · · · ·Do you understand that?
  ·3· as follows:                                                          ·3· · · ·A.· ·Yes.
  ·4· · · · · · · · · · · · ·EXAMINATION                                   ·4· · · ·Q.· ·And if you need a break, please state so and
  ·5· BY MR. MONTEIRO:                                                     ·5· we'll do our best to accommodate that.
  ·6· · · ·Q.· ·Good morning, sir.                                         ·6· · · · · · · · ·The only caveat I'll add to that is, if
  ·7· · · · · · · · ·Would you please state your name, and spell           ·7· there's a question pending, I'll ask that you answer that
  ·8· your last name for the record.                                       ·8· question before we take the break.
  ·9· · · ·A.· ·Alfredo Martinez, M-A-R-T-I-N-E-Z.                         ·9· · · · · · · · ·Is that okay?
  10· · · ·Q.· ·Thank you.                                                 10· · · ·A.· ·Yes.
  11· · · · · · · · ·And would you provide your business                   11· · · ·Q.· ·You're under oath.· Do you understand what
  12· address?                                                             12· testifying truthfully means?
  13· · · ·A.· ·1801 Smith Street, Houston, Texas 77002.                   13· · · ·A.· ·Yes, sir.
  14· · · ·Q.· ·And what business is at 1801 Smith Street?                 14· · · ·Q.· ·And is there any reason that prevents you from
  15· · · ·A.· ·The Houston Fire Department, Administration.               15· testifying truthfully and fully today?
  16· · · ·Q.· ·Have you had your deposition taken before?                 16· · · ·A.· ·No.
  17· · · ·A.· ·Yes.                                                       17· · · ·Q.· ·Okay.· Do you understand that you've been
  18· · · ·Q.· ·When was the last time you had your deposition             18· designated by the City as its representative, to answer
  19· taken?                                                               19· certain questions on behalf of the City today?
  20· · · ·A.· ·Oh, it would have to be at least ten years.                20· · · ·A.· ·Yes.
  21· · · ·Q.· ·Okay.· So I'm just going to go over a couple of            21· · · ·Q.· ·And have you agreed to be the City's
  22· reminders so you can understand how we'll proceed today. 22· representative for purposes of today's deposition?
  23· · · · · · · · ·If you don't understand any of my                     23· · · ·A.· ·Yes.
  24· questions, please state so and I'll do my best to restate            24· · · ·Q.· ·As part of your role of being the City's
  25· them.                                                                25· representative today, did you spend time preparing for

                                                                  Page 6                                                                     Page 8
  ·1· · · · · · · · ·Do you understand that?                               ·1· this deposition?
  ·2· · · ·A.· ·Yes.                                                       ·2· · · ·A.· ·Yes.
  ·3· · · ·Q.· ·And if you don't hear my question, you can state           ·3· · · ·Q.· ·How long did you spend?
  ·4· that as well and I'll do my best to restate my question.             ·4· · · ·A.· ·I think we had two short meetings.· One was
  ·5· · · · · · · · ·Do you understand that?                               ·5· approximately an hour.· The second meeting was an
  ·6· · · ·A.· ·Yes.                                                       ·6· hour-and-a-half, maybe two hours.
  ·7· · · ·Q.· ·In order to ensure a clean transcript, please              ·7· · · ·Q.· ·And when were those meetings held?
  ·8· wait until I finish my question before you answer, so the            ·8· · · ·A.· ·One was early July and one was in August, but
  ·9· court reporter can take down both what I'm saying and                ·9· I -- I don't remember the exact date.
  10· you're saying.                                                       10· · · · · · · · ·I can look through my calendar, if need be.
  11· · · · · · · · ·Do you understand that?                               11· · · ·Q.· ·Who did you meet with in connection with
  12· · · ·A.· ·Yes.                                                       12· those -- that preparation?
  13· · · ·Q.· ·You also need to answer my questions verbally              13· · · ·A.· ·So the first meeting was with two attorneys. I
  14· rather than, you know, nodding your head, shaking your               14· believe it was Ms. -- Ms. Sullivan and Ms. Cohen.· Also in
  15· head, body language, like that.· The court reporter can't            15· that meeting was Chief McLeod and Chief Stein.
  16· take down.                                                           16· · · · · · · · ·The second meeting in August was only with
  17· · · · · · · · ·So do you understand that?                            17· the same two attorneys and no one else.
  18· · · ·A.· ·Yes.                                                       18· · · ·Q.· ·Chief McLeod, is that Michelle McLeod?
  19· · · ·Q.· ·And if you do respond like that, which is                  19· · · ·A.· ·Yes, sir.
  20· totally normal in this type of setting, I may just prompt            20· · · ·Q.· ·And what is Chief Stein's first name?
  21· you -- I may ask you the same question again, just to make 21· · · ·A.· ·Allison.
  22· sure that I get a verbal response, just -- Do you                    22· · · ·Q.· ·Allison.
  23· understand that?                                                     23· · · · · · · · ·Did you speak with anyone in the Fire
  24· · · ·A.· ·Yes.                                                       24· Department about -- I'm sorry.· Let me back up for a
  25· · · ·Q.· ·Unless the City's attorney instructs you not to            25· minute.


 888-893-3767
 www.lexitaslegal.com                                                                                                                                 YVer1f
Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 5 of 55
 30(b)(6)                                                      Alfredo Martinez                                                 Pagess 9..12
                                                                 Page 9                                                                   Page 11
  ·1· · · ·A.· ·Okay.                                                     ·1· is what it's called now.
  ·2· · · ·Q.· ·In connection with preparing for today's                  ·2· · · ·Q.· ·When you reviewed the three synopses related to
  ·3· deposition, did you speak with anyone in the Fire                   ·3· Ms. Draycott, was that the first time you had reviewed
  ·4· Department?                                                         ·4· those documents?
  ·5· · · ·A.· ·No.                                                       ·5· · · ·A.· ·Oh, I think I had seen one of them before, maybe
  ·6· · · ·Q.· ·Did you speak with anyone in the Office of                ·6· in 2009, when I was in Staff Services, but I just -- It's
  ·7· Inspector General?                                                  ·7· such a long time ago, I'm not quite sure if I read the
  ·8· · · ·A.· ·No, sir.                                                  ·8· entire thing.
  ·9· · · ·Q.· ·In the meeting with Chief McLeod and                      ·9· · · ·Q.· ·Do -- Did you -- Were you involved, back in
  10· Chief Stein, did -- did you have conversations with them            10· 2009-2010, in any of those three investigations?
  11· that helped you prepare for today's deposition?                     11· · · ·A.· ·I believe in one of 'em, I was assigned to Staff
  12· · · ·A.· ·No, I didn't have conversation directly with              12· Services, where we would have received the synopsis from
  13· them.· We were just in the room, speaking in -- in general 13· OIG, but there are cases where, sometimes, they would go
  14· of the deposition.                                                  14· directly to the Fire Chief and bypass Staff Services, so
  15· · · ·Q.· ·Did you speak with anyone about their                     15· I -- I can't confirm if that particular one came straight
  16· depositions in this case, to prepare for today's                    16· to us or straight to the Fire Chief.
  17· deposition?                                                         17· · · ·Q.· ·And do you know which one that is, that you're
  18· · · ·A.· ·No, sir.                                                  18· speaking of?
  19· · · ·Q.· ·Did you review any of the deposition                      19· · · ·A.· ·I believe it's 424.
  20· transcripts, to prepare for today's deposition?                     20· · · ·Q.· ·Okay.
  21· · · ·A.· ·Yes.                                                      21· · · ·A.· ·But it could also be 407.· I'd have to take a
  22· · · ·Q.· ·Whose deposition -- Which depositions did you             22· look at it.
  23· review?                                                             23· · · ·Q.· ·So, back in 2009-2010, you worked in Staff
  24· · · ·A.· ·It was Phil Boriskie and Rick Flanagan.                   24· Services.· Is that correct?
  25· · · ·Q.· ·Any other deposition transcripts that you                 25· · · ·A.· ·Yes.

                                                                Page 10                                                                   Page 12
  ·1· reviewed?                                                           ·1· · · ·Q.· ·Okay.· And what was your position at that time?
  ·2· · · ·A.· ·No, sir.                                                  ·2· · · ·A.· ·I was a Senior Investigator, assigned to Staff
  ·3· · · ·Q.· ·Did you read the entire transcripts or were               ·3· Services as the supervisor there.
  ·4· there specific parts that you reviewed, that helped you             ·4· · · ·Q.· ·And your memory, your recollection, is that
  ·5· prepare for today's deposition?                                     ·5· there were times where the Office of Inspector General
  ·6· · · ·A.· ·Well, I -- I attempted to read all of 'em. I              ·6· would send synopses directly to Staff Services?
  ·7· mean, they were very lengthy, but for the most part, I did ·7· · · ·A.· ·Correct.
  ·8· get through -- through both of 'em.                                 ·8· · · ·Q.· ·And then there were other times where the Office
  ·9· · · ·Q.· ·Did you review any documents, to prepare for              ·9· of Inspector General would send synopses directly to the
  10· today's deposition?                                                 10· Fire Chief?
  11· · · ·A.· ·Yes.                                                      11· · · ·A.· ·Right.· And -- I'm sorry.· They would --
  12· · · ·Q.· ·Can you identify those documents?                         12· · · ·Q.· ·Go ahead.
  13· · · ·A.· ·I looked at previous complaint policies.· I -- I          13· · · ·A.· ·They would make their way to our office if they
  14· read over the synopsis on three cases, OIG cases.                   14· were sent to the Fire Chief and the -- and vice versa.· If
  15· · · ·Q.· ·When you say "the synopsis on three OIG cases,"           15· they were sent to us --
  16· are those the three cases -- or the three investigations            16· · · ·Q.· ·Okay.
  17· related to Jane Draycott?                                           17· · · ·A.· ·-- they would make their way to the Fire Chief.
  18· · · ·A.· ·Yes, sir.                                                 18· · · ·Q.· ·Was there any specific procedure or policy
  19· · · ·Q.· ·Any other documents that you reviewed, to                 19· that --
  20· prepare for today's deposition.                                     20· · · ·A.· ·No.· I -- I don't remember.
  21· · · ·A.· ·Not that I can recall.· I did review documents.           21· · · · · · · · ·MS. SULLIVAN:· Let him finish his question.
  22· I just -- They're not coming to me now.· There may be --            22· · · · · · · · ·THE WITNESS:· Sorry.
  23· maybe the Behavior Manual --                                        23· · · ·Q.· ·(BY MR. MONTEIRO) Yeah.· I know you're
  24· · · ·Q.· ·Okay.                                                     24· anticipating my --
  25· · · ·A.· ·-- and the Code Administrative Procedure, which           25· · · ·A.· ·Sure.


 888-893-3767
 www.lexitaslegal.com                                                                                                                               YVer1f
Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 6 of 55
 30(b)(6)                                                         Alfredo Martinez                                                  Pagess 13..16
                                                                   Page 13                                                                Page 15
  ·1· · · ·Q.· ·-- my questions.· Just let me -- make sure to                ·1· can receive any type of complaint.
  ·2· let me finish.                                                         ·2· · · · · · · · ·If the complaint alleges discrimination or
  ·3· · · · · · · · ·Was there a specific procedure or policy                ·3· retaliation or certain items such as fraud, we'll refer
  ·4· that laid out that process?                                            ·4· those to OIG for investigation, the Office of Inspector
  ·5· · · ·A.· ·No.                                                          ·5· General; and the -- the remaining complaints, whether
  ·6· · · ·Q.· ·Okay.· And did the documents you reviewed help               ·6· they're violations of rules -- then we handle those --
  ·7· you prepare for today's deposition?                                    ·7· · · ·Q.· ·Okay.
  ·8· · · ·A.· ·I'm sorry.· Could you ask it again?                          ·8· · · ·A.· ·-- at the Professional Standards Office.
  ·9· · · ·Q.· ·Sure.                                                        ·9· · · ·Q.· ·Did the Professional Standards Office have a
  10· · · · · · · · ·Did the documents that you reviewed to                  10· different name --
  11· prepare for today's deposition assist you in preparing for             11· · · ·A.· ·Yes.
  12· the deposition?                                                        12· · · ·Q.· ·-- in its history?
  13· · · ·A.· ·Yes, I believe they did.                                     13· · · · · · · · ·MS. SULLIVAN:· Hold on.
  14· · · ·Q.· ·Are you aware of the United States lawsuit in                14· · · · · · · · ·THE WITNESS:· Sorry.· I thought the
  15· this case?                                                             15· question was done.
  16· · · ·A.· ·Yes, I'm aware of why I'm here.                              16· · · ·Q.· · (BY MR. MONTEIRO) That's okay.
  17· · · · · · · · ·I don't know that I read the entire lawsuit             17· · · · · · · · ·Did the Professional Standards Office have
  18· itself, other than the paperwork that was given to me, to 18· a different name prior to its current name?
  19· be here today.                                                         19· · · ·A.· ·Yes.
  20· · · ·Q.· ·Okay.                                                        20· · · ·Q.· ·Can you identify what that was?
  21· · · · · · · · ·Have you read any -- any -- or have you                 21· · · ·A.· ·Staff Services.
  22· read Ms. Draycott or Ms. Keyes' lawsuit in this case?                  22· · · ·Q.· ·Staff Services.
  23· · · ·A.· ·No, sir, I can't recall reading it.                          23· · · · · · · · ·When did the name change, if you know?
  24· · · ·Q.· ·Are you aware of the claims that are being                   24· · · ·A.· ·It changed last year, I would imagine.· I think
  25· asserted in this lawsuit?                                              25· it was six months into -- let me see -- probably the

                                                                   Page 14                                                                Page 16
  ·1· · · ·A.· ·Not clearly, on the actual claims, you know.                 ·1· beginning of 2018.
  ·2· I -- I'd have to review the document.                                  ·2· · · ·Q.· ·Do you know why -- why the name was changed?
  ·3· · · ·Q.· ·Okay.· All right.                                            ·3· · · ·A.· ·I had a few meetings with the Fire Chief and we
  ·4· · · · · · · · ·We started to talk briefly about your                   ·4· discussed the name change and -- and what Staff Services
  ·5· employment history or your -- the work you did for Staff               ·5· actually meant in -- to the general public, to the
  ·6· Services back in 2009, but I just want to go through your              ·6· members, if they understood what it really covered.
  ·7· employment history a bit further.                                      ·7· · · · · · · · ·So we just did some research on other names
  ·8· · · · · · · · ·You're currently employed with the City of              ·8· for investigative divisions, particularly administrative
  ·9· Houston, correct?                                                      ·9· investigating divisions and "Professional Standards" seems
  10· · · ·A.· ·Yes.                                                         10· to be the new name that's being used across the country
  11· · · ·Q.· ·And what's your title?                                       11· in -- in different areas, so we just opted to go and
  12· · · ·A.· ·Assistant Chief.                                             12· change the name.
  13· · · ·Q.· ·How long have you been an Assistive -- Assistant             13· · · ·Q.· ·Were there any other changes besides -- besides
  14· Chief?                                                                 14· the name change?
  15· · · ·A.· ·Two years.                                                   15· · · · · · · · ·MS. SULLIVAN:· Objection.· Vague.
  16· · · ·Q.· ·What are your current duties and                             16· · · · · · · · ·Go ahead and answer.
  17· responsibilities?                                                      17· · · ·A.· ·So we -- we used to send investigations out to
  18· · · ·A.· ·I'm the Assistant Chief over the Professional                18· District Chiefs, to handle minor violations, such as AWOL
  19· Standards Office, and in my area, we cover complaints, 19· violations and things like that.
  20· grievances, accident reviews, also the Bilingual                       20· · · · · · · · ·Well, we were having some concern with
  21· Assessment, or the Bilingual Pay Area, is under that                   21· deadlines and things like that, that were being passed, so
  22· section as well.                                                       22· what we did is we -- we removed that and assigned those
  23· · · ·Q.· ·What kind of complaints does your office have                23· investigations to the investigators assigned to the
  24· oversight over?                                                        24· Professional Standards Office.
  25· · · ·A.· ·As far as -- In -- In receiving complaints, we               25· · · ·Q.· ·(BY MR. MONTEIRO) Any other significant changes


 888-893-3767
 www.lexitaslegal.com                                                                                                                               YVer1f
Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 7 of 55
 30(b)(6)                                                          Alfredo Martinez                                                Pagess 17..20
                                                                    Page 17                                                                   Page 19
  ·1· that you recall, in connection with the name change?                    ·1· investigator; and then about six investigators.
  ·2· · · ·A.· ·Not that I can recall right now.                              ·2· · · · · · · · ·I don't know if that totals 13.· Oh, there
  ·3· · · ·Q.· ·Okay.· What types of grievances does the                      ·3· is one Admin Specialist.
  ·4· Professional Standards Office handle?                                   ·4· · · ·Q.· ·Prior to becoming the Assistant Chief for
  ·5· · · ·A.· ·Oh, any grievance that's brought on by a member.              ·5· Professional Standards approximately two years ago, what
  ·6· They can grieve a multitude of things.· It could be over                ·6· position did you hold?
  ·7· transfers; it can be pay, different reasons; anything that              ·7· · · ·A.· ·Deputy Chief in the Arson Bureau.
  ·8· is not covered by a complaint.                                          ·8· · · ·Q.· ·How long did you hold that position?
  ·9· · · ·Q.· ·Does the Professional Standards Office receive                ·9· · · ·A.· ·That was about six months.
  10· and investigate complaints of discrimination, currently?                10· · · ·Q.· ·And what were your duties and responsibilities
  11· · · ·A.· ·They receive them, but, like I said earlier, we               11· in that role?
  12· don't investigate those.· We refer them to the Office of                12· · · ·A.· ·In that role, it was -- it was pretty much the
  13· Inspector General.                                                      13· Police Chief of the Arson Division to -- to handle any
  14· · · ·Q.· ·How about complaints of -- complaints alleging                14· issues that arose in that -- in that area, in that
  15· criminal allegations?                                                   15· division.· It involved everything from budget to training,
  16· · · ·A.· ·Yes.· We -- we investigate those in the                       16· just over -- overall oversight of the Arson Bureau.
  17· Professional Standards Office, as long as they're not tied 17· · · ·Q.· ·Does -- Did the Arson Bureau have any sort of
  18· to any type of discrimination that can be tied to one of                18· investigatory functions during the time that you were
  19· our members committing that alleged act.                                19· Deputy Chief?
  20· · · ·Q.· ·If you have a situation where you have a                      20· · · ·A.· ·They do.· They investigate arson.· They
  21· complaint that may be -- may involve criminal allegations               21· investigate fires, fire scenes, yes.
  22· as well as discrimination --                                            22· · · ·Q.· ·Any other sorts of investigations that that
  23· · · ·A.· ·Uh-hm.                                                        23· bureau does?
  24· · · ·Q.· ·-- what would your -- what would the procedure                24· · · ·A.· ·No, not particularly.· The investigators that
  25· be for your office to --                                                25· are assigned to Professional Standards are arson

                                                                    Page 18                                                                   Page 20
  ·1· · · ·A.· ·So if there's a question, we would refer it to                ·1· investigators who are currently investigating
  ·2· OIG for review and then they would either decide to keep                ·2· administrative investigations.
  ·3· the case and, in some cases, they would return it back for ·3· · · · · · · · ·But they are separated at that point, when
  ·4· investigation by the Professional Standards Office.                     ·4· they're assigned to the Professional Standards Office.
  ·5· · · ·Q.· ·Are there specific criteria that OI- -- that OIG              ·5· · · ·Q.· ·So these -- The six investigators that you
  ·6· uses to determine whether they hold onto it or not?                     ·6· currently oversee, their background is in arson
  ·7· · · · · · · · ·MS. SULLIVAN:· Objection.· Foundation.                   ·7· investigation?
  ·8· · · · · · · · ·Go ahead and answer.                                     ·8· · · ·A.· ·Yes.
  ·9· · · ·Q.· ·(BY MR. MONTEIRO) Let me rephrase it.                         ·9· · · ·Q.· ·Is that the right?
  10· · · · · · · · ·Do you know if there's specific criteria                 10· · · ·A.· ·Yes.
  11· that OIG would use to make that determination?                          11· · · ·Q.· ·And, prior to working as the Deputy Chief for
  12· · · ·A.· ·I don't know their entire process.· I do know                 12· the Arson Bureau, what position did you hold?
  13· there's a -- a sheet in part of the new complaint process               13· · · ·A.· ·It was Chief Investigator.
  14· that asks specific questions as it relates to                           14· · · ·Q.· ·Where were you assigned as Chief Investigator?
  15· discrimination, retaliation or harassment, and they would 15· · · ·A.· ·I think for a period of time I was on the night
  16· use that sheet to determine that.                                       16· shift on Sunday, Monday, Tuesday nights and --
  17· · · · · · · · ·But they do have the final say on which                  17· · · ·Q.· ·I'm sorry.· Was that in the Arson Bureau as
  18· cases they keep and which cases they send back.                         18· well?
  19· · · ·Q.· ·Okay.· What -- what -- Who's -- Let me start                  19· · · ·A.· ·Yes.
  20· over.                                                                   20· · · ·Q.· ·Okay.
  21· · · · · · · · ·What is your current staff makeup?                       21· · · ·A.· ·I'm sorry.· It's in the Arson Bureau.
  22· · · ·A.· ·So there are 13 members assigned, myself as the               22· · · ·Q.· ·That's okay.
  23· Assistant Chief, and then there's a Chief Investigator;                 23· · · · · · · · ·And how long were you the Chief
  24· there's a Senior Investigator; there's a Captain; a Senior              24· Investigator in the Arson Bureau?
  25· Captain; and a -- a Grievance Coordinator, which is an                  25· · · ·A.· ·I believe that was four years.


 888-893-3767
 www.lexitaslegal.com                                                                                                                                   YVer1f
Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 8 of 55
 30(b)(6)                                                       Alfredo Martinez                                                  Pagess 21..24
                                                                  Page 21                                                                   Page 23
  ·1· · · ·Q.· ·What position did you hold prior to that?                   ·1· Arson Bureau, did you hold any other positions with HFD?
  ·2· · · ·A.· ·That would be Senior Investigator, also in the              ·2· · · ·A.· ·Yes.
  ·3· Arson Bureau, and I believe that was about seven years. ·3· · · ·Q.· ·Okay.
  ·4· · · ·Q.· ·And did you hold a position prior to that?                  ·4· · · ·A.· ·I was an Engineer Operator and I believe that
  ·5· · · ·A.· ·Investigator in the Arson Bureau.                           ·5· was 2000 to 2002.
  ·6· · · ·Q.· ·When were you an investigator in the Arson                  ·6· · · ·Q.· ·Have you ever worked in RAA Air -- I'm
  ·7· Bureau?                                                               ·7· forgetting the acronym, but it's at the airport station?
  ·8· · · ·A.· ·I believe that started in 2002 --                           ·8· · · ·A.· ·No, I've never worked at the airport.
  ·9· · · ·Q.· ·So --                                                       ·9· · · · · · · · ·MR. MONTEIRO:· Can we mark this as
  10· · · ·A.· ·-- I believe to 2006.                                       10· Exhibit 1, please.
  11· · · ·Q.· ·Okay.                                                       11· · · · · · · · ·(Exhibit 1 marked)
  12· · · · · · · · ·When the arson investigators are assigned              12· · · ·Q.· ·(BY MR. MONTEIRO) I've just marked it, and it's
  13· to the -- or are hired within the -- to the Professional              13· received your -- You've just received what's been marked
  14· Standards Office, do they receive any sort of                         14· as Deposition Exhibit 1.
  15· investigatory training or how does that work, if you know?            15· · · · · · · · ·Please take a look at it and let me know
  16· · · ·A.· ·So when they -- When they're in the Arson                   16· when you've had a chance to review it.
  17· Division, they do receive training as far as interrogation 17· · · · · · · · ·(Witness reviewing document)
  18· and -- and interview skills.                                          18· · · ·Q.· ·(BY MR. MONTEIRO) Have you had a chance to
  19· · · · · · · · ·And those -- those are general training                19· review Exhibit 1?
  20· that -- that bleeds over into handling any type of                    20· · · ·A.· ·Yes, sir.
  21· investigation.· So they are trained in that sense.                    21· · · ·Q.· ·Have you seen this document before?
  22· · · ·Q.· ·Within the Arson Bureau?                                    22· · · ·A.· ·Yes.
  23· · · ·A.· ·Yes.                                                        23· · · ·Q.· ·Okay.· When did you receive -- When have you
  24· · · ·Q.· ·How about within the Professional Standards                 24· seen this document?
  25· Office?· Do they receive any specialized training?                    25· · · ·A.· ·Well, actually, the one I received actually had

                                                                  Page 22                                                                   Page 24
  ·1· · · ·A.· ·Yes.· They've -- they've attended training in               ·1· my name in it, as -- as being one of the people that was
  ·2· discipline -- in -- in administrative investigations.                 ·2· deposed.· So it may not be the exact, same one but,
  ·3· · · · · · · · ·For example, one of 'em was -- was taught              ·3· basically, it covered the same information, it seems.
  ·4· by Curt Varone.· He's a -- an investigator -- I'm sorry --            ·4· · · ·Q.· ·Okay.· Just directing your attention to Page 2,
  ·5· a District Chief and an attorney who teaches fire                     ·5· I think.
  ·6· departments administrative investigation techniques, I                ·6· · · ·A.· ·I have a thing that goes 3 to 3.
  ·7· guess, and rules.                                                     ·7· · · · · · · · ·MS. SULLIVAN:· Yes.
  ·8· · · ·Q.· ·Any other training that they receive?                       ·8· · · · · · · · ·MR. MONTEIRO:· Oh.· Is it missing a page?
  ·9· · · ·A.· ·No.· Every now and then, they can request                   ·9· · · · · · · · ·MS. SULLIVAN:· It's missing all the even
  10· training, each investigator, if they want, they find a                10· pages.
  11· course that they're interested in, whether it's                       11· · · · · · · · ·MR. MONTEIRO:· I'm so sorry.· We'll
  12· interrogation skills or interview skills and -- but what              12· substitute that --
  13· we try to do is, when they are assigned to the                        13· · · · · · · · ·MS. SULLIVAN:· Okay.
  14· Professional Standards Office, any training they request, 14· · · · · · · · ·MR. MONTEIRO:· -- at a break.
  15· it's more related to that and not so much arson.                      15· · · ·Q.· · (BY MR. MONTEIRO) But let me show you my copy,
  16· · · · · · · · ·But keep in mind that they still work in               16· and if you go up to the second page, do you --
  17· the Arson Bureau to some capacity, if there's overtime                17· · · ·A.· ·Yes.· Now --
  18· needed, so they still need to keep up their training for              18· · · ·Q.· ·-- see your name there?
  19· arson as well.· So it's just a -- a balance of trying to              19· · · ·A.· ·I'm sorry.
  20· approve the correct training for the investigator.                    20· · · ·Q.· ·Is that -- Is that what you're -- Is that what
  21· · · ·Q.· ·Okay.· Do they receive any sort of specialized              21· you're referring to?
  22· training related to investigating complaints of                       22· · · ·A.· ·Yes, sir.
  23· discrimination?                                                       23· · · ·Q.· ·Okay.
  24· · · ·A.· ·No, sir.                                                    24· · · · · · · · ·MR. WYATT:· Deidra, do you want to look?
  25· · · ·Q.· ·And then, prior to being an investigator in the             25· · · · · · · · ·MS. SULLIVAN:· Oh.


 888-893-3767
 www.lexitaslegal.com                                                                                                                                 YVer1f
Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 9 of 55
 30(b)(6)                                                   Alfredo Martinez                                                   Pagess 25..28
                                                                Page 25                                                                  Page 27
  ·1· · · · · · · · ·MR. RUIZ:· Is that a --                              ·1· meetings with anyone that was involved in these cases.
  ·2· · · · · · · · ·MR. WYATT:· It's got it on the back of the           ·2· · · ·Q.· ·Okay.· And I think you said earlier that Staff
  ·3· page.                                                               ·3· Services may have received one of the investigations, but
  ·4· · · · · · · · ·MS. SULLIVAN:· Yeah.                                 ·4· you couldn't recall specifically what that was?
  ·5· · · · · · · · ·MR. RUIZ:· Okay.· Deidra?                            ·5· · · ·A.· ·Yes.
  ·6· · · · · · · · ·MS. SULLIVAN:· Oh.                                   ·6· · · ·Q.· ·And you weren't active -- You weren't actually
  ·7· · · · · · · · ·MR. RUIZ:· Do you want to see the complete           ·7· involved in Staff Services, any actions that Staff
  ·8· one?                                                                ·8· Services took in response to that complaint.
  ·9· · · · · · · · ·MR. WYATT:· Sure.                                    ·9· · · · · · · · ·Is that fair?
  10· · · · · · · · ·MR. MONTEIRO:· It's just one that was --             10· · · ·A.· ·I guess -- Can you ask that again?
  11· · · · · · · · ·MR. AHMAD:· It's just one.                           11· · · ·Q.· ·Sure.
  12· · · · · · · · ·MS. SULLIVAN:· No.· Mine was like that,              12· · · · · · · · ·You said -- You told us earlier that when
  13· too.                                                                13· you worked in Staff Services, one of these complaints may
  14· · · · · · · · ·MR. RUIZ:· Did you --                                14· have come over from OIG.· Right?
  15· · · · · · · · ·MR. AHMAD:· No.· His is -- His is right.             15· · · ·A.· ·Right.
  16· Yours is wrong, I think.                                            16· · · ·Q.· ·And my question is:· Were you a personally
  17· · · · · · · · ·MR. WYATT:· You can go on with this one.             17· involved in any actions that Staff Services may have taken
  18· · · · · · · · ·MR. AHMAD:· Is this the right one?                   18· in response to receipt of -- of that investigation?
  19· · · ·Q.· · (BY MR. MONTEIRO) All right.                             19· · · ·A.· ·Not that I can recall.
  20· · · · · · · · ·So I'd like you to turn to Page 4 and                20· · · ·Q.· ·So does your knowledge about the subtopics exist
  21· you'll see a heading called "Matters", and there's a                21· only to the extent that you spent time preparing to be
  22· sec- -- there's a Section 1, which starts "OIG 424."                22· deposed about these subtopics?
  23· · · · · · · · ·Do you see -- Are you there?                         23· · · ·A.· ·Yes.
  24· · · ·A.· ·Yes.                                                      24· · · ·Q.· ·All right.· Before we jump into the subtopics, I
  25· · · ·Q.· ·Okay.· And if you can review 1(a) through (i),            25· just want to go through a few background questions, so

                                                                Page 26                                                                  Page 28
  ·1· and let me know when you've had a chance to review that.            ·1· that we're on the same page proceeding forward.
  ·2· · · · · · · · ·(Witness reviewing document)                         ·2· · · · · · · · ·Are you aware of HFD's complaint policies
  ·3· · · · · · · · ·THE WITNESS:· Okay.                                  ·3· and procedures, as they existed in 2009 and 2010?
  ·4· · · ·Q.· ·(BY MR. MONTEIRO) Now, my understanding is                ·4· · · ·A.· ·Yes.
  ·5· you've been designated to testify to Topics 1(a).· Is that          ·5· · · ·Q.· ·Did that -- HFD have a complaint policy in place
  ·6· correct?                                                            ·6· between 2009 and 2010, by which HFD members could report
  ·7· · · ·A.· ·Yes.                                                      ·7· complaints of discrimination?
  ·8· · · ·Q.· ·1(b)?                                                     ·8· · · ·A.· ·They did -- They did have a complaint policy in
  ·9· · · ·A.· ·Yes.                                                      ·9· place.
  10· · · ·Q.· ·1(d)?                                                     10· · · ·Q.· ·Am I correct that the Office of Inspector
  11· · · ·A.· ·Yes.                                                      11· General was responsible for receiving complaints alleging
  12· · · ·Q.· ·1(g)?                                                     12· criminal violations as well as discrimination in that time
  13· · · ·A.· ·Yes.                                                      13· period?
  14· · · ·Q.· ·1(h)?                                                     14· · · ·A.· ·Yes.· I believe they -- they could accept them,
  15· · · ·A.· ·Yes.                                                      15· as well as Staff Services, who would refer them over,
  16· · · ·Q.· ·And 1(i)?                                                 16· so --
  17· · · ·A.· ·Yes.                                                      17· · · ·Q.· ·Okay.
  18· · · ·Q.· ·Okay.· All right.                                         18· · · ·A.· ·-- that both were accepted.
  19· · · · · · · · ·And do you have any prior -- Do you have             19· · · ·Q.· ·And OIG was responsible for investigating those
  20· any personal knowledge regarding any of the information in 20· types of complaints?
  21· the subtopics?                                                      21· · · ·A.· ·Yes.
  22· · · ·A.· ·No.                                                       22· · · ·Q.· ·Was OIG responsible -- Let me step back for a
  23· · · ·Q.· ·All right.                                                23· minute.
  24· · · ·A.· ·Like I said, I was in -- I was in Staff Services          24· · · · · · · · ·Do you know if OIG was responsible for
  25· in '09, but I don't recall any personal knowledge of any            25· making a finding regarding those complaints?


 888-893-3767
 www.lexitaslegal.com                                                                                                                              YVer1f
Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 10 of 55
  30(b)(6)                                                       Alfredo Martinez                                                  Pagess 29..32
                                                                  Page 29                                                                  Page 31
  ·1· · · · · · · · ·MS. SULLIVAN:· Objection.· Vague.                      ·1· how it ties over to the Behavior Manual and also review
  ·2· · · · · · · · ·You can answer.                                        ·2· the synopsis from OIG.
  ·3· · · · · · · · ·THE WITNESS:· All right, but by                        ·3· · · ·Q.· ·And would -- Was that Staff Services'
  ·4· "finding" -- I guess I just need a little clarity on                  ·4· recommendation regarding discipline or was Staff Services
  ·5· "finding".                                                            ·5· making the decision at that point, if you know?
  ·6· · · ·Q.· ·(BY MR. MONTEIRO) Sure.· Do you know if OIG was ·6· · · ·A.· ·So from what I can recall, it wasn't so much of
  ·7· responsible for making a determination regarding the                  ·7· a recommendation.· It was more of tying the actual
  ·8· complaint?                                                            ·8· sustained charge from OIG to the Behavior Manual, making
  ·9· · · ·A.· ·I believe they made the decision on whether to              ·9· the connection and advising that that's where it most
  10· sustain or not sustain on -- on particular violations.                10· likely fit in the Behavior Manual.
  11· · · ·Q.· ·And was OI -- Do you know if OIG was responsible            11· · · · · · · · ·It's just to try to remain consistent
  12· for then notifying the Fire Department of its findings --             12· across all cases.
  13· · · ·A.· ·Yes.                                                        13· · · ·Q.· ·And how did the practice -- Well, how did the
  14· · · ·Q.· ·-- or determinations?                                       14· practice differ when the investigatory findings went to
  15· · · ·A.· ·Yes.                                                        15· the Fire Chief first?
  16· · · ·Q.· ·How would OIG make the Fire Department aware of             16· · · ·A.· ·I don't know that they differed much.
  17· its findings?                                                         17· · · · · · · · ·Well, what I mean when -- when they go to
  18· · · ·A.· ·I believe they sent over the synopsis of the                18· him first is if -- maybe they were delivered directly to
  19· case.· I don't recall if they send the entire case or just            19· the Fire Chief, and in that sense, the Fire Chief would
  20· the synopsis.                                                         20· just send it back to Staff Services and then the same
  21· · · ·Q.· ·Who would OIG send the report to?                           21· process would -- would occur, making its way back to the
  22· · · ·A.· ·Oh, like I said earlier, it would come to Staff             22· Fire Chief.
  23· Services or to the Fire Chief, but, for the most part, to             23· · · · · · · · ·And that -- and it's probably a rare
  24· Staff Services.                                                       24· instance that that happens.
  25· · · ·Q.· ·Was there a specific written policy that laid               25· · · ·Q.· ·Was there any sort of -- I may have asked you

                                                                  Page 30                                                                  Page 32
  ·1· out that procedure?                                                   ·1· this before, was -- but was there any sort of criteria by
  ·2· · · ·A.· ·Is that a policy in OIG or a policy in -- in                ·2· which investigations would either go to Staff Services or
  ·3· Staff Services of accepting that?                                     ·3· the Fire Chief?
  ·4· · · ·Q.· ·I -- Well, let's start with OIG.                            ·4· · · ·A.· ·No.· The only thing I can think of is, if it was
  ·5· · · ·A.· ·So I -- so I believe OIG had a set of policies              ·5· some type of a high priority case, it may have made its
  ·6· that they followed.                                                   ·6· way directly to the Fire Chief, is -- is all I can
  ·7· · · · · · · · ·As far as Staff Services, there wasn't a               ·7· remember.
  ·8· written policy that explained what to do.· It was more of             ·8· · · ·Q.· ·Was the Fire Chief, then, the ultimate
  ·9· a practice of what was done when -- when it was received.             ·9· decision-maker, in terms of any sort of discipline that
  10· · · ·Q.· ·When you mentioned OIG's written policies, are              10· would -- would be adopted in response to an OIG
  11· you referring to their standard operating procedures?                 11· investigation?
  12· · · ·A.· ·Yes.                                                        12· · · ·A.· ·Yes.
  13· · · ·Q.· ·And what was Staff Services' practice that you              13· · · ·Q.· ·Do you know if the City's Legal Department had
  14· just referenced?                                                      14· any role in this process?
  15· · · ·A.· ·So when a case was received from OIG, the Staff             15· · · ·A.· ·Yes.· Back in -- I guess in 2009, Staff
  16· Services Office would -- would read over the synopsis,                16· Services -- there wasn't a City Attorney assigned to the
  17· then go down to the Conclusion Section and if there was a             17· Houston Fire Department that would -- would -- would
  18· sustained charge on a named member, then that charge would 18· review letters, disciplinary letters, after the Fire Chief
  19· be compared to the Behavior Manual and assigned a                     19· had decided on the discipline, maybe even typed those
  20· category, and depending on if it's a first offense or                 20· letters as well.
  21· second offense, would decide where the -- if it was an                21· · · ·Q.· ·So that person would review the Fire Chief's
  22· entry level for a particular category and then that would             22· determination.· Is that --
  23· be written on a sheet, sent over to the Fire Chief, so                23· · · ·A.· ·I -- I believe so.
  24· that he would be able to see that -- that would probably              24· · · ·Q.· ·Is that fair?
  25· sit on top of the synopsis, so the Fire Chief could see               25· · · ·A.· ·I don't -- I don't know if they actually read


  888-893-3767
  www.lexitaslegal.com                                                                                                                               YVer1f
Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 11 of 55
  30(b)(6)                                                         Alfredo Martinez                                                          Pagess 33..36
                                                                    Page 33                                                                        Page 35
  ·1· the entire case prior to it going to the Fire Chief or if               ·1· be issues where there was counseling recommended or even a

  ·2· they reviewed it after it went to the Fire Chief, so that ·2· policy change.
  ·3· their letter was -- was appropriate.                                    ·3· · · · · · · · ·It's just -- I don't think it was formal,

  ·4· · · ·Q.· ·Were there any other City agencies involved in                ·4· it was defined anywhere, but I do remember there were some

  ·5· the process other than Staff Services, OIG and the Legal ·5· that would give some type of recommendation.
  ·6· Department, that you're aware of?                                       ·6· · · ·Q.· ·Who would know more about that process?

  ·7· · · ·A.· ·I don't think so.· I think that's all of 'em,                 ·7· · · ·A.· ·I think we would have -- To find that out, we

  ·8· but I'm not quite sure.                                                 ·8· would have to go back and look at cases from that era,

  ·9· · · ·Q.· ·Was there any specific procedure, policy or                   ·9· from that time, to see if any of the recommendations or

  10· procedures, which reduced the Fire Chief's role in                      10· conclusions included some of -- some of that information.

  11· reviewing OIG investigations and findings to writing?                   11· · · ·Q.· ·Was there -- And -- and you said it was not

  12· · · ·A.· ·Reduce the Fire Chief's role?· I -- I -- I don't              12· formal, so I assume there was no specific written policy

  13· understand that --                                                      13· or procedure which provided OIG with that authority.

  14· · · ·Q.· ·Well, you described --                                        14· · · · · · · · ·Is that --

  15· · · ·A.· ·-- part of your question.                                     15· · · ·A.· ·Right.

  16· · · ·Q.· ·Sure.· Let me try to rephrase it.                             16· · · ·Q.· ·-- fair?

  17· · · · · · · · ·You described the Fire Chief's role in                   17· · · ·A.· ·Yes, that's fair.

  18· receiving the -- the cover sheet from Staff Services --                 18· · · ·Q.· ·And then I think you differentiated between what

  19· · · ·A.· ·Right.                                                        19· the current policy is regarding OIG providing

  20· · · ·Q.· ·-- and then making the final determination and                20· recommendations as to non-disciplinary corrective

  21· discipline --                                                           21· measures.

  22· · · ·A.· ·Right.                                                        22· · · · · · · · ·Can you describe what the current procedure

  23· · · ·Q.· ·-- earlier.                                                   23· is?

  24· · · · · · · · ·Was there any sort of specific -- Was there              24· · · ·A.· ·The policy or procedure or -- or practice?

  25· any sort of written policy or procedures which laid out                 25· · · · · · · · ·I -- I don't know that there's a policy

                                                                    Page 34                                                                        Page 36
  ·1· that process that you described for us?                                 ·1· that tells OIG to do that.· I just know that, in the
  ·2· · · ·A.· ·No, sir.                                                      ·2· conclusions and the recommendations that we're receiving
  ·3· · · ·Q.· ·Did -- As part of its review, did OIG provide                 ·3· now from OIG, they include possible counseling scenarios,
  ·4· any recommendations for the Fire Department, as to any                  ·4· possible policy changes or training deficiencies and they
  ·5· non-disciplinary corrective measures to be taken following              ·5· do make those recommendations with each case.
  ·6· its investigation?                                                      ·6· · · ·Q.· ·And that's -- It sounds like that's a practice
  ·7· · · · · · · · ·MS. SULLIVAN:· Objection.· Vague as to                   ·7· but not necessarily a formal policy.
  ·8· time.                                                                   ·8· · · ·A.· ·I --
  ·9· · · ·Q.· ·(BY MR. MONTEIRO) And, again, we're focused on                ·9· · · ·Q.· ·Is that fair?
  10· 2009 to 2010.                                                           10· · · ·A.· ·It's fair.
  11· · · ·A.· ·And I'm -- and I'm glad you brought up the                    11· · · · · · · · ·I -- I can't speak to OIG, if they have it
  12· timing, 'cause now we do receive that type of information               12· in writing in -- in their area, but we don't have anything
  13· from OIG.                                                               13· in -- in ours that puts that authority on OIG.
  14· · · · · · · · ·I thought that, if there was an issue, even              14· · · ·Q.· ·And, again, that would be found in the standard
  15· back in '09 from OIG, if there was a concern, that they                 15· operating procedures, most likely?
  16· would bring it to our attention.· I just can't recall if                16· · · ·A.· ·Yes, sir.
  17· that was part of their procedure, to include that.                      17· · · ·Q.· ·When was that -- Is there a specific time
  18· · · · · · · · ·I just -- I believe that there were a few                18· period, that you can recall, that -- that that was --
  19· cases where they would make a recommendation or say, "Hey, 19· that -- that it was implemented on a more formal basis?
  20· we may need to look into this," but I don't remember                    20· · · ·A.· ·I would -- I would say it was in the transition
  21· exactly of a particular case.                                           21· where OIG was -- was taken over or was handled, actually
  22· · · ·Q.· ·Okay.· So can -- can -- Do you know of any --                 22· supervised by an attorney.
  23· any examples of non-disciplinary corrective measures that               23· · · · · · · · ·I think that was in 2010.· The different
  24· may have been ever recommended by OIG?                                  24· divisions that were assigned to OIG at HPD were sent back
  25· · · ·A.· ·I can't think of one particularly.· There could               25· to their respective departments.


  888-893-3767
  www.lexitaslegal.com                                                                                                                                       YVer1f
Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 12 of 55
  30(b)(6)                                                         Alfredo Martinez                                                   Pagess 37..40
                                                                    Page 37                                                                    Page 39
  ·1· · · · · · · · ·For example, the arson investigators that                ·1· · · ·A.· ·Yes.
  ·2· were assigned there, to handle the criminal cases, were ·2· · · ·Q.· ·What are the other outcomes?
  ·3· sent back to the department, and that's where Staff                     ·3· · · · · · · · ·And, again, this is back in 2009-2010.
  ·4· Services began investigating criminal cases.                            ·4· · · ·A.· ·Okay.· There was a exonerated.· There was also
  ·5· · · ·Q.· ·Okay.· So, earlier, you described the Fire                    ·5· unfounded.· I believe there was a non-jurisdictional and
  ·6· Chief's role in receiving results of OIG investigations.                ·6· an information only.
  ·7· · · · · · · · ·And did that differ, whether the complaint               ·7· · · ·Q.· ·And are these -- are these various dispositions
  ·8· was a discrimination complaint versus a criminal                        ·8· contained within any sorts of policies or procedures, that
  ·9· complaint?                                                              ·9· you're aware of?
  10· · · ·A.· ·No.                                                           10· · · ·A.· ·I believe they're in OIG's policies.
  11· · · ·Q.· ·The procedure was the same?                                   11· · · ·Q.· ·The standard operating procedures?
  12· · · ·A.· ·Yes.· It -- Other than what we spoke on and --                12· · · ·A.· ·Yes, sir.
  13· just every now and then a case may make it there.                       13· · · ·Q.· ·What does "information only" mean?
  14· · · · · · · · ·But, like I think, that was just more of a               14· · · ·A.· ·Sometimes we will -- we'll get phone calls.
  15· delivery more so than a policy.                                         15· · · · · · · · ·Say, for example, someone calls in and
  16· · · ·Q.· ·And then the Fire Chief being the ultimate                    16· makes an allegation but gives us no information on -- on a
  17· decision-maker, in terms of discipline.                                 17· particular day, time, member.
  18· · · · · · · · ·Again, that -- that doesn't differ based on              18· · · · · · · · ·So all we have is an allegation on
  19· the complaint allegations.· Is that correct?                            19· something and no additional information, not even enough
  20· · · ·A.· ·Are you speaking in terms of -- of where it was               20· information to contact the complainant, to assist them
  21· delivered, would that make a difference on whether the 21· with filing a complaint; and so those would be listed as
  22· Fire Chief decided over that particular case?                           22· information only.
  23· · · · · · · · ·Whether it was delivered to him or to Staff              23· · · ·Q.· ·Okay.
  24· Services, he was still the final say in discipline.                     24· · · ·A.· ·I guess it's just to keep a record of the -- the
  25· · · ·Q.· ·And that would go across all sorts of                         25· phone call that was -- that was made.

                                                                    Page 38                                                                    Page 40
  ·1· complaints, discrimination, criminal --                                 ·1· · · ·Q.· ·And "exonerated," what does that mean?
  ·2· · · ·A.· ·Yes.                                                          ·2· · · ·A.· ·So "exonerated" is that the act occurred but it
  ·3· · · ·Q.· ·Okay.· There's no difference -- It's not                      ·3· was proper.· It was no violation.
  ·4· different for a criminal complaint versus a discrimination              ·4· · · ·Q.· ·And then "unfounded"?
  ·5· complaint?                                                              ·5· · · ·A.· ·I believe "unfounded" -- I'd have to look at it
  ·6· · · ·A.· ·No.· If we're talking in terms of when the                    ·6· and review it, but I believe "unfounded" is that the -- no
  ·7· investigation is completed and presented to the Fire                    ·7· violation occurred.· There was -- there was no rule
  ·8· Chief, then, yes, there wouldn't be a difference.· He                   ·8· violation that was -- that occurred.
  ·9· would --                                                                ·9· · · ·Q.· ·And when you say "rule violation," what do you
  10· · · ·Q.· ·You mentioned earlier a sustained complaint.                  10· mean by that?
  11· · · · · · · · ·What -- what is a sustained complaint?                   11· · · ·A.· ·So any of our rules and regulations, our
  12· · · ·A.· ·So a sustained complaint is a complaint where an              12· policies in the Fire Department, if someone alleges
  13· investigation occurred and there was enough evidence to 13· something that doesn't relate to one of those rules.
  14· prove the allegation of -- Well, whatever the allegation                14· · · ·Q.· ·Under what dispositions could the Fire
  15· was.                                                                    15· Department take disciplinary action?
  16· · · ·Q.· ·And, again, that's a determination that the                   16· · · ·A.· ·Sustained.
  17· Office of Inspector General was making with respect to                  17· · · ·Q.· ·No other dispositions.· Is that right?
  18· discrimination complaints back in 2009 and 2010?                        18· · · ·A.· ·Not that we -- not that discipline could be
  19· · · ·A.· ·Yes.                                                          19· issued.
  20· · · ·Q.· ·And then what does "not sustained" mean?                      20· · · ·Q.· ·Okay.· Apart from -- I'm sorry.· Let's step back
  21· · · ·A.· ·So "not sustained" means that there wasn't                    21· for a minute.
  22· enough evidence to either prove or disprove the                         22· · · · · · · · ·So that was the -- Was that the purpose of
  23· allegation.                                                             23· the Fire Chief's review of the investigation, to determine
  24· · · ·Q.· ·Are there other outcomes besides sustained and                24· whether discipline should be implemented?
  25· not sustained, that you're aware of?                                    25· · · ·A.· ·I'm not sure if it's if discipline should be


  888-893-3767
  www.lexitaslegal.com                                                                                                                                   YVer1f
Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 13 of 55
  30(b)(6)                                                        Alfredo Martinez                                                   Pagess 41..44
                                                                   Page 41                                                                   Page 43
  ·1· implemented but what -- at what level.                                 ·1· undertaken?
  ·2· · · · · · · · ·So if it -- if the investigation came back              ·2· · · ·A.· ·They were reviewed and read, like I said, and if
  ·3· sustained, it's -- it's pretty obvious that if --                      ·3· there was something -- if there was something in there
  ·4· depending on the severity, there would be discipline, but ·4· about some needed training, we would do it, but I don't
  ·5· the Fire Chief would decide which -- what amount,                      ·5· know that it was read for the purposes of -- of
  ·6· basically.                                                             ·6· determining if any additional training was required.
  ·7· · · ·Q.· ·And in terms of the other dispositions that --               ·7· · · ·Q.· ·So if -- if OIG made that recommendation or
  ·8· that we mentioned, are those sent from -- Is the procedure             ·8· flagged it --
  ·9· by which the Fire Department receives those findings the               ·9· · · ·A.· ·Right.
  10· same as what you described earlier?                                    10· · · ·Q.· ·-- then -- then the Fire Department may consider
  11· · · ·A.· ·Which part did I describe?                                   11· that?
  12· · · ·Q.· ·Sorry.· Let me --                                            12· · · ·A.· ·Yes.
  13· · · ·A.· ·So -- so if the -- the letter from OIG, the                  13· · · ·Q.· ·But if OIG did not flag it, then that wasn't
  14· conclusion, would -- would list the potential alleged                  14· within the scope of review.· Is that fair?
  15· violations and next to that, they would infer a                        15· · · ·A.· ·Yes.
  16· determination, whether it was sustained, not sustained,                16· · · ·Q.· ·Okay.
  17· exonerated, unfounded.                                                 17· · · · · · · · ·Were the findings -- were the OIG findings
  18· · · · · · · · ·So the same paperwork, the same synopsis,               18· reviewed to determine if other non-disciplinary corrective
  19· would have those types of -- of conclusions or -- or                   19· measures should be implemented?
  20· results in the letter.                                                 20· · · · · · · · ·MS. SULLIVAN:· Objection.· Vague.
  21· · · ·Q.· ·Would the Fire Chief receive not-sustained                   21· · · · · · · · ·Go ahead and answer.
  22· complaints?                                                            22· · · ·A.· ·So I -- I -- I'm speaking in terms of '09 and
  23· · · ·A.· ·Yes.                                                         23· I'm trying to separate it from how it is today, but in
  24· · · ·Q.· ·And exonerated complaints?                                   24· '09, it's possible that the Fire Chief looked at these and
  25· · · ·A.· ·Yes.                                                         25· decided, "Hey, we need to -- we need to train in this

                                                                   Page 42                                                                   Page 44
  ·1· · · ·Q.· ·So all complaints would be sent from OIG to                  ·1· area" or, "We need to counsel this member," which is kinda
  ·2· Staff Services to the Fire Chief?                                      ·2· how we do it now with the Fire Chief.
  ·3· · · ·A.· ·Yes.                                                         ·3· · · · · · · · ·I just don't recall exactly how it went
  ·4· · · ·Q.· ·Apart from reviewing the findings to determine               ·4· down, but nothing limited the Fire Chief from reviewing
  ·5· if disciplinary action should be taken, did the Fire                   ·5· the synopsis and saying, you know, "We need to -- to
  ·6· Department review the findings to determine if any                     ·6· address this particular issue."
  ·7· policies or procedures needed to be changed?                           ·7· · · ·Q.· · (BY MR. MONTEIRO) Okay.
  ·8· · · ·A.· ·I can't recall that the Department itself would              ·8· · · · · · · · ·MS. SULLIVAN:· Do you need a break?
  ·9· do it.· Like I said, it would be more of a -- of a                     ·9· · · · · · · · ·THE WITNESS:· No.· I'm okay.
  10· city-wide approach, where if OIG told us, "Hey, you know, 10· · · ·Q.· ·(BY MR. MONTEIRO) So outside of the Fire Chief's
  11· we have an issue here.· You guys need to look into it,"                11· review, are you aware of anyone else within the Fire
  12· then we would look into it.                                            12· Department who was tasked with reviewing OIG's findings?
  13· · · · · · · · ·When we received a conclusion from OIG, we              13· · · ·A.· ·Well, I know that the staff at -- in Staff
  14· considered that a complete report, a complete                          14· Services would -- would read it and apply the -- the
  15· investigation that covered everything.· And at that point              15· categories.
  16· what would -- remained was assigning a category to any                 16· · · · · · · · ·I don't know if that's considered a -- a
  17· sustained discipline and then forwarding that to the Fire              17· review that you're speaking of, but, yes --
  18· Chief.                                                                 18· · · ·Q.· ·Okay.
  19· · · · · · · · ·I don't remember a review of the entire                 19· · · ·A.· ·-- they did read the synopsis and provide that
  20· thing, the entire document, to sort of reinvestigate.· It              20· comparison or -- to the Behavior Manual.
  21· was considered a complete package.                                     21· · · ·Q.· ·And anyone else?
  22· · · ·Q.· ·Okay.· Do you know if that would -- if -- Do you             22· · · ·A.· ·Not that -- not that I can recall that had to
  23· know if -- Let me strike that.                                         23· see it in this particular -- unless it was assigned to one
  24· · · · · · · · ·Were the -- were the OIG findings reviewed              24· of our investigators for any type of follow-up, but that
  25· to determine if any additional training should be                      25· hardly ever occurred.


  888-893-3767
  www.lexitaslegal.com                                                                                                                                 YVer1f
Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 14 of 55
  30(b)(6)                                                       Alfredo Martinez                                                     Pagess 45..48
                                                                   Page 45                                                                    Page 47
  ·1· · · ·Q.· ·Okay.                                                        ·1· the member -- 'cause there -- there were options for
  ·2· · · ·A.· ·I'm sorry.· That didn't occur in '09, because we             ·2· members to use benefit time in lieu of suspension.· In
  ·3· didn't have investigators in Staff Services in '09.                    ·3· those cases, the benefit time would be burned and there
  ·4· · · ·Q.· ·And what was the Fire Department's practice,                 ·4· would be no need to notify his chain -- his or her chain.
  ·5· then, for communicating the results of OIG investigations              ·5· · · · · · · · ·But if the member opted to take days off,
  ·6· to the individuals involved within the Fire Department?                ·6· then a memo would have to be sent out through his chain,
  ·7· · · ·A.· ·So at the conclusion of the investigation, a                 ·7· explaining that, from this day to this day, this member is
  ·8· closure letter was sent to the -- the complainant and the              ·8· not going to be at work because of a -- of a suspension;
  ·9· respondent.                                                            ·9· but it didn't go into detail of what occurred.
  10· · · · · · · · ·That's the current practice, and I believe              10· · · ·Q.· ·Okay.
  11· it was also the practice in -- in '09.                                 11· · · ·A.· ·I don't even think they told them whether it was
  12· · · ·Q.· ·Was anyone else notified?                                    12· sustained or not, but I guess you could assume that it was
  13· · · ·A.· ·Not -- I -- I don't believe so.· I'm not sure.               13· sustained, if they're going to be off for a certain amount
  14· I think they were the only two that were notified.                     14· of days.
  15· · · ·Q.· ·So were they sent -- Was the -- Did the                      15· · · ·Q.· ·And how about the complainant's chain of
  16· complainant and respondent receive the same letter or was              16· command?
  17· it a different letter?                                                 17· · · · · · · · ·Would -- would the complainant's chain of
  18· · · ·A.· ·I believe it was the same letter, addressed to               18· command be made aware of any outcomes?
  19· them separately because it was pretty much a one -- one 19· · · ·A.· ·I can't think of -- I can't think of a scenario
  20· sentence or two sentences just stating whether the                     20· where the complainant's chain of command would be notified
  21· complaint -- what -- the conclusion of the complaint was, 21· of the results.
  22· whether it was sustained or -- or not.                                 22· · · · · · · · ·That's typically the complainant that would
  23· · · ·Q.· ·And if the Fire Chief took some sort of                      23· be notified directly.
  24· disciplinary action against the respondent, how would that             24· · · ·Q.· ·Would the complainant be told of any
  25· individual be notified?                                                25· disciplinary action taken, based on the sustained

                                                                   Page 46                                                                    Page 48
  ·1· · · ·A.· ·That's the only letter they would receive,                   ·1· complaint?
  ·2· whether it was sustained or not.                                       ·2· · · ·A.· ·Are you asking if the -- the -- if the
  ·3· · · · · · · · ·The -- the actual discipline was not                    ·3· complainant will be told the number of days, for example,
  ·4· discussed or shared with anyone.· It's just a matter of                ·4· on -- on a -- that was served by the respondent?
  ·5· how it -- the case was closed.                                         ·5· · · ·Q.· ·Just more generally.
  ·6· · · ·Q.· ·Okay.· But how -- Well, then, how would the                  ·6· · · · · · · · ·Would the complainant be notified that
  ·7· respondent be aware of any discipline taken against them?              ·7· disciplinary action had been taken against the respondent,
  ·8· · · ·A.· ·So the respondent -- If there was discipline,                ·8· in response to the complaint?
  ·9· the respondent would be brought in to -- to the office to              ·9· · · ·A.· ·No.· I believe the letters just stated whether
  10· meet the Fire Chief, if -- I guess depending on days, they             10· it was sustained or not.
  11· could also meet with an Assistant Chief; and at that                   11· · · ·Q.· ·Was there any sort of written policy or
  12· point, the member would be advised of any discipline and 12· procedure which laid out how the Fire Department
  13· be provided a -- a letter, stating that discipline.                    13· communicated the results of the OIG investigations, within
  14· · · ·Q.· ·That would come from the Fire Chief's office or              14· the HFD?
  15· the Assistant Fire Chief or someone within --                          15· · · ·A.· ·I'm sorry.· Do you mean how we communicated to
  16· · · ·A.· ·Right.· So I believe that the City Attorney                  16· the respondent and the complainant?
  17· would draft the letter, which was signed by the Fire                   17· · · ·Q.· ·Yeah.· Just kind of what we've just been
  18· Chief.                                                                 18· discussing.
  19· · · · · · · · ·I believe he's the only one that signed the             19· · · · · · · · ·Was there any sort of written --
  20· letters, but they could be presented by Assistant Chiefs               20· · · ·A.· ·No.
  21· to the member.                                                         21· · · ·Q.· ·-- policy or procedure?
  22· · · ·Q.· ·Okay.· Would the respondent's chain of command               22· · · ·A.· ·No.· I believe it was covered in -- in the --
  23· be made aware of the outcome of the investigation and any              23· the Texas Local Government Code, that we have to notify.
  24· discipline taken against the respondent?                               24· · · · · · · · ·I'd have to look into that, but I -- It
  25· · · ·A.· ·Typically, they would not be informed, but if                25· wasn't a written policy that says we have to send this


  888-893-3767
  www.lexitaslegal.com                                                                                                                                  YVer1f
Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 15 of 55
  30(b)(6)                                                      Alfredo Martinez                                                Pagess 49..52
                                                                 Page 49                                                                  Page 51
  ·1· particular letter out.                                               ·1· governing the review of OIG 09-424's findings and
  ·2· · · ·Q.· ·Okay.· And what we've just been -- The process             ·2· investigative synopsis."
  ·3· by which the results of OIG investigations would be                  ·3· · · ·A.· ·Yes.
  ·4· communicated, has that stayed consistent or the same                 ·4· · · ·Q.· ·And the response says that the City's identified
  ·5· between 2009 and current?                                            ·5· you and then it says -- I wanted to ask you about one
  ·6· · · ·A.· ·Yes.· The -- the portion of the letter that's              ·6· question.
  ·7· re- -- that's received, that just states whether it's                ·7· · · · · · · · ·It says:· "The person with the most
  ·8· sustained or not, that's still performed.                            ·8· knowledge of this topic is a former employee whom the
  ·9· · · ·Q.· ·Okay.· And in terms of who's notified of -- in             ·9· Defendant does not have control over."
  10· terms of who's notified and who's not notified, is that --           10· · · · · · · · ·Do you know -- Do you have any information
  11· is that the same as well?                                            11· regarding that sentence?
  12· · · ·A.· ·Yes.                                                       12· · · ·A.· ·No, I don't, unless it's someone that was
  13· · · ·Q.· ·Okay.                                                      13· assigned to Staff Services in -- in '08 or '09, prior
  14· · · · · · · · ·MR. MONTEIRO:· Does anyone need a short               14· to -- to my time there, is all --
  15· break?                                                               15· · · ·Q.· ·Okay.
  16· · · · · · · · ·MS. SULLIVAN:· Yeah.· We can take it now.             16· · · ·A.· ·-- I can imagine.
  17· · · · · · · · ·MR. MONTEIRO:· Okay.· Can we go off the               17· · · ·Q.· ·Okay.· In connection with your preparation for
  18· record.                                                              18· this deposition, did you become aware of OIG's findings
  19· · · · · · · · ·(Recess from 10:37:41 a.m. to 10:48:06                19· with respect to OIG 09-424?
  20· · · · · · · · ·a.m.)                                                 20· · · ·A.· ·I -- I did.
  21· · · · · · · · ·(Exhibit 2 marked)                                    21· · · ·Q.· ·And how did you become aware of OIG's findings?
  22· · · ·Q.· ·(BY MR. MONTEIRO) Chief Martinez, I'm showing 22· · · ·A.· ·I reviewed the -- the investigative synopsis
  23· you what's been marked as Deposition Exhibit 2 to your               23· that was attached to that case.
  24· exhibit [sic].                                                       24· · · · · · · · ·MR. MONTEIRO:· Can you mark that as
  25· · · · · · · · ·If you could take a minute and review it              25· Exhibit 3, please.

                                                                 Page 50                                                                  Page 52
  ·1· and let me know when you've had a chance to complete that. ·1· · · · · · · · ·THE REPORTER:· Uh-hm.
  ·2· · · · · · · · ·(Witness reviewing document)                          ·2· · · · · · · · ·(Exhibit 3 marked)
  ·3· · · · · · · · ·THE WITNESS:· Okay.                                   ·3· · · ·Q.· ·(BY MR. MONTEIRO) I'm showing you -- Chief, I'm
  ·4· · · ·Q.· ·(BY MR. MONTEIRO) Have you had a chance to                 ·4· showing you what's been marked as Deposition Exhibit 3.
  ·5· review Exhibit 2?                                                    ·5· For identification purposes, it has a Bates number of
  ·6· · · ·A.· ·Yes, sir.                                                  ·6· HOU5843, which is in the bottom right-hand corner.
  ·7· · · ·Q.· ·And have you seen Exhibit 2 before?                        ·7· · · · · · · · ·Can you identify this document?
  ·8· · · ·A.· ·I believe so.· The verbiage all, you know, looks           ·8· · · ·A.· ·It appears it's a document that was sent from
  ·9· very familiar, with breaking down each case and going                ·9· OIG to Chief Boriskie, who was the Fire Chief at the time.
  10· through the -- the bullet points, yes.                               10· · · ·Q.· ·And did you review this document in preparation
  11· · · ·Q.· ·Okay.· And then there are -- and this -- I'll              11· for your deposition?
  12· represent to you that this is the City of Houston's First            12· · · ·A.· ·Yes.
  13· Amended Objections and Responses to the Plaintiffs'                  13· · · ·Q.· ·Is this the transmittal letter from OIG to the
  14· Amended Notice of Federal Rule of Civil                              14· Fire Chief, regarding the findings related to
  15· Procedure 30(b)(6), deposition to Defendant, City of                 15· OIG No. 2009-424?
  16· Houston, and in this document, the City has identified               16· · · ·A.· ·Yes.
  17· who -- who will be testifying on its behalf in response to           17· · · ·Q.· ·Does this reflect the notification from OIG to
  18· the various topics.                                                  18· HFD, regarding its findings relating to OIG
  19· · · · · · · · ·And you see your name there in certain                19· Complaint 2009-424?
  20· subtopics?                                                           20· · · ·A.· ·Yes, it appears to -- to do that.
  21· · · ·A.· ·Yes.                                                       21· · · ·Q.· ·And Exhibit 3 indicates that -- You know that
  22· · · ·Q.· ·Okay.· Okay.· So if we can go to Matter 1(a),              22· Jane Draycott made a complaint.· Is that correct?
  23· which is on Page 4 of Exhibit 2, and it says:                        23· · · ·A.· ·Yes, that there was an investigation conducted
  24· "Defendant's policies, procedures, practices" -- I'm sorry           24· regarding a complaint filed by Draycott, yes.
  25· -- "Defendant's policies, procedures and practices                   25· · · ·Q.· ·And Exhibit 3 reflects that two of


  888-893-3767
  www.lexitaslegal.com                                                                                                                              YVer1f
Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 16 of 55
  30(b)(6)                                                  Alfredo Martinez                                                   Pagess 53..56
                                                             Page 53                                                                   Page 55
  ·1· Ms. Draycott's allegations were sustained.· Is that              ·1· Inspector General, Mr. Buenik.
  ·2· correct?                                                         ·2· · · ·Q.· ·And this relates to Complaint 2009-424?
  ·3· · · ·A.· ·Yes.                                                   ·3· · · ·A.· ·Yes.
  ·4· · · ·Q.· ·OIG sustained the allegation that the cold water       ·4· · · ·Q.· ·Did you review this synopsis in preparation for
  ·5· had been turned off in the women's shower.· Is that              ·5· your deposition?
  ·6· correct?                                                         ·6· · · ·A.· ·Yes.
  ·7· · · ·A.· ·Yes.                                                   ·7· · · ·Q.· ·So Exhibit 3 reflected that the -- there was a
  ·8· · · ·Q.· ·And OIG sustained the allegation that the              ·8· transmittal letter as well as an investigative synopsis,
  ·9· speakers were turned off in the women's dorm.· Is that           ·9· and Exhibit 4 is the investigative synopsis.· Is that
  10· correct?                                                         10· correct?
  11· · · ·A.· ·Yes.                                                   11· · · ·A.· ·Yes.
  12· · · ·Q.· ·And the other allegations were not sustained?          12· · · ·Q.· ·Were there any other documents sent from OIG to
  13· · · ·A.· ·That's correct.                                        13· the Fire Department, in connection with this complaint?
  14· · · ·Q.· ·The last paragraph of Exhibit 3 indicates that         14· · · ·A.· ·I'm not sure if -- if I can answer that, if
  15· OIG's also providing a copy of its investigative synopsis        15· any -- if OIG sent anything else to the Fire Department.
  16· to the Fire Chief.· Is that correct?                             16· · · · · · · · ·I'm not sure if they did.
  17· · · ·A.· ·Yes.                                                   17· · · ·Q.· ·Did you -- In preparing for this deposition,
  18· · · ·Q.· ·The first sentence says that the Employee              18· did -- were there any other communications that you were
  19· Relations Unit of the Office of Inspector General has            19· made aware of between OIG and the Fire Department?
  20· conducted an investigation into the complaint?                   20· · · ·A.· ·Not that I can recall.
  21· · · ·A.· ·Yes, it does.                                          21· · · ·Q.· ·Earlier, you described the Fire Department's
  22· · · ·Q.· ·What is the Employee Relations Unit, or what was 22· general policies regarding the receipt and review of OIG
  23· the Employee Relations Unit back in 2010?                        23· investigations.· Right?
  24· · · ·A.· ·So the Employee Relations Unit investigated            24· · · ·A.· ·Yes.
  25· cases that alleged some type of a discrimination or              25· · · ·Q.· ·Okay.

                                                             Page 54                                                                   Page 56
  ·1· retaliation.                                                     ·1· · · · · · · · ·Were those -- Were the same policies,
  ·2· · · · · · · · ·Those types of complaints were assigned, I        ·2· procedures and practices for review of those findings in
  ·3· believe by OIG, to the Employee Relations Unit.                  ·3· place when the Fire Department received OIG's findings and
  ·4· · · ·Q.· ·Was the Employee Relations Unit housed within          ·4· investigative synopsis into 09-424?
  ·5· OIG?                                                             ·5· · · ·A.· ·Yes.
  ·6· · · ·A.· ·Yes.                                                   ·6· · · ·Q.· ·And what was the purpose of the Fire
  ·7· · · ·Q.· ·And who -- who was -- If you know, who was in          ·7· Department's review of 09-424?
  ·8· charge of the Employee Relations Unit back in 2010?              ·8· · · ·A.· ·The Fire Department's review was, again, to --
  ·9· · · · · · · · ·MS. SULLIVAN:· Objection.· Vague.                 ·9· to assign any discipline or particular category from the
  10· · · · · · · · ·THE WITNESS:· I don't -- I don't remember         10· Behavior Manual to any sustained complaints on any of the
  11· who the -- the actual supervisor's -- what her name was. 11· Fire Department's members.
  12· I believe it was a female.· I just don't remember her            12· · · ·Q.· ·And was the Fire Department reviewing the OIG
  13· name.                                                            13· investigative results on behalf of the City?
  14· · · · · · · · ·MR. MONTEIRO:· Can we mark this as                14· · · · · · · · ·MS. SULLIVAN:· Objection.· Vague.
  15· Exhibit 4, please.                                               15· · · · · · · · ·Go ahead.
  16· · · · · · · · ·(Exhibit 4 marked)                                16· · · ·A.· ·I don't know that they were -- they were
  17· · · ·Q.· ·(BY MR. MONTEIRO) I'm now showing you what's           17· reviewing them on behalf of the City.· I believe the --
  18· been marked as Deposition Exhibit 4, and for                     18· the task to assign category is, as part of being a City
  19· identification purposes, it's Bates numbered HOU5852             19· employee.
  20· through 5865.                                                    20· · · · · · · · ·So the piece that the Fire Department did,
  21· · · ·A.· ·Yes.                                                   21· which was assigning the category and the discipline,
  22· · · ·Q.· ·Have -- have you -- Can you identify what this         22· that's -- that was done --
  23· document is?                                                     23· · · ·Q.· ·(BY MR. MONTEIRO) Uh-huh.
  24· · · ·A.· ·This is the investigative synopsis from OIG --         24· · · ·A.· ·-- as -- as part of the -- I don't know if it
  25· oh, I'm sorry -- I guess it's from Sandra Robinson to the        25· was specifically done for the City.


  888-893-3767
  www.lexitaslegal.com                                                                                                                           YVer1f
Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 17 of 55
  30(b)(6)                                                         Alfredo Martinez                                                      Pagess 57..60
                                                                    Page 57                                                                    Page 59
  ·1· · · ·Q.· ·Okay.· Do you know if there were any other City               ·1· and 4?
  ·2· agencies involved within the review of OIG 2009-424?                    ·2· · · ·A.· ·Well, I believe they would come to Staff
  ·3· · · ·A.· ·So I know that in -- in OIG, it is reviewed                   ·3· Services, but I don't know if there's a particular name of
  ·4· by -- by multiple supervisors.· It goes from the                        ·4· an individual who had -- who had received those.
  ·5· investigator to the -- to the supervisor, to a Lieutenant               ·5· · · ·Q.· ·And Exhibit 3 is addressed to Phil Boriskie,
  ·6· and to a Captain assigned to OIG, and then it goes to OIG.              ·6· who's the Fire Chief.· Correct?
  ·7· · · · · · · · ·In every step it's reviewed and potentially              ·7· · · ·A.· ·Yes.
  ·8· sent back to the lower level, for additional work, if --                ·8· · · ·Q.· ·Do you know if Chief Boriskie received Exhibit 3
  ·9· if need be.                                                             ·9· and Exhibit 4?
  10· · · ·Q.· ·But that's all within OIG.· Correct?                          10· · · ·A.· ·Well, like I said, I don't have personal
  11· · · ·A.· ·Correct.                                                      11· knowledge of -- of maybe handing them to him, but common
  12· · · ·Q.· ·So do you know if there's any other City                      12· practice would have been that, yes, he did receive both 3
  13· agencies -- Were there any other City agencies involved in              13· and 4.
  14· the review of OIG's findings related to 2009-424?                       14· · · · · · · · ·It's just that 4 isn't addressed to him,
  15· · · ·A.· ·If anyone, it would be the -- the City Attorney               15· but you can see where it's attached.· It's supposed to be
  16· that was assigned there with the Fire Department,                       16· attached to 3.
  17· 'cause -- I'm not sure if they were assigned to Fire or if              17· · · ·Q.· ·And did you review Chief Boriskie's deposition,
  18· they were assigned to the City Legal Department and then 18· regarding whether or not he received Exhibits 3 and 4?
  19· just assigned, work location being with the Fire                        19· · · ·A.· ·I did review the deposition.· I don't remember
  20· Department.                                                             20· him saying in the deposition if he received 3 and 4.
  21· · · · · · · · ·So, then, that would be City Legal as well.              21· · · ·Q.· ·Okay.
  22· · · ·Q.· ·Okay.                                                         22· · · ·A.· ·I'd have to review it.
  23· · · · · · · · ·MS. SULLIVAN:· Just so we're clear, this is              23· · · ·Q.· ·And what was Staff Services' review process when
  24· Assistant City Attorney, not the --                                     24· it received Exhibits 3 and 4?
  25· · · · · · · · ·MR. MONTEIRO:· Understood.                               25· · · ·A.· ·It -- it was the same as -- as we spoke earlier,

                                                                    Page 58                                                                    Page 60
  ·1· · · · · · · · ·MS. SULLIVAN:· -- not the guy in the corner              ·1· where they would, you know, read the synopsis, go down to
  ·2· office.                                                                 ·2· the -- what do they call it here -- to the Recommendations
  ·3· · · · · · · · ·MR. MONTEIRO:· Right.                                    ·3· section and if there were any sustained complaints, they
  ·4· · · ·Q.· · (BY MR. MONTEIRO) And you've mentioned that ·4· would create a -- a -- a form that would go to the Fire
  ·5· person a few times.                                                     ·5· Chief that listed the sustained complaints by OIG, with
  ·6· · · · · · · · ·Can you identify who that person was back                ·6· the category and number of days that would be recommended
  ·7· in the time period that we've been talking about?                       ·7· for that particular member, if, for example, they didn't
  ·8· · · ·A.· ·I want to say I think it was someone named                    ·8· have any previous discipline or anything that could change
  ·9· Tanja, was the first name.                                              ·9· through progression.
  10· · · ·Q.· ·And then, if we can go back to Exhibit 2, and                 10· · · · · · · · ·And that's the type of review that was --
  11· I'm looking at Page 4 again, where there's a                            11· that was made and sent to the Fire Chief.
  12· subtopic 1(b).                                                          12· · · ·Q.· ·Okay.· And I just want to be clear.
  13· · · ·A.· ·Yes.                                                          13· · · · · · · · ·You're speaking, generally, about what
  14· · · ·Q.· ·Which is Defendant's efforts to review OIG's                  14· would have happened.· Correct?
  15· findings and investigative synopsis.                                    15· · · ·A.· ·Right.
  16· · · · · · · · ·And -- and, again, you've been designated                16· · · ·Q.· ·Do you have any -- or did you review any
  17· as the person to respond to questions related to that                   17· specific information, to determine whether that general
  18· topic?                                                                  18· practice was followed with respect to Exhibits 3 and 4?
  19· · · ·A.· ·Okay.                                                         19· · · ·A.· ·Okay.· I'm sorry.· That was kind of a long
  20· · · ·Q.· ·Did the Fire Department review -- or I'm sorry.               20· question.
  21· · · · · · · · ·Did the Fire Department receive OIG's                    21· · · ·Q.· ·Sure.· Let me -- I can try to rephrase it.
  22· results of the investigation into Ms. Draycott's                        22· · · · · · · · ·What -- what you've just testified to was
  23· complaints that are reflected in Exhibits 3 and 4?                      23· what the general practice was back in 2009-2010.· Correct?
  24· · · ·A.· ·Yes, I believe so.                                            24· · · ·A.· ·Yes.
  25· · · ·Q.· ·Who in the Fire Department received Exhibits 3                25· · · ·Q.· ·Did you review any documents or speak with


  888-893-3767
  www.lexitaslegal.com                                                                                                                                   YVer1f
Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 18 of 55
  30(b)(6)                                                         Alfredo Martinez                                                Pagess 61..64
                                                                    Page 61                                                                   Page 63
  ·1· anyone in which you were able to confirm that that actual               ·1· Correct?
  ·2· process was followed with respect to Exhibits 3 and 4?                  ·2· · · ·A.· ·Yes, sir.
  ·3· · · ·A.· ·No, I didn't.                                                 ·3· · · ·Q.· ·What is the -- what is the process or procedure
  ·4· · · ·Q.· ·Did you do anything to investigate whether that               ·4· where you have an unknown respondent?
  ·5· process was followed with respect to Exhibits 3 and 4?                  ·5· · · · · · · · ·MS. SULLIVAN:· Objection.· Vague.
  ·6· · · ·A.· ·Currently investigate?· Did I investigate                     ·6· · · · · · · · ·Go ahead and answer.
  ·7· something currently?                                                    ·7· · · ·A.· ·I believe we would -- We would still, you know,
  ·8· · · ·Q.· ·No.                                                           ·8· notify the Fire Chief, let him know of what the
  ·9· · · · · · · · ·In -- in your role as the designated City's              ·9· recommendations were from OIG.
  10· representative to answer questions regarding this, did you              10· · · · · · · · ·But being a lack of -- of a named member,
  11· do anything to attempt to determine whether or not the                  11· we couldn't move forward with the -- the disciplinary
  12· process that you've described was actually followed with                12· process to one of our members -- towards one of our
  13· respect to Exhibits 3 and 4?                                            13· members.
  14· · · ·A.· ·No.· Other than reading these exhibits, no, sir.              14· · · ·Q.· ·(BY MR. MONTEIRO) Did the Fire Department make
  15· · · ·Q.· ·Did Staff Services review Exhibits 3 and 4, to                15· any changes to any policies, procedures or practices at
  16· determine if any non-disciplinary corrective action should              16· Station 54 as a result of the OIG findings reflected in
  17· be taken?                                                               17· Exhibits 3 and 4?
  18· · · ·A.· ·Not -- not that I can recall.· They reviewed it               18· · · ·A.· ·I'm sorry.· Did you say "changes" or "training"?
  19· but I don't know that they reviewed it to that extent to                19· I'm -- I -- I --
  20· determine that.                                                         20· · · ·Q.· ·Changes to any policies.· Let me restate it, so
  21· · · ·Q.· ·Did the Fire Department review Exhibits 3 and 4               21· that the court reporter can get it clear.
  22· to determine if any policies or procedures should be                    22· · · · · · · · ·Did the Fire Department make any changes to
  23· changed?                                                                23· any policies, procedures or practices at Fire Station 54,
  24· · · ·A.· ·No.· Any immediate -- any immediate changes -- I              24· as a result of the OIG findings reflected in Exhibits 3
  25· can't recall of any immediate changes that occurred right 25· and 4?

                                                                    Page 62                                                                   Page 64
  ·1· after the -- this complaint was closed.                                 ·1· · · ·A.· ·I don't have direct knowledge of -- of any
  ·2· · · ·Q.· ·And I think you answered this before, but HFD                 ·2· changes.
  ·3· wasn't reviewing OIG's findings to determine whether or                 ·3· · · · · · · · ·I believe some -- a bulletin may have gone
  ·4· not it agreed with those findings.· Correct?                            ·4· out to -- to those at the fire station, but, no, not a
  ·5· · · ·A.· ·Correct.· We weren't re-investigating the                     ·5· specific policy created for Station 54, or a change.
  ·6· findings.                                                               ·6· · · ·Q.· ·And what is the bulletin that you're
  ·7· · · ·Q.· ·So HFD couldn't tell OIG it didn't agree with                 ·7· referencing?
  ·8· something?                                                              ·8· · · ·A.· ·So if -- if there was a bulletin sent out, it
  ·9· · · ·A.· ·Not at -- not at Staff Services level.· I'm --                ·9· would be to cover certain areas.
  10· I'm not sure if the Fire Chief would -- would have that                 10· · · · · · · · ·I'm not sure if that happened in this case,
  11· conversation with OIG or not.                                           11· but if -- if a -- a bulletin would be sent out for any --
  12· · · ·Q.· ·So were the findings with respect to                          12· any temporary change.· Like I said, I don't -- I don't
  13· OIG 2009-424 accepted by the Fire Department?                           13· recall one, exactly, in this case.
  14· · · · · · · · ·MS. SULLIVAN:· Objection.· Vague.                        14· · · ·Q.· ·Did you see a bulletin in connection with your
  15· · · ·A.· ·They were accepted by -- Yes, it seems that they              15· preparation for this deposition?
  16· were accepted by the Fire Department.                                   16· · · ·A.· ·No, sir.
  17· · · ·Q.· ·(BY MR. MONTEIRO) And the recommendations which 17· · · ·Q.· ·So are you just -- What is the basis for your
  18· are reflected in Exhibit 4, were those recommendations                  18· testimony that a bulletin may have been sent out?
  19· accepted by the Fire Department?                                        19· · · ·A.· ·I guess I'm trying to think back of when I was
  20· · · · · · · · ·MS. SULLIVAN:· Objection.· Vague.                        20· there.
  21· · · · · · · · ·Go ahead and answer.                                     21· · · · · · · · ·I just wouldn't have had direct knowledge
  22· · · · · · · · ·THE WITNESS:· Yes.                                       22· of it.· So if -- For example, if there was a change to be
  23· · · ·Q.· ·(BY MR. MONTEIRO) So here, you -- In Exhibit 4,               23· made at the station or a temporary -- or a training that
  24· you have -- It appears to be a sustained, a number of                   24· was about to happen in a particular area, then a bulletin
  25· sustained complaints against an unknown respondent.                     25· would be sent out, explaining that that training would


  888-893-3767
  www.lexitaslegal.com                                                                                                                                  YVer1f
Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 19 of 55
  30(b)(6)                                                     Alfredo Martinez                                                    Pagess 65..68
                                                                   Page 65                                                                  Page 67
  ·1· occur, but not so much of a policy change.                             ·1· · · · · · · · ·Let's mark this as -- Are we up to 5?
  ·2· · · ·Q.· ·Okay.                                                        ·2· · · · · · · · ·THE REPORTER:· Yes.
  ·3· · · · · · · · ·Did the Fire Department assess any                      ·3· · · · · · · · ·MS. SULLIVAN:· Thank you.
  ·4· discipline to anyone in response to OIG 09-424's findings              ·4· · · · · · · · ·(Exhibit 5 marked)
  ·5· and synopsis which are reflected in Exhibits 3 and 4?                  ·5· · · ·Q.· ·(BY MR. MONTEIRO) Chief, I'm showing you what's
  ·6· · · ·A.· ·No.                                                          ·6· been marked as Exhibit 5, which bears the Bates numbers
  ·7· · · ·Q.· ·Did the Fire Department take any other                       ·7· HOU6027 through HOU6030.
  ·8· non-disciplinary corrective action in response to OIG's --             ·8· · · ·A.· ·Yes.
  ·9· OIG 09-424's findings and synopsis reflected in Exhibits 3             ·9· · · · · · · · ·(Witness reviewing exhibit)
  10· and 4?                                                                 10· · · ·Q.· ·(BY MR. MONTEIRO) Just let me know when you've
  11· · · · · · · · ·MS. SULLIVAN:· Objection.· Vague.                       11· had a chance to review Exhibit 5, Chief.
  12· · · · · · · · ·Go ahead and answer.                                    12· · · ·A.· ·Yes, sir.
  13· · · ·A.· ·No, I can't recall that.                                     13· · · · · · · · ·(Witness reviewing exhibit)
  14· · · ·Q.· ·(BY MR. MONTEIRO) Did the Fire Department notify             14· · · · · · · · ·THE WITNESS:· Okay.
  15· anyone at Station 54 about OIG's findings reflected in                 15· · · ·Q.· ·(BY MR. MONTEIRO) Have you had a chance to
  16· Exhibits 3 and 4?                                                      16· review Exhibit 5?
  17· · · ·A.· ·I would imagine that they would have to notify               17· · · ·A.· ·Yes.
  18· the complainant, and so if Ms. Draycott was a complainant, 18· · · ·Q.· ·Okay.· And did you review Exhibit 5 prior to
  19· she would have -- at the conclusion of the case, would                 19· today?
  20· have received that closure letter that we spoke of                     20· · · ·A.· ·I -- I may have read it, if it was part of one
  21· earlier.                                                               21· of the cases that was in there.· It was -- it was a lot of
  22· · · ·Q.· ·Okay.· Anyone else?                                          22· information to read over, but it is possible that I read
  23· · · ·A.· ·No.· There wasn't any respondents' names, so                 23· this, yes.
  24· there wouldn't be anyone to send the closure letter to --              24· · · ·Q.· ·Okay.· And I'm going to represent to you that
  25· · · ·Q.· ·Okay.                                                        25· this is Ms. Draycott's sworn statement from August 19th of

                                                                   Page 66                                                                  Page 68
  ·1· · · ·A.· ·-- in that case.                                             ·1· 2009, which was produced by the City in connection with
  ·2· · · ·Q.· ·And I think you testified about this before, but             ·2· this litigation, and it relates to the complaint we've
  ·3· it wouldn't be the normal practice for Ms. Draycott's --               ·3· been talking about, 09-424.
  ·4· anyone within Ms. Draycott's chain of command to receive               ·4· · · ·A.· ·Yes.
  ·5· notification of these findings.· Is that correct?                      ·5· · · ·Q.· ·And I wanted to direct your attention to the
  ·6· · · ·A.· ·That's correct.                                              ·6· first page, and Ms. Draycott says, at the -- the -- the
  ·7· · · ·Q.· ·In connection with your preparation for this                 ·7· last paragraph on Page 1 says --
  ·8· deposition, did you learn that 09-424 involved an                      ·8· · · ·A.· ·Uh-hm.
  ·9· allegation by Ms. Draycott, that she was being subjected               ·9· · · ·Q.· ·-- "Since I've been assigned to Aircraft Rescue
  10· to gender discrimination at Station 54?                                10· Firefighting or at Fire Station 54, A shift, I've
  11· · · ·A.· ·I don't know if she specifically stated --                   11· experienced numerous problems, which I believe is due to
  12· stated that in the allegation, but I -- I do get that                  12· my gender."
  13· that's the gist of the complaint, at -- at the end of it.              13· · · ·A.· ·Okay.
  14· · · ·Q.· ·So the City understood that Ms. Draycott was                 14· · · ·Q.· ·Did I read that correct?
  15· alleging that the things that were occurring at Station 54             15· · · ·A.· ·Yes, sir.
  16· were -- or to her were because of her gender.· Is that                 16· · · ·Q.· ·So at least as of August 19th of 2009, the City
  17· correct?                                                               17· understood that Ms. Draycott was alleging that the things
  18· · · ·A.· ·Are we talking in -- at the beginning of the                 18· that were occurring at Station 54 -- at 54, she believed
  19· investigation or at the con- -- at the conclusion of?                  19· were happening to her because of her gender.· Is that
  20· · · ·Q.· ·Uhm --                                                       20· correct?
  21· · · ·A.· ·So I'd -- I'd have to look at the actual                     21· · · ·A.· ·Yes, sir.
  22· complaint that she filed to see if she alleged that that's 22· · · ·Q.· ·And when OIG sent its findings and
  23· what it was or if it was just the -- the things that were              23· recommendations to the Fire Department, it sustained two
  24· broken down by OIG.                                                    24· of those allegations.· Correct?
  25· · · ·Q.· ·Okay.                                                        25· · · ·A.· ·Yes.


  888-893-3767
  www.lexitaslegal.com                                                                                                                                YVer1f
Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 20 of 55
  30(b)(6)                                                    Alfredo Martinez                                                       Pagess 69..72
                                                               Page 69                                                                     Page 71
  ·1· · · ·Q.· ·And that's reflected in both Exhibits 3 and              ·1· · · ·Q.· ·(BY MR. MONTEIRO) So if we look at Section 7.06,
  ·2· Exhibit 4?                                                         ·2· which is on Page 9, it's entitled "Conduct and Behavior"
  ·3· · · ·A.· ·Yes.                                                     ·3· and it says:· "Members, whether on or off duty, shall be
  ·4· · · ·Q.· ·Okay.· If we look at the last page of Exhibit 4,         ·4· governed by the ordinary and reasonable rules of good
  ·5· the synopsis, under the Recommendations section --                 ·5· conduct and behavior of law-abiding citizens.· They shall
  ·6· · · ·A.· ·Yes.                                                     ·6· not commit any act tending to bring reproach or discredit
  ·7· · · ·Q.· ·-- Exhibit 4 reflects that OIG determined that           ·7· upon themselves or the Department."
  ·8· the sustained actions violated HFD Rule 7.06 and                   ·8· · · · · · · · ·Did I read that correctly?
  ·9· Rule 8.06.· Is that correct?                                       ·9· · · ·A.· ·Yes.
  10· · · ·A.· ·Yes.                                                     10· · · ·Q.· ·And then Rule 8.06, which is on Page 15, is
  11· · · ·Q.· ·Do you know what Rules 7.06 and 8.06 cover?              11· called -- entitled "Respect for Fellow Members" and,
  12· · · ·A.· ·Not off memory.· If I can review the Behavior            12· again, it says, quote:· "Members shall treat other members
  13· Manual, I could probably --                                        13· of the Department with respect and response due to them as
  14· · · ·Q.· ·Would that also be in the rules and regulations?         14· fellow members.· They shall be courteous, civil and
  15· · · ·A.· ·Yes.                                                     15· respectful of their superior officers and associates and
  16· · · ·Q.· ·Okay.                                                    16· shall not use threatening or insulting language, whether
  17· · · · · · · · ·THE REPORTER:· No. 6.                               17· on or off duty.· Respect to superior officers shall not be
  18· · · · · · · · ·MR. MONTEIRO:· 6?                                   18· confined to duty but shall be extended on all occasions.
  19· · · · · · · · ·THE REPORTER:· Yes.                                 19· In addressing or referring to a superior officer, the
  20· · · · · · · · ·MS. SULLIVAN:· Thank you.                           20· proper title shall be used and must never be omitted,
  21· · · · · · · · ·(Exhibit 6 marked)                                  21· altered or abbreviated."
  22· · · ·Q.· ·(BY MR. MONTEIRO) Chief, you know, I've -- I've 22· · · · · · · · ·Did I read that correctly?
  23· provided you with what's been marked as Deposition                 23· · · ·A.· ·Yes, sir.
  24· Exhibit 6 for identification purposes.· It's marked as             24· · · ·Q.· ·Now, how did the Office of Inspector General
  25· HOU2772 through 2786.                                              25· determine that the two rules and regulations that I just

                                                               Page 70                                                                     Page 72
  ·1· · · · · · · · ·Have you seen this document before?                 ·1· read had been violated by the conduct that was sustained?
  ·2· · · ·A.· ·Yes.                                                     ·2· · · · · · · · ·MS. SULLIVAN:· Objection.· Foundation.
  ·3· · · ·Q.· ·What is it?                                              ·3· · · ·Q.· ·(BY MR. MONTEIRO) Let me back up.
  ·4· · · ·A.· ·It's the rules and regulations for the Houston           ·4· · · · · · · · ·Do you know how the Office of Inspector
  ·5· Fire Department and it's dated 2005.                               ·5· General determined that the two rules that I've just read
  ·6· · · ·Q.· ·Okay.· And would these have been the operative ·6· had been violated by the -- by the conduct that had been
  ·7· rules and regulations in December of 2009?                         ·7· sustained?
  ·8· · · ·A.· ·Yes, I believe so.                                       ·8· · · ·A.· ·Other than -- other than what they provided in
  ·9· · · · · · · · ·MR. MONTEIRO:· And just for clarification           ·9· the synopsis for the particular sections, where it says
  10· purposes, this is through section 8 --                             10· "sustained," I wouldn't know the -- the process of why and
  11· · · · · · · · ·MS. SULLIVAN:· Right.                               11· how they came to that conclusion, other than what they've
  12· · · · · · · · ·MR. MONTEIRO:· -- of the rules and regs.            12· provided in the -- in that section.
  13· · · · · · · · ·That's that copy that we have?                      13· · · ·Q.· ·Do you know if OIG made any other findings with
  14· · · · · · · · ·MS. SULLIVAN:· Yes.                                 14· respect to Ms. Draycott's complaint, that are not
  15· · · · · · · · ·MR. MONTEIRO:· Okay.                                15· contained within Exhibits 3 and 4?
  16· · · · · · · · ·MS. SULLIVAN:· And my copy is skipping              16· · · ·A.· ·I'm not aware of any other findings outside of
  17· pages, like the other one.                                         17· these two documents.
  18· · · · · · · · ·MR. MONTEIRO:· Okay.                                18· · · ·Q.· ·Did OIG make any findings as to whether or not
  19· · · · · · · · ·MS. SULLIVAN:· But the relevant sections            19· Ms. Draycott had been subjected to gender discrimination?
  20· are actually in this packet.                                       20· · · ·A.· ·I didn't -- I didn't see -- I didn't see it
  21· · · · · · · · ·MR. MONTEIRO:· Got lucky.                           21· specifically worded that way, unless I missed it, that it
  22· · · · · · · · ·Do you have a complete copy, too?                   22· was directly related to gender.
  23· · · · · · · · ·THE WITNESS:· I think so.· It has even              23· · · ·Q.· ·And your -- you're referring to --
  24· pages.                                                             24· · · ·A.· ·Referring to the -- the sustained charges in the
  25· · · · · · · · ·MS. SULLIVAN:· Yeah, like mine.                     25· synopsis.


  888-893-3767
  www.lexitaslegal.com                                                                                                                               YVer1f
Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 21 of 55
  30(b)(6)                                                       Alfredo Martinez                                                     Pagess 73..76
                                                                  Page 73                                                                    Page 75
  ·1· · · ·Q.· ·Okay.· And you can take a look, if you need to,             ·1· · · ·Q.· ·And if OIG sustains a complaint, it would make a
  ·2· again.                                                                ·2· recommendation as to which of the Fire Department's rules
  ·3· · · ·A.· ·Okay.· I'm just going to look at the sustained              ·3· and regulations had been violated.· Is that correct?
  ·4· one.                                                                  ·4· · · ·A.· ·Yes.
  ·5· · · ·Q.· ·Sure.· That's fine.· Just let me know when                  ·5· · · ·Q.· ·But OIG doesn't make any determination as to
  ·6· you've had a chance to review that.                                   ·6· whether or not discrimination occurs?
  ·7· · · · · · · · ·(Witness reviewing document)                           ·7· · · ·A.· ·I'm not sure, but I think if the ERU Unit would
  ·8· · · · · · · · ·THE WITNESS:· Okay.                                    ·8· have had it, they may have made that decision or would
  ·9· · · ·Q.· · (BY MR. MONTEIRO) Have you had a chance to                 ·9· have told us that that occurred.
  10· review Exhibit 4?                                                     10· · · · · · · · ·So we anticipated that if -- if there was
  11· · · ·A.· ·Yes.· It's Exhibit 4.                                       11· some type of discrimination, that OIG would -- would let
  12· · · ·Q.· ·Sorry.· There's a lot of documents.                         12· us know, specially if it was investigated by ERU, who --
  13· · · · · · · · ·So the question I think I asked you was                13· who, I imagine, was specifically trained to deal with
  14· whether OIG made any findings as to whether Ms. Draycott              14· those types of investigations.
  15· had been subjected to gender discrimination and you said              15· · · ·Q.· ·And -- Well, does Exhibit 4 reflect that the
  16· you wanted to review Exhibit 4.                                       16· ER -- ERU Unit made any determinations as to whether or
  17· · · ·A.· ·Right.· So when I reviewed the two sustained                17· not what happened to Ms. Draycott was gender
  18· charges, they -- they do sustain on a unknown person for, 18· discrimination?
  19· one, turning the cold water off and the other for the                 19· · · ·A.· ·Right.
  20· speakers.                                                             20· · · · · · · · ·Like I said earlier, on the sustained
  21· · · · · · · · ·But in -- in those sections, I didn't see              21· complaints, I saw that they -- they listed 7.06 and 8.06,
  22· that it was related to gender, that it was specifically               22· but I couldn't -- I didn't see anywhere where it
  23· because of her gender that these two things occurred.                 23· specifically stated it was related to gender
  24· · · ·Q.· ·Okay.· So the answer to my question is?                     24· discrimination.
  25· · · ·A.· ·No.                                                         25· · · ·Q.· ·Okay.· And it said that it was not -- Did --

                                                                  Page 74                                                                    Page 76
  ·1· · · ·Q.· ·No.· Okay.                                                  ·1· Does Exhibit 4 reflect that ERU made the determination
  ·2· · · · · · · · ·And did the Fire Department review                     ·2· that it was not related to gender discrimination?
  ·3· Exhibits 3 and 4 to determine whether Ms. Draycott had                ·3· · · ·A.· ·No, sir.
  ·4· been subjected to gender discrimination?                              ·4· · · ·Q.· ·Does it make it -- It's silent as to whether or
  ·5· · · ·A.· ·I don't know that a specific review was done                ·5· not gender discrimination occurred.· Is that correct?
  ·6· to -- to match that up.                                               ·6· · · ·A.· ·Yes, sir, that's correct.
  ·7· · · ·Q.· ·Did you see any -- In preparation -- In                     ·7· · · ·Q.· ·So what -- How was -- What was Ms. Draycott
  ·8· preparing for your deposition, you did not learn that that            ·8· notified with respect to the outcome of exhibit -- of this
  ·9· had been done.· Is that fair?                                         ·9· investigation?
  10· · · ·A.· ·That's correct.                                             10· · · ·A.· ·So, again, I -- I don't want to speak in general
  11· · · ·Q.· ·So the -- so the Fire Department -- In 2009 and             11· terms, but she would have been sent a closure letter.
  12· 2010, the Fire Department had a complaint policy which 12· · · · · · · · ·I don't have personal knowledge of seeing
  13· instructed employees such as Ms. Draycott to file their               13· that letter, but she would have been sent the letter that
  14· discrimination complaints with the Office of Inspector                14· would have included these allegations and the outcomes of
  15· General.· Is that correct?                                            15· each allegation.
  16· · · ·A.· ·That sounds right, yes.                                     16· · · ·Q.· ·But it wouldn't -- It wouldn't tell her whether
  17· · · ·Q.· ·Okay.· And the City --                                      17· or not there had been any determination whether she had
  18· · · ·A.· ·Excuse me.                                                  18· been discriminated against.· Is that fair?
  19· · · ·Q.· ·That's okay.                                                19· · · ·A.· ·Yes, sir, that's fair.
  20· · · · · · · · ·The City had placed OIG in charge of                   20· · · ·Q.· ·And does this -- Is that the -- Is that still
  21· investigating those types of complaints?                              21· the current procedure?
  22· · · ·A.· ·Yes.                                                        22· · · ·A.· ·As far as -- I'm sorry.· Which part?
  23· · · ·Q.· ·And if -- if OIG -- OIG would determine whether             23· · · ·Q.· ·So we've talked about how OIG identifies a rule
  24· or not those complaints could be sustained?                           24· or regulation.
  25· · · ·A.· ·Yes.                                                        25· · · · · · · · ·When it sustains a complaint, it identifies


  888-893-3767
  www.lexitaslegal.com                                                                                                                                 YVer1f
Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 22 of 55
  30(b)(6)                                                     Alfredo Martinez                                               Pagess 77..80
                                                                 Page 77                                                                Page 79
  ·1· a rule or regulation that's been violated.· Right?                   ·1· relates to OIG 09-407.
  ·2· · · ·A.· ·Yes, sir.                                                  ·2· · · · · · · · ·(Witness reviewing document)
  ·3· · · ·Q.· ·Is that the current procedure?                             ·3· · · ·Q.· ·(BY MR. MONTEIRO) And my understanding is that
  ·4· · · ·A.· ·So the -- the current procedure, when OIG                  ·4· you've been designated for Topics 2(a).· Is that correct?
  ·5· investigates these now, they also list City violations,              ·5· · · ·A.· ·Yes.
  ·6· for example, 1-50, any other violations, and if there is             ·6· · · ·Q.· ·And 2(b)?
  ·7· discrimination, they -- they'll let us know.                         ·7· · · ·A.· ·Yes.
  ·8· · · · · · · · ·They also send a closure memo, I believe,             ·8· · · ·Q.· ·And 2(d)?
  ·9· to the complainant.· That one, I'm not familiar if they              ·9· · · ·A.· ·Yes.
  10· say, "Yes, we found discrimination."                                 10· · · ·Q.· ·2(g)?
  11· · · · · · · · ·But also now in our rules and regulations,            11· · · ·A.· ·(g)?· I'm sorry?
  12· I believe we have 601 and 602 that relate back to 1-50               12· · · ·Q.· ·Yes.
  13· from the City, and so if -- if the person receives -- or             13· · · ·A.· ·Yes.
  14· the complainant receives a letter from us, it would have 14· · · ·Q.· ·And 2(h)?
  15· those listed as whether they were sustained or not.                  15· · · ·A.· ·Yes.
  16· · · ·Q.· ·And you -- you mentioned 1-50 a couple of times.           16· · · ·Q.· ·And 2(i)?
  17· · · · · · · · ·Remind me what that -- That's an Executive            17· · · ·A.· ·Yes.
  18· Order.· Is that correct?                                             18· · · ·Q.· ·And I asked you this question in regard to the
  19· · · ·A.· ·Yes, that's one of the City's Executive Orders.            19· other investigation.
  20· · · ·Q.· ·Okay.· And that is basically like an                       20· · · · · · · · ·Do you have any personal knowledge of any
  21· anti-discrimination Executive Order or --                            21· of these subtopics?
  22· · · ·A.· ·Yes.                                                       22· · · ·A.· ·No.
  23· · · ·Q.· ·-- something along those lines?                            23· · · ·Q.· ·You were not personally involved in your
  24· · · ·A.· ·I don't know the exact title, but, yes, that's             24· capacity as an investigator or Senior Investigator with
  25· what it covers.                                                      25· regard to any of those subtopics.· Is that correct?

                                                                 Page 78                                                                Page 80
  ·1· · · ·Q.· ·That's the topic area?                                     ·1· · · ·A.· ·It is, but I may have been assigned in the area.
  ·2· · · ·A.· ·Yes, sir.                                                  ·2· So I need to know exactly the timeline of when this -- You
  ·3· · · ·Q.· ·So I know you said earlier that, because                   ·3· know, I was -- may have been assigned to Staff Services at
  ·4· Exhibit 4 involved an unknown respondent, there was no               ·4· the time.· I'm just not sure.
  ·5· discipline recommended.· Right?                                      ·5· · · ·Q.· ·Okay.
  ·6· · · ·A.· ·Yes.                                                       ·6· · · ·A.· ·But I don't recall any personal knowledge of
  ·7· · · ·Q.· ·Okay.· Could the Fire Department have issued               ·7· receiving it.
  ·8· some sort of bulletin, reminding them of proper conduct,             ·8· · · ·Q.· ·So -- And does your knowledge about the
  ·9· in response to OIG's findings?                                       ·9· subtopics exist only to the extent that you spent time
  10· · · · · · · · ·MS. SULLIVAN:· Objection.· Vague.                     10· preparing to be deposed as the City's representative on
  11· · · · · · · · ·Go ahead and answer.                                  11· these subtopics?
  12· · · ·A.· ·I believe, yes, that's possible.                           12· · · ·A.· ·Yes.
  13· · · ·Q.· ·(BY MR. MONTEIRO) And that because this conduct 13· · · ·Q.· ·And if we look at Matter 2(a), which is
  14· took place at Station 54, that could have been at                    14· Defendant's policies, procedures and practices governing
  15· Station 54?                                                          15· the review of 09-407's findings and investigative
  16· · · ·A.· ·The bulletin?                                              16· synopsis, in connection with your preparation, did you
  17· · · ·Q.· ·A bulletin could have been issued to the staff             17· become aware of OIG's findings with respect to 09-407?
  18· at Station 54, reminding them of proper conduct?                     18· · · ·A.· ·Yes.
  19· · · ·A.· ·Yes, that could have -- that could have                    19· · · · · · · · ·MR. MONTEIRO:· Is that 7?
  20· happened.                                                            20· · · · · · · · ·THE REPORTER:· 7.
  21· · · ·Q.· ·But -- And you're not aware of that occurring --           21· · · · · · · · ·MR. MONTEIRO:· Here you go.
  22· · · ·A.· ·No, I'm not.                                               22· · · · · · · · ·MS. SULLIVAN:· Thank you.
  23· · · ·Q.· ·-- correct?                                                23· · · · · · · · ·(Exhibit 7 marked)
  24· · · · · · · · ·Okay, Chief, going back to Exhibit 2, I               24· · · ·Q.· ·(BY MR. MONTEIRO) I'm showing you what's been
  25· want to talk about -- move on and shift to Topic 2, which            25· marked as Deposition Exhibit 7.· For identification


  888-893-3767
  www.lexitaslegal.com                                                                                                                            YVer1f
Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 23 of 55
  30(b)(6)                                                      Alfredo Martinez                                                Pagess 81..84
                                                                 Page 81                                                                    Page 83
  ·1· purposes, it has a Bates number of HOU5460 through 5461. ·1· mischief reference?
  ·2· · · ·A.· ·Okay.· I have 62 as well.                                  ·2· · · ·A.· ·I believe that's addressing the -- the -- the
  ·3· · · ·Q.· ·I'm sorry.· I misspoke.· It was supposed to be             ·3· slurs or whatever was written on -- on the wall.
  ·4· 5460 through 5462.                                                   ·4· · · ·Q.· ·Okay.· And this was a -- Am I correct that this
  ·5· · · ·A.· ·Yes.                                                       ·5· was a criminal investigation?
  ·6· · · ·Q.· ·Okay.· And have you seen the documents in                  ·6· · · ·A.· ·I believe that's how OIG ran it, as a criminal
  ·7· Exhibit 7 before?                                                    ·7· investigation.
  ·8· · · ·A.· ·I believe they were in the -- in the information           ·8· · · ·Q.· ·Do you know why that was determined?
  ·9· I reviewed.                                                          ·9· · · · · · · · ·MS. SULLIVAN:· Objection.· Foundation.
  10· · · ·Q.· ·Okay.· And the first -- the first page in the              10· · · · · · · · ·Go ahead.
  11· exhibit, is that the transmittal letter from OIG to Fire             11· · · ·A.· ·Not exactly, but if -- if -- I believe if law
  12· Chief Flanagan regarding the findings related to OIG                 12· enforcement responds to -- to any type of criminal
  13· Complaint 2009-407?                                                  13· mischief, they probably just continued it as a criminal
  14· · · ·A.· ·Yes.                                                       14· investigation.
  15· · · ·Q.· ·And that reflects the notification from OIG to             15· · · · · · · · ·MR. MONTEIRO:· Can you mark that
  16· HFD, regarding its findings related to this investigation?           16· (indicating) as 8?
  17· · · ·A.· ·Yes, it -- yes, it does.                                   17· · · · · · · · ·THE REPORTER:· 8.
  18· · · ·Q.· ·The second page is notice from the Inspector               18· · · · · · · · ·MS. SULLIVAN:· Thank you.
  19· General to Ms. Draycott regarding her complaint.· Is that            19· · · · · · · · ·(Exhibit 8 marked)
  20· correct?                                                             20· · · ·Q.· ·(BY MR. MONTEIRO) Chief, I'm showing you what's
  21· · · ·A.· ·Yes.                                                       21· been marked as Exhibit 8, and for identification purposes,
  22· · · ·Q.· ·And it reflects the allegation of criminal                 22· it's HOU1472 through 1495.
  23· activity/criminal mischief, as being sustained against an            23· · · ·A.· ·Yes.
  24· unknown person or persons.· Is that correct?                         24· · · ·Q.· ·Can you identify what this document is?
  25· · · ·A.· ·Yes.                                                       25· · · ·A.· ·The cover letter here seems it's a

                                                                 Page 82                                                                    Page 84
  ·1· · · ·Q.· ·And the letter to Ms. Draycott reflects that she           ·1· correspondence from the Captain and Office of Inspector
  ·2· reported the markings discovered in the women's dormitory ·2· General to the Legal Department.· It speaks about a
  ·3· at Station 54.· Is that correct?                                     ·3· request for an investigative report to include some
  ·4· · · ·A.· ·Are you speaking of 461 still?                             ·4· analysis from the FBI.
  ·5· · · ·Q.· ·Yes, 5461.                                                 ·5· · · · · · · · ·So I'm assuming that it just -- it includes
  ·6· · · ·A.· ·I'm sorry.· The question again?                            ·6· the -- the summary of the investigation, with that
  ·7· · · ·Q.· ·The question was the letter to Ms. Draycott                ·7· addition.
  ·8· reflects that Ms. Draycott reported the markings                     ·8· · · ·Q.· ·Okay.· And then if you go to the second page, is
  ·9· discovered in the women's dormitory at Fire Station 54.              ·9· that the communication from -- or is that the OIG
  10· Is that correct?                                                     10· communication related to the investigative synopsis into
  11· · · ·A.· ·Yes, yes, it is.                                           11· 2009-407?
  12· · · ·Q.· ·And did the City understand that Ms. Draycott              12· · · ·A.· ·I'm not sure if this is a synopsis.· It's a
  13· was complaining about the racial and gender slurs that she 13· summary from the Lieutenant to the Inspector General in
  14· found in the women's dormitory in July of 2009?                      14· OIG.
  15· · · ·A.· ·Yes.                                                       15· · · ·Q.· ·Do you know if this is what was provided to
  16· · · ·Q.· ·And, again, it looks like this complaint was               16· Chief Flanagan, which is noted in Exhibit 7?
  17· sustained against an unknown person or persons?                      17· · · ·A.· ·Let me see.
  18· · · ·A.· ·Yes.                                                       18· · · ·Q.· ·The cover letter.
  19· · · ·Q.· ·And if you go back to the first page, the OIG is           19· · · ·A.· ·Let me look.
  20· also transmitting a copy of the investigative synopsis --            20· · · ·Q.· ·Okay.
  21· · · ·A.· ·Yes.                                                       21· · · · · · · · ·(Witness reviewing exhibit)
  22· · · ·Q.· ·-- to the Fire Department?                                 22· · · · · · · · ·THE WITNESS:· Yes, if we assume that the --
  23· · · ·A.· ·I'm sorry.· Yes.                                           23· the summary is the synopsis.
  24· · · ·Q.· ·What is the -- In 5461, which is a letter to               24· · · · · · · · ·I -- I don't have direct knowledge of
  25· Ms. Draycott, what's the criminal activity/criminal                  25· handing it to him, but if that's what they're speaking of,


  888-893-3767
  www.lexitaslegal.com                                                                                                                                YVer1f
Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 24 of 55
  30(b)(6)                                                    Alfredo Martinez                                               Pagess 85..88
                                                               Page 85                                                                    Page 87
  ·1· then this would be the document.                                   ·1· preparing for your deposition?
  ·2· · · ·Q.· ·(BY MR. MONTEIRO) Okay.· And we've talked                ·2· · · ·A.· ·No, sir.
  ·3· earlier about the Fire Department's policies regarding the         ·3· · · ·Q.· ·So who, in the Fire Department, would have
  ·4· receipt and review of OIG investigations.                          ·4· received OIG's results related to 2009-407?
  ·5· · · · · · · · ·Were the same policies, procedures and              ·5· · · ·A.· ·It would have been Staff Services.
  ·6· practices for the review of OIG findings in place when the         ·6· · · ·Q.· ·And do you know if that occurred with --
  ·7· Fire Department received OIG's findings and synopsis into ·7· specifically with respect to this investigation?
  ·8· 09-407?                                                            ·8· · · ·A.· ·No.· I'd only be assuming that that occurred.
  ·9· · · ·A.· ·Yes.                                                     ·9· · · ·Q.· ·Do you know if Chief Flanagan reviewed
  10· · · ·Q.· ·And this investigation involved a criminal               10· Exhibit 8?
  11· allegation.· Right?                                                11· · · ·A.· ·No.· I would assume that during -- with general
  12· · · ·A.· ·Yes.                                                     12· practice, he would have, but I don't know if he -- if he
  13· · · ·Q.· ·Were the policies for HFD's review any different         13· did.
  14· than what you described for me earlier?                            14· · · ·Q.· ·And, again, would the scope of Staff Services or
  15· · · ·A.· ·No.· The review was the same for criminal.               15· Chief Flanagan's review of Exhibit 8 be related to the
  16· · · ·Q.· ·Apart from the Fire Department, do you know if           16· level of discipline that -- that was going to be assessed
  17· any other department or agency within the City reviewed            17· in response to the findings?
  18· the results of 09-407?                                             18· · · ·A.· ·I missed the end of that question.
  19· · · ·A.· ·I believe City Legal was involved at that point.         19· · · ·Q.· ·Sure.
  20· · · ·Q.· ·And that -- Exhibit 8 is sent to Susan Taylor,           20· · · · · · · · ·Would the scope of either Staff Services or
  21· who's the Deputy City Attorney?                                    21· Chief Flanagan's review of Exhibit 8 relate to the level
  22· · · ·A.· ·Yes, it is.                                              22· of discipline that would be imposed in response to the
  23· · · ·Q.· ·Is that correct?                                         23· findings?
  24· · · ·A.· ·Yes.                                                     24· · · ·A.· ·That would if -- I believe if we had a name, but
  25· · · ·Q.· ·Do you know why Susan Taylor received a copy of 25· since there was no name, I don't know that that process

                                                               Page 86                                                                    Page 88
  ·1· Exhibit 8?                                                         ·1· was done.
  ·2· · · ·A.· ·No, I didn't.                                            ·2· · · ·Q.· ·Okay.· And that's because it was anonymous or --
  ·3· · · ·Q.· ·Do you know if that was the procedure in place           ·3· · · ·A.· ·Or it was -- I'm sorry.· No.· It was an
  ·4· at the time?                                                       ·4· unknown --
  ·5· · · ·A.· ·No, I'm not familiar if that was the procedure           ·5· · · ·Q.· ·-- unknown employee?· Is that what it was
  ·6· at OIG to send that to an attorney.                                ·6· called?
  ·7· · · ·Q.· ·Apart from City Legal, were there any other              ·7· · · ·A.· ·Yes.
  ·8· agencies that reviewed the results of 09-407?                      ·8· · · ·Q.· ·Okay.· Was there any other review of Exhibit 8
  ·9· · · ·A.· ·I'm not -- I'm not aware of any other division           ·9· by the Fire Department, other than determining the level
  10· or organization.                                                   10· of discipline that should be imposed?
  11· · · ·Q.· ·And if you look at the front of Exhibit 8,               11· · · · · · · · ·MS. SULLIVAN:· Objection.· Vague.
  12· there's a stamp which says:· "Review FYI and Return For 12· · · · · · · · ·Go ahead.
  13· File, No Action Required," and then there's a date and it          13· · · ·A.· ·Not that I recall.
  14· looks like Susan Taylor's signature.                               14· · · ·Q.· ·(BY MR. MONTEIRO) And were the findings by OIG
  15· · · · · · · · ·Do you know what that means?                        15· accepted by the Fire Department?
  16· · · ·A.· ·No, I'm not familiar with that process.                  16· · · ·A.· ·Yes.
  17· · · · · · · · ·I mean, I -- I see that she's acknowledging         17· · · ·Q.· ·Were the recommendations by OIG accepted by the
  18· something here.· I'm -- I'm not -- I'm not familiar with           18· Fire Department?
  19· the process of reviewing and returning for file.                   19· · · · · · · · ·MS. SULLIVAN:· Objection.· Vague.
  20· · · ·Q.· ·Do you know what the scope of Ms. Taylor's               20· · · · · · · · ·Go ahead.
  21· review was?                                                        21· · · ·A.· ·The recommendations here listed, yes.
  22· · · ·A.· ·No, sir, I'm not familiar with Ms. Taylor and            22· · · ·Q.· ·(BY MR. MONTEIRO) The Fire Department didn't
  23· what her responsibilities were.                                    23· challenge any of those findings or recommendations.· Is
  24· · · ·Q.· ·Did you ask anyone from the Legal Department             24· that correct?
  25· about the scope of Ms. Taylor's review of Exhibit 8, in            25· · · ·A.· ·Correct.


  888-893-3767
  www.lexitaslegal.com                                                                                                                              YVer1f
Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 25 of 55
  30(b)(6)                                                         Alfredo Martinez                                                 Pagess 89..92
                                                                    Page 89                                                                   Page 91
  ·1· · · ·Q.· ·Did the City make any changes to any policies,                ·1· · · · · · · · ·But there weren't any specific changes to
  ·2· procedures or practices at Station 54 as a result of the                ·2· any practices at Station 54 as a result of Exhibit 8?
  ·3· findings reflected in Exhibit 8?                                        ·3· · · ·A.· ·Right.
  ·4· · · ·A.· ·And we're talking immediately after these cases               ·4· · · ·Q.· ·Okay.
  ·5· were closed?                                                            ·5· · · ·A.· ·Not that I can recall, no, sir.
  ·6· · · ·Q.· ·Just as a result of the findings.                             ·6· · · ·Q.· ·And did the Fire Department assess any
  ·7· · · · · · · · ·So it could be immediately, it could be --               ·7· discipline to anyone in response to OIG 09-407's findings
  ·8· · · ·A.· ·I don't --                                                    ·8· and synopsis?
  ·9· · · ·Q.· ·-- sometime down the road.· I don't know.                     ·9· · · ·A.· ·No.
  10· · · · · · · · ·MS. SULLIVAN:· Objection.· Vague.                        10· · · ·Q.· ·Did the fire Department take any other
  11· · · · · · · · ·Go ahead.                                                11· non-disciplinary corrective action in response to
  12· · · ·A.· ·I'm not aware of any particular policies that                 12· OIG 09-407's findings and synopsis?
  13· were changed that were -- especially that were specific to              13· · · · · · · · ·MS. SULLIVAN:· Objection.· Vague.
  14· Station 54.                                                             14· · · · · · · · ·Go ahead.
  15· · · ·Q.· ·(BY MR. MONTEIRO) How about any practices?                    15· · · ·A.· ·Not that I recall.
  16· · · · · · · · ·MR. MONTEIRO:· Same objection.                           16· · · ·Q.· ·(BY MR. MONTEIRO) Apart from Ms. Draycott, would
  17· · · ·A.· ·Like I said earlier, unless a -- unless a                     17· anyone -- was anyone at Station 54 notified about the
  18· bulletin was sent out explaining any type of changes, that 18· findings into 2009-407?
  19· it wouldn't -- not that I can recall, any policy changes                19· · · ·A.· ·No, sir, unless someone else was listed as a
  20· or practices at -- at that time.                                        20· complainant.· I'm not sure if Ms. Keyes was listed, and if
  21· · · ·Q.· ·(BY MR. MONTEIRO) Okay.· And you didn't                       21· she was, then she would have received the same letter.
  22· identify -- you didn't review any bulletin in -- while you              22· · · ·Q.· ·Okay.
  23· were preparing for your deposition, that was sent out in                23· · · · · · · · ·But in terms of anyone within Ms. Draycott
  24· response to Exhibit 8.· Is that correct?                                24· or Ms. Keyes' chain of command, they wouldn't -- they
  25· · · ·A.· ·Correct.                                                      25· would not have been notified of this, about the findings.

                                                                    Page 90                                                                   Page 92
  ·1· · · ·Q.· ·And were there any changes to the policies,                   ·1· Is that correct?
  ·2· procedures or practices at Station 54 at any point?                     ·2· · · ·A.· ·Correct.
  ·3· · · · · · · · ·MS. SULLIVAN:· Objection.· Vague.                        ·3· · · ·Q.· ·Is anyone besides the Fire Chief notified of the
  ·4· · · ·Q.· ·(BY MR. MONTEIRO) I'm just trying to get                      ·4· findings?
  ·5· clarification, 'cause you said -- When you answered my                  ·5· · · ·A.· ·Like I said earlier, only if -- if there is a
  ·6· last question, you said -- I think you quoted -- you said               ·6· need to know, if they're going to be suspended for a
  ·7· at that time, you weren't aware of any changes --                       ·7· certain amount of time, but I can't recall a situation
  ·8· · · ·A.· ·Right.                                                        ·8· where anyone else needs to know other than the -- the
  ·9· · · ·Q.· ·-- any changes to any policies, procedures or                 ·9· member and the Fire Chief.
  10· practices.                                                              10· · · ·Q.· ·Does the Fire Chief ever delegate, you know, the
  11· · · · · · · · ·So I'm just wondering, are you aware of any              11· authority to a Assistant Fire Chief or --
  12· changes at Station 54 that happened, not necessarily in                 12· · · ·A.· ·He can delegate the authority to maybe issue the
  13· response to Exhibit 8?                                                  13· discipline, but I don't believe he delegates determining
  14· · · ·A.· ·Right.· No, I -- I know that, as a department,                14· discipline.
  15· over time we have made changes and new training and policy 15· · · ·Q.· ·Okay.· So Exhibit 8 reflects that OIG sustained
  16· changes and things like that and it wouldn't be a standard              16· the complaints as criminal activity and criminal mischief.
  17· practice to create a policy specifically for one station.               17· Is that correct?
  18· It would be to cover the -- the entire department.                      18· · · ·A.· ·Yes.
  19· · · · · · · · ·So since then to now, I have noticed                     19· · · ·Q.· ·And did -- Are you aware of whether OIG made any
  20· changes in training and policy changes from then 'til                   20· other findings regarding the complaints?
  21· now --                                                                  21· · · ·A.· ·Not that I'm aware of.
  22· · · ·Q.· ·Okay.                                                         22· · · ·Q.· ·The findings are self-contained in Exhibit 8.
  23· · · ·A.· ·-- that would affect every station, including                 23· Is that correct?
  24· Station 54.                                                             24· · · ·A.· ·Yes, I believe so.
  25· · · ·Q.· ·Including 54.· Good.· Okay.                                   25· · · ·Q.· ·Did OIG make any findings as to whether


  888-893-3767
  www.lexitaslegal.com                                                                                                                                  YVer1f
Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 26 of 55
  30(b)(6)                                                       Alfredo Martinez                                               Pagess 93..96
                                                                  Page 93                                                                    Page 95
  ·1· Ms. Draycott or Ms. Keyes had been subjected to gender                ·1· · · ·Q.· ·3(d)?
  ·2· discrimination?                                                       ·2· · · ·A.· ·Yes.
  ·3· · · ·A.· ·No.                                                         ·3· · · ·Q.· ·And 3(f)?
  ·4· · · ·Q.· ·Did the Fire Department make any determination              ·4· · · ·A.· ·Sorry, (f)?
  ·5· whether Ms. Draycott or Ms. Keyes had been subjected to               ·5· · · ·Q.· ·(f), yes.
  ·6· gender discrimination?                                                ·6· · · ·A.· ·Yes.
  ·7· · · ·A.· ·No.                                                         ·7· · · ·Q.· ·And 3(g)?
  ·8· · · ·Q.· ·Did the Fire Department make -- Did the Fire --             ·8· · · ·A.· ·Yes.
  ·9· Let me step back for a minute.                                        ·9· · · ·Q.· ·Is that correct?
  10· · · · · · · · ·Did the Fire Department review Deposition              10· · · ·A.· ·Yes.
  11· Exhibit 8 to determine whether or not Ms. Draycott or                 11· · · ·Q.· ·Okay.· And do you have any personal knowledge of
  12· Ms. Keyes had been subjected to gender discrimination?                12· any of these subtopics?
  13· · · ·A.· ·No.· The review didn't specifically cover that,             13· · · ·A.· ·No, sir.
  14· whether that -- that occurred.                                        14· · · ·Q.· ·You were not personally involved in your
  15· · · ·Q.· ·Did the Fire Department review Exhibit 8 to                 15· professional capacity with regard to any of the subtopics.
  16· determine whether Ms. Draycott or Ms. Keyes had been                  16· Is that correct?
  17· subjected to a hostile work environment due to their                  17· · · ·A.· ·Correct.
  18· gender?                                                               18· · · ·Q.· ·And your knowledge exists only to the extent
  19· · · ·A.· ·And, again, the -- the review didn't cover that.            19· that you spent time preparing to depose -- preparing to be
  20· We -- we relied more on -- on the people with that                    20· deposed about these subtopics?
  21· training, for example, ERU, to -- to let us know if there             21· · · ·A.· ·Yes.
  22· was any type of issue with retaliation, discrimination,               22· · · ·Q.· ·Okay.· What did you do in order to prepare to
  23· those kinds of things.                                                23· answer the subtopics that we've just identified with
  24· · · · · · · · ·So the idea wasn't to review it, to look               24· respect to Topic 3?
  25· for those things.· We were just expecting that from ERU. 25· · · ·A.· ·I reviewed the -- the synopsis for 311 and the

                                                                  Page 94                                                                    Page 96
  ·1· · · ·Q.· ·But this came from -- Did this -- Did Exhibit 8             ·1· policy, the complaint policy.
  ·2· come from -- and was that investigated by ERU?                        ·2· · · ·Q.· ·Did you speak with anyone?
  ·3· · · ·A.· ·I -- Oh.· You know, I could have been talking               ·3· · · ·A.· ·No.
  ·4· about 424.· I'm sorry.                                                ·4· · · ·Q.· ·Okay.
  ·5· · · ·Q.· ·That's okay.                                                ·5· · · · · · · · ·MR. MONTEIRO:· This is going to be No. 9?
  ·6· · · ·A.· ·I'm sorry.                                                  ·6· · · · · · · · ·MR. RUIZ:· No. 10.
  ·7· · · ·Q.· ·So with respect to 2009-407 --                              ·7· · · · · · · · ·MR. MONTEIRO:· 10?
  ·8· · · ·A.· ·No.· With -- with respect to this one, then we              ·8· · · · · · · · ·THE REPORTER:· 9.
  ·9· would have then relied on OIG to let us know about that. ·9· · · · · · · · ·(Exhibit 9 marked)
  10· It wasn't to re-investigate.                                          10· · · ·Q.· ·(BY MR. MONTEIRO) I'm showing you what's been
  11· · · · · · · · ·So that review didn't include that de- --              11· marked as Deposition Exhibit 9.
  12· that amount of detail.                                                12· · · · · · · · ·For identification purposes, it has a Bates
  13· · · ·Q.· ·Okay.· We're going to move on to Topic 3.                   13· number of HOU5671 through 5705.
  14· · · · · · · · ·Keep marking this, uhm -- So if you go back            14· · · ·A.· ·Yes.
  15· to Exhibit 2, under Topic 3, if you can review that and               15· · · ·Q.· ·Is this the document that you reviewed to
  16· let me know when you've had a chance to review, complete 16· prepare for your deposition today?
  17· that review.                                                          17· · · ·A.· ·Yes.· It looks familiar.
  18· · · · · · · · ·(Witness reviewing document)                           18· · · ·Q.· ·Okay.· Were there any other documents related to
  19· · · · · · · · ·THE WITNESS:· Okay.                                    19· OIG 10-311 that you reviewed, to prepare for your
  20· · · ·Q.· ·(BY MR. MONTEIRO) So my understanding is that,              20· deposition?
  21· with respect to Topic 3, you've been designated to answer             21· · · ·A.· ·No.
  22· questions regarding 3(a).· Is that correct?                           22· · · ·Q.· ·You've previously described for us the Fire
  23· · · ·A.· ·Yes.                                                        23· Department's general policies regarding the receipt of OIG
  24· · · ·Q.· ·3(b)?                                                       24· investigations.· Correct?
  25· · · ·A.· ·Yes.                                                        25· · · ·A.· ·Yes.


  888-893-3767
  www.lexitaslegal.com                                                                                                                                 YVer1f
Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 27 of 55
  30(b)(6)                                                     Alfredo Martinez                                                     Pagess 97..100
                                                                 Page 97                                                                     Page 99
  ·1· · · ·Q.· ·And would those policies -- or HFD's review of             ·1· · · ·A.· ·I know it would have been Staff Services, but I
  ·2· those -- of the findings related to 10-311 have been any             ·2· don't have direct knowledge of them receiving it.
  ·3· different?                                                           ·3· · · ·Q.· ·Okay.· Did you ask Chief Flanagan whether he
  ·4· · · ·A.· ·No.· They would have been the same.                        ·4· received Exhibit 9?
  ·5· · · ·Q.· ·Okay.· Apart from the Fire Department, did any             ·5· · · ·A.· ·No.
  ·6· other department or agency within the City review the                ·6· · · ·Q.· ·Do you know if the City made any changes to any
  ·7· results of OIG 10-311?                                               ·7· of its policies, procedures or practice at Station 54 as a
  ·8· · · ·A.· ·Not that I see here, unless Legal reviewed it.             ·8· result of the OIG findings reflected in Exhibit 9?
  ·9· But this one didn't have the same cover sheet as the last ·9· · · ·A.· ·No, I'm not aware of that.
  10· one.                                                                 10· · · ·Q.· ·Do you know if the City reviewed OIG 10-311, to
  11· · · ·Q.· ·And do you know why?                                       11· determine if any of -- any policies, procedures or
  12· · · ·A.· ·Oh, I'm sorry.                                             12· practices needed to be modified?
  13· · · ·Q.· ·Sorry.· Do you know -- Do you know why the cover           13· · · ·A.· ·No.· I believe that would have come from OIG.
  14· sheet is different on Exhibit 9 than the previous two that           14· They would have gone over this -- this summary but not to
  15· we've looked at?                                                     15· the extent of changing policy at that point.
  16· · · ·A.· ·Well --                                                    16· · · ·Q.· ·And if it came from OIG, it would be reflected
  17· · · · · · · · ·MS. SULLIVAN:· Objection.· Foundation.                17· somewhere in Exhibit 9.· Is that fair?
  18· · · ·A.· ·I -- I didn't mean cover sheet.· I meant the --            18· · · ·A.· ·Yes.
  19· the letter.· The previous case had the letter to the                 19· · · ·Q.· ·Did the Fire Department assess any discipline to
  20· attorney.· I don't know why it's not part of this case.              20· anyone in response to OIG 10-311's findings and synopsis?
  21· · · ·Q.· ·(BY MR. MONTEIRO) Okay.                                    21· · · ·A.· ·No.· I didn't see any disciplinary paperwork.
  22· · · · · · · · ·Now, if you look at HOU5676, which is a               22· · · ·Q.· ·And -- and what did you review with respect to
  23· interoffice correspondence, it appears to be from                    23· that topic?
  24· Lieutenant R. David to Captain D. E. Watkins.                        24· · · ·A.· ·Oh, I just reviewed this -- this case file and I
  25· · · · · · · · ·Is that correct?                                      25· didn't have any -- What I'm saying is I didn't have any

                                                                 Page 98                                                                    Page 100
  ·1· · · ·A.· ·Yes.                                                       ·1· additional information that showed that discipline was --
  ·2· · · ·Q.· ·When -- when we looked at the other two                    ·2· was issued.
  ·3· investigations earlier, there was actual correspondence              ·3· · · ·Q.· ·And if we look at the final two pages of
  ·4· from OIG to the Fire Chief -- Fire Chief, which kind of              ·4· Exhibit 9, which is 5704 and 5705, unlike the prior two
  ·5· documented the handoff of the materials from OIG to HFD. ·5· complaints that we've reviewed here, it looks like OIG has
  ·6· Correct?                                                             ·6· identified an employee who its -- has sustained a
  ·7· · · ·A.· ·Yes.                                                       ·7· complaint against.· Is that correct?
  ·8· · · ·Q.· ·Have you seen any such similar correspondence              ·8· · · ·A.· ·Yes, sir.
  ·9· with respect to this investigation?                                  ·9· · · ·Q.· ·And that's Chief Boriskie?
  10· · · ·A.· ·I have not.                                                10· · · ·A.· ·Yes, sir.
  11· · · ·Q.· ·Are you aware of whether any such similar                  11· · · ·Q.· ·And do you know what the process by -- Do you
  12· correspondence exists --                                             12· know what the process would have been by which any
  13· · · ·A.· ·I'm not --                                                 13· discipline would have been imposed against Chief Boriskie
  14· · · ·Q.· ·-- with respect to this investigation?                     14· in July of 2010?
  15· · · ·A.· ·I'm not aware of that.                                     15· · · ·A.· ·He would have -- The process would have been the
  16· · · ·Q.· ·Have you seen any -- any documentation that                16· same, where the violation would have been compared to the
  17· OIG's investigation into 10-311 was communicated to the              17· Behavior Manual to determine a category and then to
  18· Fire Department?                                                     18· determine the number of days and that being presented to
  19· · · ·A.· ·No.                                                        19· the -- I guess the current Fire Chief, to assess that
  20· · · ·Q.· ·Have you spoken to anyone who's confirmed that             20· discipline or make his decision on what discipline to
  21· OIG's investigation into 10-311 was provided to the Fire             21· assess.
  22· Department?                                                          22· · · ·Q.· ·And do you know if that process was undertaken
  23· · · ·A.· ·No.                                                        23· with respect to this complaint?
  24· · · ·Q.· ·Do you know who in the Fire Department received            24· · · ·A.· ·I don't have direct knowledge that that occurred
  25· OIG's -- the results of OIG's investigation into 10-311?             25· with this complaint.


  888-893-3767
  www.lexitaslegal.com                                                                                                                                 YVer1f
Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 28 of 55
  30(b)(6)                                                      Alfredo Martinez                                              Pagess 101..104
                                                                 Page 101                                                               Page 103
  ·1· · · ·Q.· ·And the current Fire Chief in -- When this --               ·1· · · ·A.· ·Yes, and he -- the respondent was -- Correct, I
  ·2· when these results came out in March of 2010, would that              ·2· think.
  ·3· have been -- I'm sorry -- July of 2010, would that have               ·3· · · ·Q.· ·The respondent's the right name?
  ·4· been Chief Flanagan?                                                  ·4· · · ·A.· ·Yes.
  ·5· · · ·A.· ·Yes.                                                        ·5· · · ·Q.· ·Okay.· Did you see any evidence that
  ·6· · · ·Q.· ·And apart from Chief Boriskie, do you know if --            ·6· Chief Boriskie was notified about these findings?
  ·7· do you know if any other -- if OIG made any other                     ·7· · · ·A.· ·I did not see that.
  ·8· recommendations as to any other employees who had violated ·8· · · ·Q.· ·In connection with your preparation for this
  ·9· the Fire Department's rules and regulations in connection             ·9· deposition, did you learn that 10-311 involved an
  10· with this investigation?                                              10· allegation by Ms. Draycott that she had been subjected to
  11· · · ·A.· ·I'm not sure.· I'd have to review it again to               11· retaliation?
  12· see if they list anyone else in the summary.                          12· · · ·A.· ·Yes.
  13· · · · · · · · ·But in the -- in the Recommendations                   13· · · ·Q.· ·And so the City understood that what
  14· section -- or at least where the employee's listed, he's              14· Ms. Draycott was alleging, that what happened to her
  15· the only one listed.· But I'd have to -- I'd have to read             15· during the roll call was in retaliation for her complaints
  16· through the case again to see if -- It would have not been            16· of discrimination.· Is that correct?
  17· normal for them to sustain in the text and not sustain                17· · · · · · · · ·(Witness reviewing document)
  18· in -- in the end, in the Recommendation.                              18· · · ·A.· ·I'm just reviewing the summary that --
  19· · · · · · · · ·So I would have to look and see if they                19· · · ·Q.· ·(BY MR. MONTEIRO) Sure.· Go ahead.
  20· sustained anyone else in the text.                                    20· · · · · · · · ·(Witness reviewing document)
  21· · · ·Q.· ·Okay.· But the -- the basis for your knowledge              21· · · ·A.· ·Without -- without reading through the entire
  22· would just be reviewing Exhibit 9.· Is that correct?                  22· document to see if the word "retaliated" is in there,
  23· · · ·A.· ·Yes.                                                        23· I'd -- it -- I would imagine the City could assume that
  24· · · ·Q.· ·There's no other source that you would go to, to            24· she meant that she was being retaliated by the actions --
  25· determine that?                                                       25· · · ·Q.· ·(BY MR. MONTEIRO) Okay.

                                                                 Page 102                                                               Page 104
  ·1· · · ·A.· ·Correct.                                                    ·1· · · ·A.· ·-- that were in the initial complaint.
  ·2· · · ·Q.· ·Did the Fire Department take any other                      ·2· · · ·Q.· ·Let's do what we did the last time.· I can show
  ·3· non-disciplinary corrective action in response to                     ·3· you her complaint and maybe that will help clarify.
  ·4· OIG 10-311's findings and synopsis?                                   ·4· · · · · · · · ·THE REPORTER:· No. 10.
  ·5· · · · · · · · ·MS. SULLIVAN:· Objection.· Vague.                      ·5· · · · · · · · ·(Exhibit 10 marked)
  ·6· · · · · · · · ·Go ahead and answer.                                   ·6· · · ·Q.· ·(BY MR. MONTEIRO) I'm showing you what's been
  ·7· · · ·A.· ·No.                                                         ·7· marked as Exhibit 10, which is -- bears -- the Bates
  ·8· · · ·Q.· ·(BY MR. MONTEIRO) Did the Fire Department notify            ·8· number is HOU5759 through 5762.
  ·9· anyone at Station 54 about its findings?                              ·9· · · ·A.· ·Okay.
  10· · · ·A.· ·In this case, I guess they would have notified              10· · · ·Q.· ·And I'll represent to you that this is a copy of
  11· Ms. -- Ms. Draycott.· She was the -- the complainant on               11· Ms. Draycott's complaint related to OIG 10-311 --
  12· record, so she would have probably received the closure 12· · · ·A.· ·Yes.
  13· letter, stating the results.                                          13· · · ·Q.· ·-- and has been produced by the City during this
  14· · · ·Q.· ·And did -- did you -- In preparing for your                 14· litigation.
  15· deposition, did you actually see that she was ever                    15· · · ·A.· ·Yes.
  16· notified about these findings?                                        16· · · ·Q.· ·I'm going to direct you to Page 3 of 4, to the
  17· · · ·A.· ·No.                                                         17· third paragraph from the bottom.
  18· · · ·Q.· ·She should have -- she should have been                     18· · · ·A.· ·Okay.
  19· notified.· Is that correct?                                           19· · · ·Q.· ·And here, Ms. Draycott says, quote:· "I believe
  20· · · ·A.· ·Yes.· She should have received a -- a closure               20· I was prevented from going back to work with the Fire
  21· letter.                                                               21· Department and specifically from returning to work at
  22· · · ·Q.· ·And because Chief Boriskie was the respondent --            22· Station 54 because I complained of discrimination under
  23· or, sorry -- because Chief Boriskie was identified as the             23· Title VII and complained specifically to the Office of
  24· employee who had a complaint sustained against him, he                24· Inspector General of illegal activity and because I spoke
  25· would have been notified as well.· Is that correct?                   25· publicly in opposition to what I regarded as


  888-893-3767
  www.lexitaslegal.com                                                                                                                             YVer1f
Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 29 of 55
  30(b)(6)                                                     Alfredo Martinez                                               Pagess 105..108
                                                               Page 105                                                                  Page 107
  ·1· discriminatory and retaliatory activities at the Fire               ·1· relied on the OIG investigation to show that and just that
  ·2· Department," unquote.                                               ·2· detail of review was not performed.
  ·3· · · · · · · · ·Did I read that correctly?                           ·3· · · · · · · · ·MR. MONTEIRO:· Can we go off the record.
  ·4· · · ·A.· ·Yes, you did.                                             ·4· · · · · · · · ·(Recess from 12:23:47 p.m. to 12:37:23
  ·5· · · ·Q.· ·So as of at least April 21st of 2010, the City            ·5· · · · · · · · ·p.m.)
  ·6· understood that Ms. Draycott -- that Ms. Draycott was               ·6· · · ·Q.· · (BY MR. MONTEIRO) Chief Martinez, I just have a
  ·7· alleging that what happened to her during the roll call on          ·7· couple of follow-up questions from our conversation about
  ·8· January 13th of 2010, she was alleging that was in                  ·8· OIG 10-311 --
  ·9· retaliation for her complaints of discrimination.· Is that          ·9· · · ·A.· ·Okay.
  10· correct?                                                            10· · · ·Q.· ·-- which is Exhibit 9.
  11· · · ·A.· ·Yes.                                                      11· · · · · · · · ·Did you review Chief Boriskie's personnel
  12· · · ·Q.· ·And as we discussed, when OIG -- OIG's findings, 12· file to determine whether the Fire Department never took
  13· they sustained Ms. Draycott's complaint.· Correct?                  13· any action against him with respect -- or as a result of
  14· · · ·A.· ·Yes.                                                      14· the findings that are contained within Exhibit 9?
  15· · · ·Q.· ·And the final page of the investigative summary           15· · · ·A.· ·No.
  16· reflects that OIG determined that the sustained actions             16· · · ·Q.· ·And did you have access to the -- You could have
  17· violated Rule 7.02.· Correct?                                       17· had access to his personnel file.· Is that right?
  18· · · ·A.· ·Yes.                                                      18· · · ·A.· ·Currently or back in --
  19· · · ·Q.· ·And the language of 7.02 is quoted in the                 19· · · ·Q.· ·Currently.
  20· findings?                                                           20· · · ·A.· ·Yes.
  21· · · ·A.· ·Yes, it -- Let's see.· Yes.                               21· · · ·Q.· ·The Fire Department still has Chief Boriskie's
  22· · · ·Q.· ·And does that language speak to retaliation, in           22· personnel file?
  23· your mind?                                                          23· · · ·A.· ·Yes.· We're supposed to still have those files.
  24· · · ·A.· ·To enforce rules and regulations, not as it               24· · · ·Q.· ·And then did you review any personnel files of
  25· stands, that one sentence.                                          25· any of the individuals who are listed in Exhibit 9 to see

                                                               Page 106                                                                  Page 108
  ·1· · · ·Q.· ·Do you know how OIG came to the determination             ·1· whether any disciplinary action was taken against them
  ·2· that Rule 7.02 was violated by Chief Boriskie's conduct?            ·2· with respect to Exhibit 9?
  ·3· · · · · · · · ·MS. SULLIVAN:· You can answer the question.          ·3· · · ·A.· ·No, sir.
  ·4· · · ·A.· ·No, I'm not sure how they came to that                    ·4· · · ·Q.· ·And does the Fire Department still have those
  ·5· conclusion.                                                         ·5· personnel files?
  ·6· · · · · · · · ·I was just going to reference 7.02 to see            ·6· · · ·A.· ·I believe so.
  ·7· if I could make the connection, but I don't have direct             ·7· · · · · · · · ·It's more of an HR issue, so I believe we
  ·8· knowledge of why they picked that particular violation.             ·8· still have retired members' files, but it's possible that
  ·9· · · ·Q.· ·(BY MR. MONTEIRO) Do you know if OIG made any ·9· they move those somewhere, but I am not familiar with that
  10· other findings as to Ms. Draycott's complaint?                      10· process; but active members, I know, yes, we have access
  11· · · ·A.· ·No, I don't see any other findings in this                11· to those files.
  12· synopsis from OIG.                                                  12· · · ·Q.· ·Okay.· If we can move on to topic 5, which is
  13· · · ·Q.· ·Do you know if OIG made a finding as to whether           13· Exhibit 2.· All right.
  14· or not Ms. Draycott had been subjected to retaliation?              14· · · · · · · · ·And I'm looking at Page 20 of Exhibit 2,
  15· · · ·A.· ·No, I don't know if they specifically closed it           15· and the topic is HFD complaint policy dissemination and
  16· that way.                                                           16· training, and am I correct that, for subtopics (a) and
  17· · · ·Q.· ·I mean, do you see any reference to retaliation           17· (b), you have been designated to testify about the
  18· with respect to its -- the findings that are in Exhibit 9?          18· dissemination and implementation of the complaint
  19· · · ·A.· ·Right now, no, I don't, not in the Sustained              19· policies --
  20· section, or the Recommendation section.· I'm sorry.                 20· · · ·A.· ·Yes.
  21· · · ·Q.· ·And did the Fire Department review Exhibit 9 to           21· · · ·Q.· ·-- that's been identified?
  22· determine whether or not Ms. Draycott had been subjected            22· · · · · · · · ·(Exhibit 11 marked)
  23· to retaliation?                                                     23· · · · · · · · ·MS. SULLIVAN:· Is that 11?
  24· · · ·A.· ·No.                                                       24· · · ·Q.· · (BY MR. MONTEIRO) I'm showing you what's been
  25· · · · · · · · ·I -- I believe that the Fire Department              25· marked as Deposition Exhibit 11.· It is marked HOU2821


  888-893-3767
  www.lexitaslegal.com                                                                                                                              YVer1f
Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 30 of 55
  30(b)(6)                                                     Alfredo Martinez                                             Pagess 109..112
                                                                 Page 109                                                                Page 111
  ·1· through HOU2826.                                                      ·1· emails to see that that complaint -- a new complaint or a
  ·2· · · ·A.· ·Yes.                                                        ·2· new policy has been sent and is therefore told to print it
  ·3· · · ·Q.· ·Do you have any personal knowledge regarding the            ·3· and store it in the binders that were provided.
  ·4· dissemination and implementation of the complaint policy              ·4· · · ·Q.· ·Okay.· And that would have been the -- I have
  ·5· that's been marked as Exhibit 11?                                     ·5· heard the terms "Junior Captain" and "Senior Captain".
  ·6· · · ·A.· ·Personal knowledge, no, except maybe receiving ·6· · · ·A.· ·Right.
  ·7· it back in '05, wherever I was assigned.                              ·7· · · ·Q.· ·Do you know which Captain would have had access
  ·8· · · ·Q.· ·And so your knowledge exists only to the extent             ·8· to the fire station's email?
  ·9· that you spent time preparing to be deposed about these               ·9· · · ·A.· ·Both of them would have had access.· I think
  10· subtopics.· Is that correct?                                          10· maybe even more people at the station would have had
  11· · · ·A.· ·Yes.                                                        11· access to the station's email address or the station's
  12· · · ·Q.· ·And what did you do in order to prepare to                  12· log-on, which -- like I said, which is why we went to a
  13· answer -- prepare to answer the subtopics that you --                 13· personal log-on.
  14· these subtopics that you've been identified?                          14· · · ·Q.· ·Do you know when that was changed, by the way?
  15· · · ·A.· ·I just read over the complaint policy and                   15· · · ·A.· ·No, I don't.
  16· attempted to determine when we -- when we went to an 16· · · · · · · · ·Like I said earlier, I know -- I don't know
  17· online system of storing our -- our guidelines, just to               17· if, in '05, if everyone had their own log-on yet.
  18· try and determine the date.                                           18· · · ·Q.· ·Okay.· So the -- the policy would have been
  19· · · ·Q.· ·And were you able to determine that?                        19· printed out and placed in a fire station binder.· Is that
  20· · · ·A.· ·I believe it was around 2010, is when we started            20· correct?
  21· storing our policies on what we call the desktop, but                 21· · · ·A.· ·Yes, from what I can recognize.
  22· where it's available to every member.                                 22· · · ·Q.· ·Do you know if hard copies of the policy would
  23· · · ·Q.· ·Okay.· So Exhibit 11 is dated August 1st of                 23· have been distributed to all of the members at the
  24· 2005.                                                                 24· station?
  25· · · · · · · · ·Does that mean that the policy was issued              25· · · ·A.· ·No, sir.

                                                                 Page 110                                                                Page 112
  ·1· on or about August 1st of 2005?                                       ·1· · · · · · · · ·It would have been the hard copy placed in
  ·2· · · ·A.· ·Yes.                                                        ·2· the folder and members were to initial that they had --
  ·3· · · ·Q.· ·And when it became effective on August 1st of               ·3· had read it, but not provided a copy to each personal
  ·4· 2005, how was it disseminated to the HFD members?                     ·4· member.
  ·5· · · ·A.· ·I believe in '05, we were already on the email              ·5· · · ·Q.· ·Okay.· And do you know if that actually occurred
  ·6· system and if we were, then it would be emailed to -- to              ·6· in 2005?
  ·7· all the fire stations to print out and include in their               ·7· · · ·A.· ·No, I'm not sure.
  ·8· binders at the station, where all the policies are stored             ·8· · · · · · · · ·The only document that I remember every
  ·9· and read and reviewed by the members.                                 ·9· member receiving was a -- was a specific binder with rules
  10· · · ·Q.· ·Okay.                                                       10· and regulations, but I don't remember the date of when
  11· · · · · · · · ·And did you see -- did you identify any                11· that happened.· I just remember having the binder.
  12· documentation that that -- that that was actually done                12· · · ·Q.· ·In your personal capacity?
  13· with respect to Exhibit 11 back in 2005?                              13· · · ·A.· ·Yes.
  14· · · ·A.· ·No.                                                         14· · · ·Q.· ·Okay.· As an investigator or whatever it was
  15· · · ·Q.· ·And when you say it would have been emailed to              15· at --
  16· all of the fire stations, what are you -- how would that              16· · · ·A.· ·Yes, if I was --
  17· have happened?                                                        17· · · ·Q.· ·-- that time?
  18· · · ·A.· ·So, early on, and I'm not sure on the exact                 18· · · ·A.· ·-- in Arson, yes, sir.
  19· date, but early on when we first started having computers 19· · · ·Q.· ·Okay.· And did you make any effort to review the
  20· and the fire stations having email addresses, it started              20· Fire Department's emails to determine whether or not the
  21· off with emails to the station.                                       21· complaint policy from 2005 was distributed to all the fire
  22· · · · · · · · ·We came upon some issues with log-ons and              22· stations?
  23· confidentiality.· Then everyone was now issued their own              23· · · ·A.· ·No, not -- An attempt to go back and find the
  24· log-on.· So, prior to those personal log-ons, the station             24· email, you mean?
  25· Captain could open up the computer, answer the station                25· · · ·Q.· ·Yes, sir.


  888-893-3767
  www.lexitaslegal.com                                                                                                                              YVer1f
Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 31 of 55
  30(b)(6)                                                        Alfredo Martinez                                               Pagess 113..116
                                                                  Page 113                                                                    Page 115
  ·1· · · ·A.· ·No, sir.                                                     ·1· would policies have been re-disseminated to employees at
  ·2· · · ·Q.· ·Did you make -- Did you conduct any other                    ·2· any point while -- while they were still in place?
  ·3· efforts to determine whether or not the 2005 complaint                 ·3· · · ·A.· ·So if -- Say, for example, the complaint policy,
  ·4· policy was emailed to all the fire stations to be printed              ·4· if it was updated after we had the desktop, for example,
  ·5· out and placed in the binder?                                          ·5· then the updated version would be placed on the desktop
  ·6· · · ·A.· ·No, sir.                                                     ·6· and an email or some type of memo would have been sent out
  ·7· · · ·Q.· ·You say that the members were required to                    ·7· to the members, saying:· "Review the new complaint policy.
  ·8· initial the policy.                                                    ·8· You can find it at the desktop," and things like that.
  ·9· · · · · · · · ·Can you -- can you tell me more about that?             ·9· · · ·Q.· ·Okay.· So when -- when the policy's updated,
  10· · · ·A.· ·All right.· So what I remember from that time,               10· then it's re-disseminated.· Is that correct?
  11· say, the list would come out, the new guideline or policy              11· · · ·A.· ·Correct.
  12· would be placed in the binder, and then that morning at                12· · · · · · · · ·When they put a new date here, it's
  13· roll call or anything at the station, the Captains would               13· supposed to give access to everyone.· It's updated in the
  14· tell members they needed to review this policy and initial 14· desktop, the new one's placed in there, and then they are
  15· it.                                                                    15· sent something out to let them know that it's been
  16· · · · · · · · ·And because there are four shifts, the                  16· updated.
  17· Captains would write an "A", a "B", a "C" and a "D", and               17· · · ·Q.· ·So if there is a number of years between, you
  18· under each particular shift, every member would just                   18· know, between the policy being updated, say, five years or
  19· initial on the cover sheet of that policy, that they had               19· so, would the original policy be re-disseminated at any
  20· reviewed it.                                                           20· point?
  21· · · ·Q.· ·Okay.· And that was -- Now, there, you're                    21· · · ·A.· ·The only scenario I can think that that would
  22· talking -- or when you're talking about this, you're                   22· happen is in training, any training courses, or if the --
  23· talking about your personal experience.· Right?                        23· The station is also allowed to do their own training, so
  24· · · ·A.· ·Right --                                                     24· if the Captains decided to cover this particular policy in
  25· · · ·Q.· ·Okay.                                                        25· one day, maybe in that sense.· But as a whole, for the

                                                                  Page 114                                                                    Page 116
  ·1· · · ·A.· ·-- right, because I can't determine when we went ·1· entire department to send it out again, even though it
  ·2· to the email system.                                                   ·2· hasn't been updated, it's not likely.
  ·3· · · ·Q.· ·Right.                                                       ·3· · · ·Q.· ·What about if you have, like, a new employee,
  ·4· · · ·A.· ·That's prior to the email system -- or I'm                   ·4· you know, who comes to the fire station some -- sometime
  ·5· sorry -- prior to the availability online, it was that                 ·5· after the policy's been issued?· How would that employee
  ·6· system that I recall.                                                  ·6· learn of the policy?
  ·7· · · ·Q.· ·Okay.· And were you able to determine -- were                ·7· · · ·A.· ·So in -- I'm not real familiar with it because I
  ·8· you able to determine whether or not the complaint policy              ·8· wasn't part of the training, but in the phase -- in the --
  ·9· was -- whether the Captain at Station 54 printed out the               ·9· there is phase testing when you're first hired in the
  10· complaint policy and told all of the members on all four               10· department and you go through three different phases, and
  11· shifts to review it and sign it?                                       11· in those phases, there is certain guidelines that are
  12· · · ·A.· ·No.                                                          12· required for you to read in those phases.
  13· · · ·Q.· ·You said the members were required to initial                13· · · · · · · · ·So this probably would have -- I mean, it
  14· the policy.· Were they required to read the policy?                    14· more than likely would have been in one of those phases,
  15· · · ·A.· ·Well, I believe that, when it came through, that             15· but I -- I don't know for a fact, and Captains, of course,
  16· that was -- that was the intent.                                       16· with new employees would cover certain guidelines per day,
  17· · · · · · · · ·I mean, I imagine at roll call, the Captain             17· and that's how they would have probably have read the
  18· said, "Here, you guys or you girls need to read this                   18· complaint guideline.
  19· policy and initial that you read it."                                  19· · · ·Q.· ·Okay.
  20· · · · · · · · ·I don't believe it was they just, "Initial              20· · · · · · · · ·MR. MONTEIRO:· Can you mark that?· It's 12?
  21· this, that I showed it to you," but I don't know that it               21· · · · · · · · ·THE REPORTER:· Yes.
  22· was specifically said.                                                 22· · · · · · · · ·(Exhibit 12 marked)
  23· · · ·Q.· ·Okay.                                                        23· · · ·Q.· · (BY MR. MONTEIRO) Chief, I'm showing you what's
  24· · · · · · · · ·So other than when it was -- when the                   24· been marked as Exhibit 12, which is Bates Nos. HOU2831
  25· policy first came out, when it was initially disseminated,             25· through 2834.


  888-893-3767
  www.lexitaslegal.com                                                                                                                                   YVer1f
Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 32 of 55
  30(b)(6)                                                        Alfredo Martinez                                                 Pagess 117..120
                                                                  Page 117                                                                  Page 119
  ·1· · · ·A.· ·Yes.                                                         ·1· · · ·A.· ·So, normally, there would have been a memorandum
  ·2· · · ·Q.· ·And this is the complaint policy with the date               ·2· coming from the Fire Chief's office or -- or depending on
  ·3· of August 1st, 2018.                                                   ·3· what area updated it.
  ·4· · · · · · · · ·Have you seen this policy before?                       ·4· · · · · · · · ·For example, if Emergency Operations
  ·5· · · ·A.· ·Yes.                                                         ·5· updated certain guidelines, it would come from that area
  ·6· · · ·Q.· ·And did you review this in preparing for your                ·6· and it would just advise everyone that we have updated
  ·7· deposition?                                                            ·7· some guidelines and they need to go and refresh their
  ·8· · · ·A.· ·Yes.                                                         ·8· memory or re-read the policies.· I don't know exactly how
  ·9· · · ·Q.· ·The date on the bottom says August 1st, 2018.                ·9· it was worded, but just a heads-up.
  10· · · · · · · · ·Does that mean that this policy was issued              10· · · ·Q.· ·So it would have been a memo from the -- in --
  11· on or about August 1st of 2018?                                        11· Well, in the case of a revision to the complaint policy,
  12· · · ·A.· ·Yes.                                                         12· would that have come from the Fire Chief?
  13· · · ·Q.· ·And when it became effective in 2018, how was it             13· · · ·A.· ·They all go -- All the memos go through the Fire
  14· disseminated to HFD members?                                           14· Chief's office, so it would have possibly been from the
  15· · · ·A.· ·Well, one, it would have been placed again in                15· Professional Standards Command or Staff Services going
  16· the desktop by replacing the previous version, and                     16· through the Fire Chief, unless it was part of a -- a time
  17· although I didn't see it, there would have been some type              17· where multiple guidelines were reviewed; then it would
  18· of memo or something going out saying that there is a new 18· have maybe been a general memo saying the -- the following
  19· policy.                                                                19· guidelines reviewed, or some of our guidelines have been
  20· · · · · · · · ·It could have been grouped with other                   20· reviewed, log on and read -- read the updates, updated
  21· policies saying, "We have updated our policies.· Log on to             21· version.
  22· the desktop and review."                                               22· · · ·Q.· ·And who was the Fire Chief in August of 2018?
  23· · · ·Q.· ·Okay.                                                        23· · · ·A.· ·That's going to be Samuel Pena.
  24· · · ·A.· ·But I didn't see that.                                       24· · · ·Q.· ·And is he the current Fire Chief?
  25· · · ·Q.· ·Okay.· So let's first talk about the desktop.                25· · · ·A.· ·Yes.

                                                                  Page 118                                                                  Page 120
  ·1· · · ·A.· ·Okay.                                                        ·1· · · ·Q.· ·Did you make an effort to speak with either
  ·2· · · ·Q.· ·Tell me -- tell me what the desktop is.                      ·2· Chief Pena or anyone in his administration about how --
  ·3· · · ·A.· ·So the desktop is -- is a site, basically,                   ·3· specifically how -- whether or not a memo was sent out?
  ·4· that's on the intranet, only allowed -- only accessible                ·4· · · ·A.· ·No, I did not.
  ·5· from the Houston Fire Department computer or City                      ·5· · · ·Q.· ·And is there any -- with respect to the 2005
  ·6· computer, and members go to the desktop whenever they need ·6· notice we talked about, you talked about kind of like an
  ·7· to locate anything in particular; if they need to review               ·7· initialing system.
  ·8· old guidelines, policies, current guidelines -- I'm                    ·8· · · · · · · · ·Is there some sort of electronic
  ·9· sorry -- current guidelines.· So every single policy is                ·9· confirmation that the firefighters have read and reviewed
  10· listed in the desktop under different folders, and so                  10· the policy that happens electronically, currently --
  11· everyone now has access to that, to log on and -- and                  11· · · ·A.· ·No.
  12· review.                                                                12· · · ·Q.· ·-- or --
  13· · · ·Q.· ·And when was that?· Do you know when the switch,             13· · · ·A.· ·I believe when -- when everyone first received
  14· when that was implemented?                                             14· all their initial log-ons, the system -- or actually --
  15· · · ·A.· ·I believe it was 2010.                                       15· I'm sorry -- the desktop.· Where you would see the policy
  16· · · ·Q.· ·Okay.· So it sounds like it's an electronic                  16· on the desktop, there was a feature to click on to do an
  17· version of -- of the binders that -- that the fire                     17· electronic signature, but I don't know that they ever had
  18· stations used to have.                                                 18· that working properly.
  19· · · ·A.· ·Yes.                                                         19· · · ·Q.· ·Okay.
  20· · · ·Q.· ·Is that fair?                                                20· · · ·A.· ·So it's there, but I don't know that it's
  21· · · ·A.· ·Yes, that's a fair assessment.                               21· working properly.
  22· · · ·Q.· ·Okay.                                                        22· · · ·Q.· ·You mentioned that the desktop was initiated
  23· · · · · · · · ·And then you said a memo.· You said                     23· sometime in 2010.
  24· there -- there would have been a memo, but you didn't see              24· · · · · · · · ·Do you know if the earlier version of the
  25· a memo.· Tell me about that.                                           25· policy that we have been looking at in Exhibit 11, was


  888-893-3767
  www.lexitaslegal.com                                                                                                                                 YVer1f
Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 33 of 55
  30(b)(6)                                                      Alfredo Martinez                                            Pagess 121..124
                                                                Page 121                                                                    Page 123
  ·1· that placed on the desktop?                                          ·1· to testify on behalf of the City of Houston.· Correct?
  ·2· · · ·A.· ·And so in -- in 2010, when the desktop was                 ·2· · · ·A.· ·Yes, yes, sir.
  ·3· created, I think they pulled all the guidelines that we              ·3· · · ·Q.· ·All right.
  ·4· had and put them on there.                                           ·4· · · · · · · · ·And some of the information that you have
  ·5· · · · · · · · ·I don't know if they sent something out               ·5· is based on personal knowledge and some of the information
  ·6· saying they are now available online or not, but that                ·6· that you have is based on reviewing documents and
  ·7· would have been the policy that was there until it was               ·7· reviewing information.· Correct?
  ·8· updated.· So they would have put everything we had                   ·8· · · ·A.· ·Yes, sir.
  ·9· currently into the desktop at the time with its current              ·9· · · ·Q.· ·In -- in your position as the representative for
  10· date.                                                                10· the City of Houston, you could request any documents that
  11· · · ·Q.· ·Okay.· And do you know if that happened --                 11· you felt you needed to prepare yourself to speak on the
  12· · · ·A.· ·I believe --                                               12· topics today.· Right?
  13· · · ·Q.· ·-- with respect to the complaint policy?                   13· · · ·A.· ·Yes, sir.
  14· · · ·A.· ·I believe it happened because I, you know,                 14· · · ·Q.· ·In reviewing the information in preparation for
  15· logged onto desktop to see the policy before, but before 15· your testimony today, did you see anything that went on
  16· 20 -- You know, before 2018.· So I have seen it there, so            16· that concerned you as the representative for the City of
  17· I know it was there.· I just don't know when it was                  17· Houston?
  18· initiated.                                                           18· · · · · · · · ·MS. SULLIVAN:· Objection.· Improper
  19· · · ·Q.· ·Okay.                                                      19· opinion, vague and outside the scope of the 30(b)(6)
  20· · · · · · · · ·So on the desktop, when the policy is --              20· designation.
  21· When a policy's replaced, do they remove the earlier                 21· · · ·A.· ·It -- I guess in what term, I guess?· Could you
  22· version and put the updated one or -- or do they leave               22· repeat the question?
  23· different versions of the policy up?· Do you know how that           23· · · · · · · · ·I mean, just in total?· In general?
  24· works?                                                               24· · · ·Q.· · (BY MR. AHMAD) Yes, sir.
  25· · · ·A.· ·Right.· So they -- They only have the most                 25· · · · · · · · ·Anything in preparation for your testimony

                                                                Page 122                                                                    Page 124
  ·1· current version on there.                                            ·1· on the topics today, did you see anything that went on
  ·2· · · ·Q.· ·Okay.                                                      ·2· that concerned you as the representative for the City of
  ·3· · · ·A.· ·I believe IT stores previous versions in a                 ·3· Houston?
  ·4· separate folder that's not accessible to members.                    ·4· · · · · · · · ·MS. SULLIVAN:· Same objection.
  ·5· · · ·Q.· ·So when you logged on, you said you logged on              ·5· · · · · · · · ·It's vague.· What?· I mean, we have got
  ·6· and remember seeing a policy.                                        ·6· certain topics and I'm going to ask you, Counselor, to
  ·7· · · · · · · · ·When -- when did that occur?                          ·7· speak to those specific topics.
  ·8· · · ·A.· ·I don't know the specific date, but let's say if           ·8· · · ·Q.· · (BY MR. AHMAD) You can answer, sir.
  ·9· I was in Arson in 2012, then I would log on.· I would                ·9· · · ·A.· ·Nothing that I saw that was glaring unless I --
  10· review the policy and see that it was there.                         10· unless you have a specific question that I can address.
  11· · · ·Q.· ·Okay.                                                      11· · · · · · · · ·I mean, I'm not quite sure of your
  12· · · ·A.· ·And because it wasn't updated until 2018, I'm              12· question, you know.
  13· assuming it was the '05 version that I was reading in 13· · · ·Q.· ·Well, you understand that you were designated to
  14· 2012.                                                                14· speak on a number of topics today.· Right?
  15· · · · · · · · ·MR. MONTEIRO:· Okay.· Those are all the               15· · · ·A.· ·Yes, sir.
  16· questions I have for you.· So I think either Mr. Ahmad or            16· · · ·Q.· ·Okay.· And with respect to those topics,
  17· Mr. Capodice may have a few follow-ups.                              17· anything that you saw that went on that concerns you?
  18· · · · · · · · ·THE WITNESS:· Okay.                                   18· · · · · · · · ·MS. SULLIVAN:· Objection.· Same objection,
  19· · · · · · · · ·MR. MONTEIRO:· Thank you very much.                   19· improper opinion, vague, compound.
  20· · · · · · · · ·THE WITNESS:· Thank you.                              20· · · ·A.· ·I'm sorry.· I don't know how to answer that
  21· · · · · · · · ·MR. AHMAD:· I do have some questions. I               21· question.
  22· shouldn't be too long.                                               22· · · · · · · · ·I mean, I didn't see anything glaring that
  23· · · · · · · · · · · · ·EXAMINATION                                   23· stood out.· Other than that, I don't know how to answer
  24· BY MR. AHMAD:                                                        24· the question.
  25· · · ·Q.· ·Chief Martinez, you understand that you are here 25· · · ·Q.· · (BY MR. AHMAD) Okay.· All right.


  888-893-3767
  www.lexitaslegal.com                                                                                                                                 YVer1f
Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 34 of 55
  30(b)(6)                                                        Alfredo Martinez                                              Pagess 125..128
                                                                  Page 125                                                                Page 127
  ·1· · · · · · · · ·So with respect to the OIG investigation                ·1· didn't see any paperwork following that.
  ·2· 10-311, we saw that it was sustained against                           ·2· · · ·Q.· · (BY MR. AHMAD) And that would be, in either
  ·3· Chief Boriskie.· Right?                                                ·3· case, whether there is disciplinary action taken or no
  ·4· · · ·A.· ·Yes, sir.                                                    ·4· disciplinary action taken, you would expect to see some
  ·5· · · ·Q.· ·Okay.· And you talked earlier in your deposition             ·5· documentation justifying the reason for that.· Right?
  ·6· about what that means, sustained, and so refresh my                    ·6· · · ·A.· ·Right.
  ·7· memory.                                                                ·7· · · ·Q.· ·Okay.
  ·8· · · · · · · · ·What does that mean, if -- if an allegation             ·8· · · · · · · · ·In -- And within your review of the
  ·9· is sustained?                                                          ·9· documentation with respect to 10-311, you also saw that
  10· · · ·A.· ·So sustained meant that there was enough                     10· there were multiple parties named in the complaint.
  11· evidence to prove that the allegation occurred, or the 11· Right?
  12· misconduct occurred.                                                   12· · · ·A.· ·I'm sorry.· What do you mean by named in the
  13· · · ·Q.· ·Okay.· And with respect to the allegation in                 13· complaint, as far as --
  14· 10-311, it was sustained against Chief Boriskie.· Right?               14· · · ·Q.· ·Well, the investigation 10-311, that
  15· · · ·A.· ·Yes.                                                         15· investigation started as a result of a complaint by
  16· · · ·Q.· ·All right.                                                   16· Ms. Draycott.· Right?
  17· · · · · · · · ·But there was no disciplinary action taken              17· · · ·A.· ·Yes.
  18· against Chief Boriskie.· Right?                                        18· · · ·Q.· ·And when Ms. Draycott raised her complaint, she
  19· · · ·A.· ·Correct.                                                     19· was complaining about a number of individuals, including
  20· · · ·Q.· ·That's not concerning to you?                                20· but not limited to Chief Boriskie.· Right?
  21· · · · · · · · ·MS. SULLIVAN:· Objection.· Improper                     21· · · ·A.· ·Yes.
  22· opinion.                                                               22· · · ·Q.· ·Do you know if there were any findings made with
  23· · · ·A.· ·What -- what may be concerning is that I don't               23· respect to any individual other than Chief Boriskie?
  24· have any paperwork to see what happened.                               24· · · ·A.· ·No, I don't know that.
  25· · · · · · · · ·That would have been -- that would have                 25· · · ·Q.· ·Do you know why?

                                                                  Page 126                                                                Page 128
  ·1· been proper to have, some type of documentation saying                 ·1· · · ·A.· ·No, I don't know why OIG didn't list that.
  ·2· what happened after this.· That's the only concern I have.             ·2· · · ·Q.· ·Okay.· And if I wanted to know why, I should ask
  ·3· · · ·Q.· · (BY MR. AHMAD) Yes, sir.· But you could have                ·3· OIG?
  ·4· requested to see that documentation?                                   ·4· · · ·A.· ·I mean, yes, if you want to know why they
  ·5· · · ·A.· ·Yes, I could have.                                           ·5· weren't listed as -- as respondents here.
  ·6· · · ·Q.· ·Okay.· But you didn't?                                       ·6· · · ·Q.· ·Okay.
  ·7· · · ·A.· ·I didn't make that particular request on this                ·7· · · · · · · · ·And with respect to any of these other
  ·8· case.                                                                  ·8· named individuals, other than Chief Boriskie, you know of
  ·9· · · ·Q.· ·Why not?                                                     ·9· no disciplinary action taken against anybody else either.
  10· · · ·A.· ·At the time, it didn't -- it didn't come to me.              10· Correct?
  11· · · · · · · · ·I mean, sitting here now, I would go back               11· · · ·A.· ·Correct.
  12· and pull up the file and look for it and see if there is               12· · · · · · · · ·MS. SULLIVAN:· Objection.· Vague.
  13· any additional paperwork.· I just read what was -- was                 13· · · ·Q.· · (BY MR. AHMAD) I believe that you testified
  14· provided and that's what I reviewed.· Like I said,                     14· earlier that, in response to the investigation that was
  15· standing here now, I would -- I would go back and look and             15· 10-311, there were no policy revisions made pertaining to
  16· see if there is anything else.                                         16· the practices at Station 54.· Right?
  17· · · ·Q.· ·Because that does sound concerning, that an                  17· · · · · · · · ·MS. SULLIVAN:· Objection.· Improper --
  18· allegation is sustained against Chief Boriskie, but there              18· Evidence not in the record, but go ahead and answer.
  19· was no disciplinary action.· Hearing that, that's                      19· · · ·A.· ·Right, I'm not aware of any policy changes that
  20· concerning.· Isn't it?                                                 20· occurred for Station 54.
  21· · · · · · · · ·MS. SULLIVAN:· Objection.· Improper                     21· · · ·Q.· · (BY MR. AHMAD) Okay.· And I just want to make
  22· opinion, vague.                                                        22· sure that I'm clear.
  23· · · ·A.· ·And so as this chief over professional                       23· · · · · · · · ·Let's not limit it to Station 54.· With
  24· standards, when I see sustained, I expect to see paperwork 24· respect to the result of the investigation 10-311, there
  25· to follow that, and that's what's concerning to me, is I               25· were no policy changes made for the Houston Fire


  888-893-3767
  www.lexitaslegal.com                                                                                                                               YVer1f
Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 35 of 55
  30(b)(6)                                                       Alfredo Martinez                                               Pagess 129..132
                                                                   Page 129                                                                    Page 131
  ·1· Department or City of Houston at all, at least as far as                ·1· criminal?
  ·2· you know.· Right?                                                       ·2· · · ·A.· ·Not --
  ·3· · · · · · · · ·MS. SULLIVAN:· Objection.· Misstates the                 ·3· · · · · · · · ·MS. SULLIVAN:· Objection.· Foundation.
  ·4· facts and evidence.· Go ahead.                                          ·4· · · · · · · · ·Go ahead and answer.
  ·5· · · ·A.· ·Wait.· Are we asking immediately after the                    ·5· · · ·A.· ·Not personal knowledge.
  ·6· conclusion or up until today?                                           ·6· · · · · · · · ·I mean, "criminal mischief" is kind of
  ·7· · · ·Q.· · (BY MR. AHMAD) I guess through today.                        ·7· broad, but if they damage City property by making those
  ·8· · · · · · · · ·There were -- there were no changes made as              ·8· markings on the wall is my assumption of why it went to
  ·9· a result of the investigation 10-311.· Right?                           ·9· criminal mischief.
  10· · · ·A.· ·I don't know that I can testify that no changes               10· · · ·Q.· · (BY MR. AHMAD) All right.· And, looking at
  11· were made in the Fire Department up until now in regard to 11· Exhibit 7, the second page, it looks like the allegations
  12· policies, training issues.                                              12· that Ms. Draycott made, they were sustained against
  13· · · · · · · · ·I don't know if any of those changes -- I'm              13· unknown persons.· Right?
  14· sure some changes were made from then until now, but if                 14· · · ·A.· ·Yes.
  15· you say -- If you want to tie it specifically to this                   15· · · ·Q.· ·So there -- As I understand it, there was the --
  16· case, then I can't say that that's what -- I can't tie it               16· the City found that there was a crime committed against
  17· specifically to this case.                                              17· Ms. Draycott.· They just don't know who did it.· Right?
  18· · · ·Q.· ·Okay.· Well, let me make sure I understand                    18· · · ·A.· ·Correct.
  19· exactly what you're saying.                                             19· · · ·Q.· ·And I believe you talked a little bit earlier
  20· · · · · · · · ·You know of no policy changes that were                  20· about what -- that situation, when an allegation is
  21· made as a result of the investigation 10-311.· Right, sir?              21· sustained against unnamed individuals, the first thing
  22· · · ·A.· ·Right.· I don't know that a specific change was               22· that happens is the Chief is notified.· Right?
  23· made because of this case.                                              23· · · ·A.· ·Yes.
  24· · · ·Q.· ·Yes, sir.· There may have been changes made, but              24· · · ·Q.· ·Okay.· But -- but nothing else occurred, other
  25· it would have been irrespective of the investigation                    25· than the Chief is notified, when it's sustained against

                                                                   Page 130                                                                    Page 132
  ·1· 10-311.· Is that fair?                                                  ·1· unknown person?
  ·2· · · · · · · · ·MS. SULLIVAN:· Objection.· Form of the                   ·2· · · ·A.· ·Right.
  ·3· question, but go ahead.                                                 ·3· · · · · · · · ·From what I recall, when that happens,
  ·4· · · ·A.· ·Could you ask it again?                                       ·4· there's -- there's no one to issue discipline to, so
  ·5· · · ·Q.· · (BY MR. AHMAD) Yes, sir.                                     ·5· that's where it stops.
  ·6· · · · · · · · ·Any changes that were made since the                     ·6· · · ·Q.· ·Okay.
  ·7· investigation 10-311 was concluded, those changes were -- ·7· · · · · · · · ·It's fair to say that whoever committed the
  ·8· may have been made, but they were not as a result of                    ·8· crime against Ms. Draycott, that person or persons, they
  ·9· 10-311.· Is that fair?                                                  ·9· may very well still be employed by the Fire Department.
  10· · · ·A.· ·Yes.                                                          10· Is that fair?
  11· · · ·Q.· ·Okay.· All right.                                             11· · · · · · · · ·MS. SULLIVAN:· Objection.· Calls for
  12· · · · · · · · ·Do you have Exhibit 7 in front of you, sir?              12· speculation.
  13· · · ·A.· ·Yes.                                                          13· · · ·A.· ·Right.· If -- if --
  14· · · ·Q.· ·Okay.· And Exhibit 7 references some markings                 14· · · · · · · · ·MS. SULLIVAN:· You can go ahead and answer.
  15· that were made in the women's dormitory area at Station                 15· · · ·Q.· · (BY MR. AHMAD) You can answer.
  16· 54.· Correct?                                                           16· · · ·A.· ·So if -- if this is the correct case and I'll
  17· · · ·A.· ·Yes.                                                          17· have to review it again, if they were able to eliminate
  18· · · ·Q.· ·Do you know specifically what was the incident                18· outside people, then, yes, maybe.· But I'm not sure if
  19· or what those markings were?                                            19· they were able to eliminate everyone.
  20· · · ·A.· ·When I reviewed the case file, I did see -- see               20· · · ·Q.· ·Yes, sir.· No.· I understand what you're saying.
  21· those.                                                                  21· Let me make sure that I'm clear.
  22· · · ·Q.· ·Okay.                                                         22· · · · · · · · ·I'm not saying that, definitely, the person
  23· · · ·A.· ·I would have to look at it again to tell you                  23· who committed this crime is working for the Houston Fire
  24· exactly what they were, but, yes, I have seen them.                     24· Department, but it's certainly possible they may be
  25· · · ·Q.· ·Okay.· Do you know what made the investigation                25· working for the Houston Fire Department still.· Right?


  888-893-3767
  www.lexitaslegal.com                                                                                                                                    YVer1f
Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 36 of 55
  30(b)(6)                                                         Alfredo Martinez                                              Pagess 133..136
                                                                   Page 133                                                                    Page 135
  ·1· · · · · · · · ·MS. SULLIVAN:· Objection.· Calls for                     ·1· any of those investigations.· Right, sir?
  ·2· speculation.                                                            ·2· · · · · · · · ·MS. SULLIVAN:· Objection.
  ·3· · · ·Q.· · (BY MR. AHMAD) Is that right?                                ·3· · · · · · · · ·Outside the scope of his designation.· He's
  ·4· · · · · · · · ·MS. SULLIVAN:· Go ahead and answer.                      ·4· not for training.
  ·5· · · ·A.· ·Yes.                                                          ·5· · · ·Q.· · (BY MR. AHMAD) Okay.· But you haven't seen any
  ·6· · · ·Q.· · (BY MR. AHMAD) Now, even though the City may                 ·6· bulletins, training or otherwise, that were circulated as
  ·7· not have discovered who actually committed the crime,                   ·7· a result these investigations.· Right, sir?
  ·8· there are actions that can be taken to prevent that                     ·8· · · ·A.· ·I can't recall that I have never seen one.
  ·9· conduct in the future.· Would you agree, sir?                           ·9· · · · · · · · ·MS. SULLIVAN:· Same objection.· But you can
  10· · · ·A.· ·Yes.                                                          10· go ahead and answer.
  11· · · ·Q.· ·Okay.· And, from your perspective, what kinds of              11· · · ·A.· ·I can't recall that I have never seen one.
  12· actions could be taken to prevent that conduct in the                   12· · · · · · · · ·I can -- I can't recall seeing one, but
  13· future?                                                                 13· it's possible that from, when this occurred back in '09 to
  14· · · ·A.· ·I think it would have to be a general approach                14· now, that there was a bulletin, but I just -- I can't
  15· because we wouldn't know who to speak to, so there                      15· answer specifically, no, that I haven't.
  16· couldn't be any type of counseling, but there could                     16· · · ·Q.· · (BY MR. AHMAD) Okay.
  17· definitely be some training, meetings and things like                   17· · · · · · · · ·But in preparation for your testimony
  18· that, to discuss what's accepted behavior in the station.               18· today, you don't recall seeing any bulletins that were
  19· · · ·Q.· ·All right.                                                    19· circulated.· Right, sir?
  20· · · · · · · · ·And you testified earlier about the                      20· · · · · · · · ·MS. SULLIVAN:· Objection.· Same.
  21· documents.· There are documents that you could have asked 21· · · · · · · · ·This is outside the scope of his 30(b)(6)
  22· to see, a personnel file -- personnel files, things of                  22· designation.· He's not for training.· We designated Wanda
  23· that nature.· Right, sir?                                               23· Andrews for training, so I'm going to instruct him not to
  24· · · ·A.· ·Yes, sir.                                                     24· answer because that's outside of the scope.
  25· · · ·Q.· ·If you wanted to see those documents, who would               25· · · · · · · · ·MR. AHMAD:· Okay.· I'll pass the witness.

                                                                   Page 134                                                                    Page 136
  ·1· you request those from or, in other words, who maintains                ·1· · · · · · · · ·MS. SULLIVAN:· Chief Martinez, one quick
  ·2· those documents to request them from?                                   ·2· follow-up.
  ·3· · · ·A.· ·So if we're talking about personnel files, what               ·3· · · · · · · · · · · · ·EXAMINATION
  ·4· we spoke of earlier, that would be in HR, but we have                   ·4· BY MS. SULLIVAN:
  ·5· access to review those from the Professional Standards                  ·5· · · ·Q.· ·You're familiar with the City of Houston Fire
  ·6· Office.                                                                 ·6· Department's promotional process.· Correct?
  ·7· · · · · · · · ·The investigative files are professional                 ·7· · · ·A.· ·Yes.
  ·8· standards files that include disciplinary letters,                      ·8· · · ·Q.· ·Okay.· And how many times have you sat through
  ·9· summaries from OIG, and in that investigative file is                   ·9· that process?
  10· where we would research to see if there was any additional 10· · · ·A.· ·Five times.
  11· paperwork added to the file, after OIG completed it; and                11· · · ·Q.· ·Okay.· And what materials are used for purposes
  12· everyone in the Professional Standards Office has access                12· of preparing -- a member would prepare for a promotional
  13· to those, but only those files.                                         13· process?
  14· · · ·Q.· ·Okay.· All right.                                             14· · · ·A.· ·So a book committee is formed and they pick
  15· · · · · · · · ·MR. AHMAD:· I may be done, but let me just               15· text- -- textbooks that relate to the particular job that
  16· consult with my co-counsel real quick.                                  16· they're going to do, and then toward the end, they review
  17· · · · · · · · ·THE WITNESS:· Sure.                                      17· our policies and guidelines and determine which ones will
  18· · · · · · · · ·MR. AHMAD:· So let's go off the record.                  18· be included in the test as study material as well.
  19· · · · · · · · ·(Recess from 01:17:14 p.m. to 01:21:03                   19· · · ·Q.· ·Okay.
  20· · · · · · · · ·p.m.)                                                    20· · · · · · · · ·And so the -- the promotional process is
  21· · · ·Q.· · (BY MR. AHMAD) All right.                                    21· another opportunity for a member to have a policy put in
  22· · · · · · · · ·Chief, and I believe you testified earlier,              22· front of them.· Is that correct?
  23· but I just want to confirm, with respect to either OIG                  23· · · ·A.· ·Yes.
  24· Investigation 09-407, 09-424 or 10-311, you have not seen               24· · · ·Q.· ·Okay.· And in preparation for your deposition
  25· any training bulletins that were circulated as a result of              25· today, do you recall reviewing any promotional examination


  888-893-3767
  www.lexitaslegal.com                                                                                                                                    YVer1f
Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 37 of 55
  30(b)(6)                                                Alfredo Martinez                                       Pagess 137..140
                                                           Page 137                                                            Page 139
  ·1· notices that indicated that the complaint guidelines were       ·1· · · I, ASST. FIRE CHIEF ALFREDO MARTINEZ, have read the

  ·2· included?                                                       ·2· foregoing deposition and hereby affix my signature that

                                                                      ·3· same is true and correct, except as noted herein.
  ·3· · · ·A.· ·I didn't look up any specifically this week, but
                                                                      ·4
  ·4· I know that, on the exams I have taken, I have had the
                                                                      ·5· · · · · · · · · · · · ·___________________________________
  ·5· complaint guideline on those tests.
                                                                      ·6· · · · · · · · · · · · ·ASST. FIRE CHIEF ALFREDO MARTINEZ
  ·6· · · · · · · · ·MS. SULLIVAN:· Pass the witness.
                                                                      ·7
  ·7· · · · · · · · · · ·FURTHER EXAMINATION
                                                                      ·8· THE STATE OF _______________)
  ·8· BY MR. MONTEIRO:
                                                                      ·9· COUNTY OF __________________)
  ·9· · · ·Q.· ·Not all HFD members would go -- necessarily go
                                                                      10· · · Before me, _______________________, on this day
  10· through the promotional process.· Correct?
                                                                      11· personally appeared ASST. FIRE CHIEF ALFREDO MARTINEZ,
  11· · · ·A.· ·That's correct.
                                                                      12· known to me (or proved to me under oath or through
  12· · · ·Q.· ·They only go through the promotional process if
                                                                      13· _________________)(description of identity card or other
  13· they seek promotion?
                                                                      14· document) to be the person whose name is subscribed to the
  14· · · ·A.· ·Yes, sir.                                             15· foregoing instrument and acknowledged to me that they
  15· · · · · · · · ·MR. MONTEIRO:· Nothing else from me.             16· executed the same for the purposes and consideration
  16· · · · · · · · ·MR. AHMAD:· That's all I have.                   17· therein expressed.
  17· · · · · · · · ·MS. SULLIVAN:· Thank you.                        18· · · Given under my hand and seal of office on this
  18· · · · · · · · ·MR. AHMAD:· Thank you.                           19· _______ day of ____________________, 2019.
  19· · · · · · · · ·MR. MONTEIRO:· He would like to read and         20
  20· sign.                                                           21· · · · · · · · · · · · ·___________________________________

  21· · · · · · · · ·(Deposition concluded at 01:25:01 p.m.)          · · · · · · · · · · · · · ·NOTARY PUBLIC IN AND FOR

  22                                                                  22· · · · · · · · · · · · ·THE STATE OF ______________________

  23                                                                  23

  24                                                                  24· My Commission expires: ___________________________________

  25                                                                  25


                                                           Page 138                                                            Page 140
  ·1· · · · · · · · · · CHANGES AND SIGNATURE                         ·1· STATE OF TEXAS

  ·2· · ORAL DEPOSITION OF ASST. FIRE CHIEF ALFREDO MARTINEZ          ·2· COUNTY OF HARRIS

  ·3· · · · · · · · · · · ·AUGUST 12, 2019                            ·3· · · ·I, JAMES M.PLAIR, a Certified Shorthand Reporter in

  ·4· PAGE LINE· CHANGE· · · · · · · · · ·REASON                      ·4· and for the State of Texas, do hereby certify that,

  ·5· __________________________________________________________      ·5· pursuant to the notice issued and the agreement

  ·6· __________________________________________________________      ·6· hereinbefore set forth, there came before me on the ______

  ·7· __________________________________________________________      ·7· day of _____________________, A. D., 2019, at 9:36 a.m.,

  ·8· __________________________________________________________      ·8· at the offices of CITY OF HOUSTON LEGAL DEPARTMENT, 900

  ·9· __________________________________________________________      ·9· Bagby, Third Floor, Houston, Texas 77002, the following

  10· __________________________________________________________      10· named person, to-wit:· ASST. FIRE CHIEF ALFREDO MARTINEZ,

  11· __________________________________________________________      11· who was by me duly cautioned and sworn to testify the

  12· __________________________________________________________      12· truth, the whole truth, and nothing but the truth of his

  13· __________________________________________________________      13· knowledge touching and concerning the matters in

  14· __________________________________________________________      14· controversy in this cause; and that he was thereupon

  15· __________________________________________________________      15· carefully examined upon his oath and his examination

  16· __________________________________________________________      16· reduced to typewriting under my supervision; that the

  17· __________________________________________________________      17· deposition is a true record of the testimony given by the

  18· __________________________________________________________      18· witness; that the witness has requested a review pursuant

  19· __________________________________________________________      19· to Rule 30(e)(2), same to be sworn to, and subscribed, by

  20· __________________________________________________________      20· said witness before any Notary Public, pursuant to the

  21· __________________________________________________________      21· agreement of the parties.

  22· __________________________________________________________      22· · · ·I further certify that I am neither attorney nor

  23· __________________________________________________________      23· counsel for, nor related to or employed by, any of the

  24· __________________________________________________________      24· parties to the action in which this deposition is taken;

  25· __________________________________________________________      25· and further that I am not a relative or employee of any



  888-893-3767
  www.lexitaslegal.com                                                                                                                    YVer1f
Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 38 of 55
  30(b)(6)                                              Alfredo Martinez   Pages 141
                                                        Page 141
  ·1· attorney or counsel employed by the parties hereto, or
  ·2· financially interested in the action.
  ·3· · · ·I further certify that the amount of time used by
  ·4· each counsel at the time of the deposition is as follows:
  ·5
  · · · · Mr. Jeremy P. Monteiro· · · · ·-(03:13:07)
  ·6· · · · · ·Attorney for PLAINTIFF UNITED STATES OF AMERICA
  · · · · Ms. Deidra N. Sullivan· · · · ·-(00:01:13)
  ·7· · · · · ·Attorney for DEFENDANT CITY OF HOUSTON
  · · · · Ms. Elizabeth F. Karpati· · · ·-(00:00:00)
  ·8· · · · · ·Attorney for PLAINTIFF UNITED STATES OF AMERICA
  · · · · Mr. S. Nasim Ahmad· · · · · · ·-(00:16:33)
  ·9· · · · · ·Attorney for PLAINTIFFS-INTERVENORS JANE DRAYCOTT
  · · · · · · ·AND PAULA KEYES
  10
  11· · · GIVEN UNDER MY HAND AND SEAL OF OFFICE on this the
  12· 9th day of September, A.D., 2019.
  13
  14
  15
  16
  · · · · · · · · · · · ·____________________________________
  17· · · · · · · · · · ·JAMES M. PLAIR, CSR
  · · · · · · · · · · · ·Texas CSR 4409
  18· · · · · · · · · · ·Expiration:· 12-31-2019
  · · · · · · · · · · · ·Lexitas - Firm Registration No. 95
  19· · · · · · · · · · ·13101 Northwest Freeway, Suite 210
  · · · · · · · · · · · ·Houston, Texas 77040
  20· · · · · · · · · · ·281-469-5580
  21
  22
  23
  24
  25




  888-893-3767
  www.lexitaslegal.com                                                             YVer1f
   Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 39 of 55
30(b)(6)                                             Alfredo Martinez                                  s Index: (a)..2019
                                          08 51:13                              136 3:7
              Exhibits                    08-01-05 4:5,15                       137 3:8

 Martinez Exh 001 3:14 23:10,11,          08-01-2018 4:18                       138 3:9
  14,19                                   09 26:25 34:15 43:22,24 45:2,3,11     13th 105:8
                                           51:13 135:13
 Martinez Exh 002 3:16 49:21,23                                                 140 3:10
  50:5,7,23 58:10 78:24 94:15 108:13,     09-407 4:8 79:1 80:17 85:8,18 86:8
  14                                       134:24
                                                                                1495 4:11 83:22
 Martinez Exh 003 3:21 51:25                                                    15 71:10
                                          09-407's 80:15 91:7,12
  52:2,4,21,25 53:14 55:7 59:5,8                                                1801 5:13,14
                                          09-424 51:19 56:4,7 66:8 68:3
 Martinez Exh 004 3:23 54:15,16,           134:24                               19th 67:25 68:16
  18 55:9 59:9 62:18,23 69:2,4,7 73:10,
  11,16 75:15 76:1 78:4                   09-424's 51:1 65:4,9                  1:25 1:21
 Martinez Exh 005 4:3 67:4,6,11,                                                1st 109:23 110:1,3 117:3,9,11
  16,18                                                     1
 Martinez Exh 006 4:4 69:21,24                                                                     2
                                          1 3:14 23:10,11,14,19 25:22 68:7
 Martinez Exh 007 4:6 80:23,25
  81:7 84:16 130:12,14 131:11
                                          1(a) 25:25 26:5 50:22                 2 3:16 24:4 49:21,23 50:5,7,23 58:10
                                                                                 78:24,25 94:15 108:13,14
 Martinez Exh 008 4:9 83:19,21            1(b) 26:8 58:12
                                                                                2(a) 79:4 80:13
  85:20 86:1,11,25 87:10,15,21 88:8       1(d) 26:10
  89:3,24 90:13 91:2 92:15,22 93:11,15                                          2(b) 79:6
  94:1                                    1(g) 26:12
                                                                                2(d) 79:8
 Martinez Exh 009 4:12 96:9,11            1(h) 26:14
  97:14 99:4,8,17 100:4 101:22 106:18,    1(i) 26:16                            2(g) 79:10
  21 107:10,14,25 108:2                                                         2(h) 79:14
                                          1-50 77:6,12,16
 Martinez Exh 010 4:14 104:5,7                                                  2(i) 79:16
                                          1.01 4:5,16,18
 Martinez Exh 011 4:15 108:22,25                                                20 108:14 121:16
  109:5,23 110:13 120:25                  10 4:14 96:6,7 104:4,5,7
                                          10-311 4:12 96:19 97:2,7 98:17,21,    2000 23:5
 Martinez Exh 012 4:18 116:22,24
                                           25 99:10 103:9 104:11 107:8 125:2,   2002 21:8 23:5
                                           14 127:9,14 128:15,24 129:9,21
                   (                       130:1,7,9 134:24
                                                                                2005 70:5 109:24 110:1,4,13 112:6,
                                                                                 21 113:3 120:5
                                          10-311's 99:20 102:4
 (a) 108:16                                                                     2006 21:10
                                          1000 2:12
 (b) 108:17                                                                     2009 11:6 14:6 28:3,6 32:15 34:10
                                          104 4:14                               38:18 49:5 68:1,16 70:7 74:11 82:14
 (f) 95:4,5
                                          108 4:15                              2009-0424 3:22,25
 (g) 79:11
                                          10:37:41 49:19                        2009-2010 11:10,23 39:3 60:23
 (i) 25:25
                                          10:48:06 49:19                        2009-407 4:10 81:13 84:11 87:4
                                                                                 91:18 94:7
                   0                      11 4:15 108:22,23,25 109:5,23
                                           110:13 120:25                        2009-424 52:15,19 55:2 57:2,14
                                                                                 62:13
 01-13-10 3:22,24                         116 4:18
                                                                                2010 28:3,6 34:10 36:23 38:18 53:23
 01:17:14 134:19                          12 1:17,21 4:18 116:20,22,24
                                                                                 54:8 74:12 100:14 101:2,3 105:5,8
 01:21:03 134:19                          122 3:6                                109:20 118:15 120:23 121:2

 01:25:01 137:21                          12:23:47 107:4                        2012 122:9,14
 03-30-10 4:7,10                          12:37:23 107:4                        2018 16:1 117:3,9,11,13 119:22
                                                                                 121:16 122:12
 05 109:7 110:5 111:17 122:13             13 18:22 19:2
                                                                                2019 1:17,21


888-893-3767
www.lexitaslegal.com
   Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 40 of 55
30(b)(6)                                            Alfredo Martinez                s Index: 202.514.1005..additional
 202.514.1005 2:7                        54 3:23 63:16,23 64:5 65:15 66:10,15   832.767.3207 2:25
                                          68:10,18 78:14,15,18 82:3,9 89:2,14
 20530-0001 2:6                           90:2,12,24,25 91:2,17 99:7 102:9
 21st 105:5                               104:22 114:9 128:16,20,23 130:16
                                                                                                   9

 23 3:14                                 5460 81:4                              9 4:12 71:2 96:5,8,9,11 97:14 99:4,8,
 2300 2:12                               5461 81:1 82:5,24                       17 100:4 101:22 106:18,21 107:10,
                                                                                 14,25 108:2
 24900 2:24                              5462 4:8 81:4
                                                                                900 1:22
 2786 4:5 69:25                          5704 100:4
                                                                                96 4:12
 2826 4:16                               5705 4:13 96:13 100:4
                                                                                9:36 1:21
 2834 4:19 116:25                        5762 4:14 104:8
                                         5865 3:25 54:20                                           A
                   3
                                                           6                    a.m. 1:21 49:19,20
 3 3:21 24:6 51:25 52:2,4,21,25 53:14
  55:7 58:23,25 59:5,8,12,16,18,20,24                                           abbreviated 71:21
                                         6 4:4 69:17,18,21,24
  60:18 61:2,5,13,15,21 63:17,24 65:5,
                                                                                above-styled 1:20
  9,16 69:1 72:15 74:3 94:13,15,21       6.06 4:16,18
  95:24 104:16                                                                  accept 28:14
                                         601 77:12
 3(a) 94:22                                                                     accepted 28:18 62:13,15,16,19
                                         602 77:12                               88:15,17 133:18
 3(b) 94:24
                                         6030 4:3                               accepting 30:3
 3(d) 95:1
                                         62 81:2                                access 107:16,17 108:10 111:7,9,
 3(f) 95:3
                                         67 4:3                                  11 115:13 118:11 134:5,12
 3(g) 95:7                                                                      accessible 118:4 122:4
                                         69 4:4
 30(b)(6) 3:12 4:2 50:15 123:19                                                 accident 14:20
  135:21
                                                           7                    accommodate 7:5
 300 2:24
                                                                                acknowledging 86:17
 311 95:25                               7 4:6 80:19,20,23,25 81:7 84:16
                                          130:12,14 131:11                      acronym 23:7
                   4                     7.02 105:17,19 106:2,6                 act 17:19 40:2 71:6
                                         7.06 69:8,11 71:1 75:21                action 1:3 40:15 42:5 45:24 47:25
 4 3:23 25:20 50:23 54:15,16,18 55:9                                             48:7 61:16 65:8 86:13 91:11 102:3
  58:11,23 59:1,9,13,14,18,20,24 60:18
                                         713.567.9767 2:13                       107:13 108:1 125:17 126:19 127:3,4
  61:2,5,13,15,21 62:18,23 63:17,25      77002 1:23 2:12 5:13                    128:9
  65:5,10,16 69:2,4,7 72:15 73:10,11,
  16 74:3 75:15 76:1 78:4 104:16
                                         77002-2527 2:18                        actions 27:7,17 69:8 103:24 105:16
                                                                                 133:8,12
 407 11:21                               77386 2:24
                                                                                active 27:6 108:10
 407946 1:25
                                                           8                    activities 105:1
 424 11:19 25:22 94:4
                                                                                activity 92:16 104:24
 461 82:4                                8 4:9 70:10 83:16,17,19,21 85:20
                                          86:1,11,25 87:10,15,21 88:8 89:3,24
                                                                                activity/criminal 81:23 82:25
 49 3:16                                  90:13 91:2 92:15,22 93:11,15 94:1     actual 14:1 31:7 46:3 54:11 61:1
 4:18-CV-00644 1:4                       8.06 69:9,11 71:10 75:21                66:21 98:3

                                         8.10 4:5                               add 7:6
                   5                                                            added 134:11
                                         80 4:6
 5 3:5 4:3 67:1,4,6,11,16,18 108:12      83 4:9                                 addition 84:7

 52 3:21                                 832.393.6259 2:19                      additional 39:19 42:25 43:6 57:8
                                                                                 100:1 126:13 134:10


888-893-3767
www.lexitaslegal.com
   Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 41 of 55
30(b)(6)                                          Alfredo Martinez                           s Index: address..behalf
 address 5:12 44:6 111:11 124:10        Amended 3:14,16,17,19 50:13,14          assuming 84:5 87:8 122:13
 addressed 45:18 59:5,14                AMERICA 1:3 2:2                         assumption 131:8
 addresses 110:20                       amount 41:5 47:13 92:7 94:12            attached 1:24 51:23 59:15,16
 addressing 71:19 83:2                  analysis 84:4                           attempt 61:11 112:23
 Admin 19:3                             Andrews 135:23                          attempted 10:6 109:16
 administration 5:15 120:2              anonymous 88:2                          attended 22:1
 administrative 10:25 16:8 20:2         anti-discrimination 77:21               attention 24:4 34:16 68:5
  22:2,6
                                        anticipated 75:10                       attorney 6:25 22:5 32:16 36:22
 adopted 32:10                                                                   46:16 57:15,24 85:21 86:6 97:20
                                        anticipating 12:24
 advise 119:6                                                                   ATTORNEY'S 2:11
                                        APPEARANCES 2:1
 advised 46:12                                                                  attorneys 8:13,17
                                        appears 52:8,20 62:24 97:23
 advising 31:9                                                                  August 1:17,20 8:8,16 67:25 68:16
                                        apply 44:14                              109:23 110:1,3 117:3,9,11 119:22
 affect 90:23
                                        approach 42:10 133:14                   authority 35:13 36:13 92:11,12
 Affidavit 4:14
                                        approve 22:20                           availability 114:5
 agencies 33:4 57:2,13 86:8
                                        approximately 8:5 19:5                  Avenue 2:5
 agency 85:17 97:6
                                        April 105:5                             aware 13:14,16,24 28:2 29:16 33:6
 agree 62:7 133:9
                                        area 14:19,21 19:14 36:12 44:1           38:25 39:9 44:11 46:7,23 47:18
 agreed 7:21 62:4                        64:24 78:1 80:1 119:3,5 130:15          51:18,21 55:19 72:16 78:21 80:17
                                                                                 86:9 89:12 90:7,11 92:19,21 98:11,15
 ahead 12:12 16:16 18:8 43:21 56:15     areas 16:11 64:9                         99:9 128:19
  62:21 63:6 65:12 78:11 83:10 88:12,
                                        arose 19:14                             AWOL 16:18
  20 89:11 91:14 102:6 103:19 128:18
  129:4 130:3 131:4 132:14 133:4        arson 19:7,13,16,17,20,25 20:6,12,
  135:10                                 17,21,24 21:3,5,6,12,16,22 22:15,17,
                                                                                                 B
                                         19 23:1 37:1 112:18 122:9
 Ahmad 2:22,23 3:6 25:11,15,18
  122:16,21,24 123:24 124:8,25 126:3    asks 18:14                              back 8:24 11:9,23 14:6 18:3,18 25:2
  127:2 128:13,21 129:7 130:5 131:10
                                        asserted 13:25                           28:22 31:20,21 32:15 34:15 35:8
  132:15 133:3,6 134:15,18,21 135:5,
                                                                                 36:24 37:3 38:18 39:3 40:20 41:2
  16,25 137:16,18                       assess 65:3 91:6 99:19 100:19,21         53:23 54:8 57:8 58:6,10 60:23 64:19
 Air 23:6                               assessed 87:16                           72:3 77:12 78:24 82:19 93:9 94:14
                                                                                 104:20 107:18 109:7 110:13 112:23
 Aircraft 68:9                          assessment 14:21 118:21                  126:11,15 135:13
 airport 23:7,8                         assign 56:9,18                          background 20:6 27:25
 Alfredo 1:16,19 3:4 5:1,9              assigned 11:11 12:2 16:22,23            Bagby 1:22 2:17
                                         18:22 19:25 20:4,14 21:12 22:13
 allegation 38:14,23 39:16,18 53:4,                                             balance 22:19
                                         30:19 32:16 36:24 37:2 44:23 51:13
  8 66:9,12 76:15 81:22 85:11 103:10
                                         54:2 57:6,16,17,18,19 68:9 80:1,3      based 37:18 47:25 123:5,6
  125:8,11,13 126:18 131:20
                                         109:7
 allegations 17:15,21 37:19 53:1,12                                             basically 24:3 41:6 77:20 118:3
  68:24 76:14 131:11
                                        assigning 42:16 56:21
                                                                                basis 36:19 64:17 101:21
 alleged 17:19 41:14 53:25 66:22        assist 13:11 39:20
                                                                                Bates 52:5 54:19 67:6 81:1 96:12
 alleges 15:2 40:12                     Assistant 14:12,13,18 18:23 19:4         104:7 116:24
                                         46:11,15,20 57:24 92:11
 alleging 17:14 28:11 66:15 68:17                                               bears 67:6 104:7
  103:14 105:7,8
                                        Assistive 14:13
                                                                                began 37:4
 Allison 8:21,22                        associates 71:15
                                                                                beginning 16:1 66:18
 allowed 115:23 118:4                   ASST 1:16,19 3:4 5:1
                                                                                behalf 7:19 50:17 56:13,17 123:1
 altered 71:21                          assume 35:12 47:12 84:22 87:11
                                         103:23


888-893-3767
www.lexitaslegal.com
   Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 42 of 55
30(b)(6)                                         Alfredo Martinez                 s Index: behavior..communication
 behavior 10:23 30:19 31:1,8,10        calls 39:14,15 132:11 133:1              40:23 44:10 46:14 119:2,14
  44:20 56:10 69:12 71:2,5 100:17
  133:18
                                       capacity 22:17 79:24 95:15 112:12       Chiefs 16:18 46:20
                                       Capodice 2:23 122:17                    circulated 134:25 135:6,19
 believed 68:18
                                       Captain 18:24,25 57:6 84:1 97:24        citizens 71:5
 benefit 47:2,3
                                        110:25 111:5,7 114:9,17
                                                                               City 1:6,11,15,19,22 2:15,17 3:15,16,
 Bilingual 14:20,21
                                       Captains 113:13,17 115:24 116:15         18,21,23 4:6,9 7:18,19 14:8 32:16
 binder 111:19 112:9,11 113:5,12                                                33:4 46:16 50:12,15,16 56:13,17,18,
                                       case 4:10 9:16 13:15,22 18:3 29:19       25 57:1,12,13,15,18,21,24 66:14
 binders 110:8 111:3 118:17             30:15 32:5 33:1 34:21 36:5 37:13,22
                                                                                68:1,16 74:17,20 77:5,13 82:12
                                        46:5 50:9 51:23 64:10,13 65:19 66:1
 bit 14:7 131:19                                                                85:17,19,21 86:7 89:1 97:6 99:6,10
                                        97:19,20 99:24 101:16 102:10 119:11
                                                                                103:13,23 104:13 105:5 118:5 123:1,
 bleeds 21:20                           126:8 127:3 129:16,17,23 130:20
                                                                                10,16 124:2 129:1 131:7,16 133:6
                                        132:16
 body 6:15                                                                      136:5
                                       cases 10:14,15,16 11:13 18:3,18
 book 136:14                                                                   City's 6:25 7:21,24 32:13 51:4 61:9
                                        27:1 31:12 34:19 35:8 37:2,4 47:3
                                                                                77:19 80:10
 Boriskie 9:24 52:9 59:5,8 100:9,13     53:25 67:21 89:4
  101:6 102:22,23 103:6 125:3,14,18                                            city-wide 42:10
                                       categories 44:15
  126:18 127:20,23 128:8
                                                                               CIV 1:15,19 3:14,17,20
                                       category 30:20,22 42:16 56:9,18,21
 Boriskie's 59:17 106:2 107:11,21       60:6 100:17                            civil 1:3,23 2:5 50:14 71:14
 bottom 52:6 104:17 117:9              caveat 7:6                              claims 13:24 14:1
 break 7:4,8 24:14 44:8 49:15          Certificate 3:10                        clarification 70:9 90:5
 breaking 50:9                         Certified 1:21                          clarify 104:3
 briefly 14:4                          chain 46:22 47:4,6,15,17,20 66:4        clarity 29:4
 bring 34:16 71:6                       91:24
                                                                               clean 6:7
 broad 131:7                           challenge 88:23
                                                                               clear 57:23 60:12 63:21 128:22
 broken 66:24                          chance 23:16,18 26:1 50:1,4 67:11,       132:21
                                        15 73:6,9 94:16
 brought 17:5 34:11 46:9                                                       click 120:16
                                       change 15:23 16:4,12,14 17:1 35:2
 budget 19:15                                                                  closed 46:5 62:1 89:5 106:15
                                        60:8 64:5,12,22 65:1 129:22
 Buenik 55:1                           changed 15:24 16:2 42:7 61:23           closure 45:8 65:20,24 76:11 77:8
                                                                                102:12,20
 bullet 50:10                           89:13 111:14
                                       changing 99:15                          co-counsel 134:16
 bulletin 64:3,6,8,11,14,18,24 78:8,
  16,17 89:18,22 135:14                charge 30:18 31:8 54:8 74:20            Code 10:25 48:23
 bulletins 134:25 135:6,18             charges 72:24 73:18                     Cohen 8:14
 bureau 19:7,16,17,23 20:12,17,21,     chief 1:16,19 3:4 5:1 8:15,18,20 9:9,   cold 53:4 73:19
  24 21:3,5,7,22 22:17 23:1             10 11:14,16 12:10,14,17 14:12,14,18    command 46:22 47:16,18,20 66:4
 burned 47:3                            16:3 18:23 19:4,7,13,19 20:11,13,14,    91:24 119:15
                                        23 22:5 29:23 30:23,25 31:15,19,22
 business 5:11,14                       32:3,6,8,18 33:1,2 37:16,22 38:8
                                                                               commit 71:6
 bypass 11:14                           41:5,21 42:2,18 43:24 44:2,4 45:23     committed 131:16 132:7,23 133:7
                                        46:10,11,15,18 49:22 52:3,9,14 53:16
                                        59:6,8,17 60:5,11 62:10 63:8 67:5,11   committee 136:14
                    C                   69:22 78:24 81:12 83:20 84:16 87:9,    committing 17:19
                                        15,21 92:3,9,10,11 98:4 99:3 100:9,
                                        13,19 101:1,4,6 102:22,23 103:6        common 59:11
 calendar 8:10
                                        106:2 107:6,11,21 116:23 119:12,16,    communicated 48:13,15 49:4
 call 39:25 60:2 103:15 105:7 109:21    22,24 120:2 122:25 125:3,14,18          98:17
  113:13 114:17                         126:18,23 127:20,23 128:8 131:22,25
                                        134:22 136:1                           communicating 45:5
 called 11:1 25:21 71:11 88:6
                                       Chief's 32:21 33:10,12,17 37:6          communication 84:9,10


888-893-3767
www.lexitaslegal.com
   Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 43 of 55
30(b)(6)                                          Alfredo Martinez                  s Index: communications..defined
 communications 55:18                    confined 71:18                          court 1:1 6:9,15 63:21
 compared 30:19 100:16                   confirm 11:15 61:1 134:23               courteous 71:14
 comparison 44:20                        confirmation 120:9                      cover 14:19 33:18 64:9 69:11 83:25
                                                                                  84:18 90:18 93:13,19 97:9,13,18
 complainant 39:20 45:8,16 47:22,        confirmed 98:20                          113:19 115:24 116:16
  24 48:3,6,16 65:18 77:9,14 91:20
                                         connection 8:11 9:2 17:1 31:9
  102:11                                                                         covered 16:6 17:8 24:3 42:15 48:22
                                          51:17 55:13 64:14 66:7 68:1 80:16
 complainant's 47:15,17,20                101:9 103:8 106:7                      covers 77:25
 complained 104:22,23                    considered 42:14,21 44:16               create 60:4 90:17
 complaining 82:13 127:19                consistent 31:11 49:4                   created 64:5 121:3
 complaint 3:22,24 4:7,12 10:13          consult 134:16                          crime 131:16 132:8,23 133:7
  15:1,2 17:8,21 18:13 27:8 28:2,5,8
                                         Cont'd 4:1                              criminal 17:15,21 28:12 37:2,4,8
  29:8 37:7,8,9,19 38:4,5,10,11,12
                                                                                  38:1,4 81:22 82:25 83:5,6,12,13
  39:21 45:21 48:1,8 52:19,22,24 53:20   contact 39:20                            85:10,15 92:16 131:1,6,9
  55:2,13 62:1 66:13,22 68:2 72:14
  74:12 75:1 76:25 81:13,19 82:16 96:1
                                         contained 39:8 72:15 107:14             criteria 18:5,10 32:1
  100:7,23,25 102:24 104:1,3,11          continued 83:13
  105:13 106:10 108:15,18 109:4,15
                                                                                 current 14:16 15:18 18:21 35:19,22
  111:1 112:21 113:3 114:8,10 115:3,7    control 51:9                             45:10 49:5 76:21 77:3,4 100:19 101:1
                                                                                  118:8,9 119:24 121:9 122:1
  116:18 117:2 119:11 121:13 127:10,     conversation 9:12 62:11 107:7
  13,15,18 137:1,5                                                               Curt 22:4
                                         conversations 9:10
 complaints 4:15,18 14:19,23,25
  15:5 17:10,14 22:22 27:13 28:7,11,     Coordinator 18:25
                                                                                                  D
  20,25 38:1,18 41:22,24 42:1 54:2       copies 111:22
  56:10 58:23 60:3,5 62:25 74:14,21,24
  75:21 92:16,20 100:5 103:15 105:9      copy 24:15 53:15 70:13,16,22 82:20      D.C. 2:6
                                          85:25 104:10 112:1,3                   damage 131:7
 complete 25:7 42:14,21 50:1 70:22
  94:16                                  corner 52:6 58:1                        date 8:9 86:13 109:18 110:19 112:10
                                         correct 11:24 12:7 14:9 22:20 26:6       115:12 117:2,9 121:10 122:8
 completed 38:7 134:11
                                          28:10 37:19 52:22 53:2,6,10,13,16      dated 3:22,24 4:3,7,10,14 70:5
 compound 124:19                          55:10 57:10,11 59:6 60:14,23 62:4,5     109:23
 computer 110:25 118:5,6                  63:1 66:5,6,17 68:14,20,24 69:9
                                          74:10,15 75:3 76:5,6 77:18 78:23       David 97:24
 computerized 1:22                        79:4,25 81:20,24 82:3,10 83:4 85:23
                                                                                 day 39:17 47:7 115:25 116:16
 computers 110:19                         88:24,25 89:24,25 92:1,2,17,23 94:22
                                          95:9,16,17 96:24 97:25 98:6 100:7      days 46:10 47:5,14 48:3 60:6 100:18
 con- 66:19                               101:22 102:1,19,25 103:1,16 105:10,
                                                                                 de- 94:11
                                          13,17 108:16 109:10 111:20 115:10,
 concern 16:20 34:15 126:2
                                          11 123:1,7 125:19 128:10,11 130:16     deadlines 16:21
 concerned 123:16 124:2                   131:18 132:16 136:6,22 137:10,11
                                                                                 deal 75:13
 concerns 124:17                         corrective 34:5,23 35:20 43:18
                                                                                 December 70:7
                                          61:16 65:8 91:11 102:3
 concluded 130:7 137:21
                                                                                 decide 18:2 30:21 41:5
 conclusion 30:17 41:14 42:13            correctly 71:8,22 105:3
                                                                                 decided 32:19 37:22 43:25 115:24
  45:7,21 65:19 66:19 72:11 106:5        correspondence 3:22,24 4:7,10
  129:6                                   84:1 97:23 98:3,8,12                   decision 29:9 31:5 75:8 100:20
 conclusions 35:10 36:2 41:19            counsel 44:1                            decision-maker 32:9 37:17
 conduct 71:2,5 72:1,6 78:8,13,18        counseling 35:1 36:3 133:16             Defendant 1:6,11 2:15 3:15,16,18
  106:2 113:2 133:9,12                                                            50:15 51:9
                                         Counselor 124:6
 conducted 52:23 53:20                                                           Defendant's 50:24,25 58:14 80:14
                                         country 16:10
 Confidential 4:12                                                               deficiencies 36:4
                                         couple 5:21 77:16 107:7
 confidentiality 110:23                                                          defined 35:4
                                         courses 115:22


888-893-3767
www.lexitaslegal.com
   Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 44 of 55
30(b)(6)                                           Alfredo Martinez                         s Index: Deidra..Elizabeth
 Deidra 2:16 24:24 25:5                   106:1                                  division 1:2 2:5 19:13,15 21:17
                                                                                  86:9
 Deidra.sullivan@houstontx.              determinations 29:14 75:16
 gov 2:19                                                                        divisions 16:8,9 36:24
                                         determine 18:6,16 40:23 42:4,6,25
 delegate 92:10,12                        43:18 60:17 61:11,16,20,22 62:3        document 14:2 23:17,21,24 26:2
                                          71:25 74:3,23 93:11,16 99:11 100:17,    42:20 50:2,16 52:7,8,10 54:23 70:1
 delegates 92:13                          18 101:25 106:22 107:12 109:16,18,      73:7 79:2 83:24 85:1 94:18 96:15
 delivered 31:18 37:21,23                 19 112:20 113:3 114:1,7,8 136:17        103:17,20,22 112:8

 delivery 37:15                          determined 69:7 72:5 83:8 105:16        documentation 98:16 110:12
                                                                                  126:1,4 127:5,9
 department 1:22 2:4,11,17 5:15          determining 43:6 88:9 92:13
  8:24 9:4 29:12,16 32:13,17 33:6 34:4                                           documented 98:5
                                         differ 31:14 37:7,18
  37:3 40:12,15 41:9 42:6,8 43:10                                                documents 10:9,12,19,21 11:4
  44:12 45:6 48:12 55:13,15,19 56:3,     differed 31:16                           13:6,10 55:12 60:25 72:17 73:12 81:6
  12,20 57:16,18,20 58:20,21,25 61:21    difference 37:21 38:3,8                  96:18 123:6,10 133:21,25 134:2
  62:13,16,19 63:14,22 65:3,7,14 68:23
  70:5 71:7,13 74:2,11,12 78:7 82:22     differentiated 35:18                    dorm 53:9
  84:2 85:7,16,17 86:24 87:3 88:9,15,                                            dormitory 82:2,9,14 130:15
                                         direct 64:1,21 68:5 84:24 99:2
  18,22 90:14,18 91:6,10 93:4,8,10,15     100:24 104:16 106:7
  97:5,6 98:18,22,24 99:19 102:2,8                                               draft 46:17
  104:21 105:2 106:21,25 107:12,21       directing 24:4                          Draycott 1:8 2:21 3:24 4:3,7,12,14
  108:4 116:1,10 118:5 129:1,11 132:9,
                                         directly 9:12 11:14 12:6,9 31:18         10:17 11:3 13:22 52:22,24 65:18
  24,25
                                          32:6 47:23 72:22                        66:9,14 68:6,17 72:19 73:14 74:3,13
 Department's 45:4 55:21 56:7,8,                                                  75:17 76:7 81:19 82:1,7,8,12,25
                                         disciplinary 32:18 40:15 42:5            91:16,23 93:1,5,11,16 102:11 103:10,
  11 75:2 85:3 96:23 101:9 112:20
                                          45:24 47:25 48:7 63:11 99:21 108:1
  136:6                                                                           14 104:19 105:6 106:14,22 127:16,18
                                          125:17 126:19 127:3,4 128:9 134:8
                                                                                  131:12,17 132:8
 departments 22:6 36:25                  discipline 22:2 31:4 32:9,19 33:21      Draycott's 53:1 58:22 66:3,4 67:25
 depending 30:20 41:4 46:10 119:2         37:17,24 40:18,24,25 41:4 42:17
                                                                                  72:14 104:11 105:13 106:10
                                          46:3,7,8,12,13,24 56:9,21 60:8 65:4
 depose 95:19                             78:5 87:16,22 88:10 91:7 92:13,14      due 68:11 71:13 93:17
 deposed 24:2 27:22 80:10 95:20           99:19 100:1,13,20 132:4
                                                                                 duly 1:20 5:2
  109:9                                  discovered 82:2,9 133:7                 duties 14:16 19:10
 deposition 1:15,19 3:14,17,20           discredit 71:6
  5:16,18 7:22 8:1 9:3,11,14,17,19,20,                                           duty 71:3,17,18
  22,25 10:5,10,20 13:7,11,12 23:14      discriminated 76:18                     Dwain 2:23
  49:23 50:15 51:18 52:4,11 54:18
                                         discrimination 15:2 17:10,18,22
  55:5,17 59:17,19,20 64:15 66:8 69:23
                                          18:15 22:23 28:7,12 37:8 38:1,4,18
  74:8 80:25 87:1 89:23 93:10 96:11,
                                          53:25 66:10 72:19 73:15 74:4,14
                                                                                                    E
  16,20 102:15 103:9 108:25 117:7
                                          75:6,11,18,24 76:2,5 77:7,10 93:2,6,
  125:5 136:24 137:21                                                            earlier 17:11 27:2,12 29:22 33:23
                                          12,22 103:16 104:22 105:9
 depositions 9:16,22                                                              37:5 38:10 41:10 55:21 59:25 65:21
                                         discriminatory 105:1                     75:20 78:3 85:3,14 89:17 92:5 98:3
 Deputy 19:7,19 20:11 85:21              discuss 133:18                           111:16 120:24 121:21 125:5 128:14
 describe 35:22 41:11                                                             131:19 133:20 134:4,22
                                         discussed 16:4 46:4 105:12
 DESCRIPTION 3:12 4:2                                                            early 8:8 110:18,19
                                         discussing 48:18
 designated 7:18 26:5 58:16 61:9                                                 effective 110:3 117:13
                                         dispositions 39:7 40:14,17 41:7
  79:4 94:21 108:17 124:13 135:22                                                effort 112:19 120:1
                                         disprove 38:22
 designation 123:20 135:3,22                                                     efforts 58:14 113:3
                                         disseminated 110:4 114:25
 desktop 109:21 115:4,5,8,14              117:14                                 electronic 118:16 120:8,17
  117:16,22,25 118:2,3,6,10 120:15,16,
  22 121:1,2,9,15,20                     dissemination 108:15,18 109:4           electronically 120:10
 detail 47:9 94:12 107:2                 distributed 111:23 112:21               eliminate 132:17,19
 determination 18:11 29:7 32:22          District 1:1 16:18 22:5                 Elizabeth 2:10
  33:20 38:16 41:16 75:5 76:1,17 93:4



888-893-3767
www.lexitaslegal.com
   Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 45 of 55
30(b)(6)                                           Alfredo Martinez              s Index: Elizabeth.karpati@us..Floor
 Elizabeth.karpati@usdoj.gov             62:18,23 67:4,6,9,11,13,16,18 69:2,4,    134:9,11
  2:13                                   7,21,24 73:10,11,16 75:15 76:1,8
                                         78:4,24 80:23,25 81:7,11 83:19,21
                                                                                 filed 52:24 66:22
 em 10:6,8 11:11 22:3 33:7               84:16,21 85:20 86:1,11,25 87:10,15,     files 107:23,24 108:5,8,11 133:22
 email 2:7,8,13,14,19,25 110:5,20        21 88:8 89:3,24 90:13 91:2 92:15,22      134:3,7,8,13
  111:8,11 112:24 114:2,4 115:6          93:11,15 94:1,15 96:9,11 97:14 99:4,
                                         8,17 100:4 101:22 104:5,7 106:18,21
                                                                                 filing 39:21
 emailed 110:6,15 113:4                  107:10,14,25 108:2,13,14,22,25          final 18:17 33:20 37:24 100:3 105:15
 emails 110:21 111:1 112:20              109:5,23 110:13 116:22,24 120:25
                                         130:12,14 131:11                        find 22:10 35:7 112:23 115:8
 Emergency 119:4
                                        exhibits 3:11 4:1 58:23,25 59:18,24      finding 28:25 29:4,5 106:13
 employed 14:8 132:9                     60:18 61:2,5,13,14,15,21 63:17,24       findings 29:12,17 31:14 33:11 41:9
 employee 51:8 53:18,22,23,24            65:5,9,16 69:1 72:15 74:3                42:4,6,24 43:17 44:12 51:1,18,21
  54:3,4,8 56:19 88:5 100:6 102:24      exist 27:20 80:9                          52:14,18 56:2,3 57:14 58:15 62:3,4,6,
  116:3,5                                                                         12 63:16,24 65:4,9,15 66:5 68:22
                                        existed 28:3                              72:13,16,18 73:14 78:9 80:15,17
 employee's 101:14                                                                81:12,16 85:6,7 87:17,23 88:14,23
                                        exists 95:18 98:12 109:8
 employees 74:13 101:8 115:1                                                      89:3,6 91:7,12,18,25 92:4,20,22,25
  116:16                                exonerated 39:4 40:1,2 41:17,24           97:2 99:8,20 102:4,9,16 103:6
                                                                                  105:12,20 106:10,11,18 107:14
 employment 2:5 14:5,7                  expect 126:24 127:4
                                                                                  127:22
 Ena 3:24 4:3                           expecting 93:25
                                                                                 fine 73:5
 end 66:13 87:18 101:18 136:16          experience 113:23
                                                                                 finish 6:8 12:21 13:2
 enforce 105:24                         experienced 68:11
                                                                                 fire 1:16,19 3:4 5:1,15 8:23 9:3
 enforcement 83:12                      explained 30:8                            11:14,16 12:10,14,17 16:3 19:21 22:5
                                                                                  29:12,16,23 30:23,25 31:15,19,22
 Engineer 23:4                          explaining 47:7 64:25 89:18               32:3,6,8,17,18,21 33:1,2,10,12,17
 ensure 6:7                             extended 71:18                            34:4 37:5,16,22 38:7 40:12,14,23
                                                                                  41:5,9,21 42:2,5,17 43:10,24 44:2,4,
 entire 10:3 11:8 13:17 18:12 29:19     extent 27:21 61:19 80:9 95:18 99:15       10,11 45:4,6,23 46:10,14,15,17 48:12
  33:1 42:19,20 90:18 103:21 116:1       109:8
                                                                                  52:9,14 53:16 55:13,15,19,21 56:3,6,
 entitled 71:2,11                                                                 8,11,12,20 57:16,17,19 58:20,21,25
                                                           F                      59:6 60:4,11 61:21 62:10,13,16,19
 entry 30:22                                                                      63:8,14,22,23 64:4 65:3,7,14 68:10,
 environment 93:17                                                                23 70:5 74:2,11,12 75:2 78:7 81:11
                                        fact 116:15                               82:9,22 85:3,7,16 87:3 88:9,15,18,22
 ER 75:16                               facts 129:4                               91:6,10 92:3,9,10,11 93:4,8,10,15
 era 35:8                                                                         96:22 97:5 98:4,18,21,24 99:19
                                        fair 27:9 32:24 35:16,17 36:9,10          100:19 101:1,9 102:2,8 104:20 105:1
 ERU 75:7,12,16 76:1 93:21,25 94:2       43:14 74:9 76:18,19 99:17 118:20,21      106:21,25 107:12,21 108:4 110:7,16,
                                         130:1,9 132:7,10                         20 111:8,19 112:20,21 113:4 116:4
 evidence 38:13,22 103:5 125:11
  128:18 129:4                          familiar 50:9 77:9 86:5,16,18,22          118:5,17 119:2,12,13,16,22,24
                                         96:17 108:9 116:7 136:5                  128:25 129:11 132:9,23,25 136:5
 exact 8:9 24:2 77:24 110:18
                                        Fax 2:7,19                               firefighters 120:9
 examination 3:5,6,7,8 5:4 122:23
  136:3,25 137:7                        FBI 84:4                                 Firefighting 68:10
 examined 5:2                           feature 120:16                           fires 19:21
 examples 34:23                         Fed 1:15,19 3:14,17,20                   fit 31:10
 exams 137:4                            Federal 1:23 50:14                       flag 43:13
 Excuse 74:18                           fellow 71:11,14                          flagged 43:8
 Executive 77:17,19,21                  felt 123:11                              Flanagan 9:24 81:12 84:16 87:9
                                                                                  99:3 101:4
 exhibit 3:14,16,21,23 4:3,4,6,9,12,    female 54:12
  14,15,18 23:10,11,14,19 49:21,23,24                                            Flanagan's 87:15,21
                                        file 4:12 74:13 86:13,19 99:24
  50:5,7,23 51:25 52:2,4,21,25 53:14     107:12,17,22 126:12 130:20 133:22       Floor 1:23 2:17
  54:15,16,18 55:7,9 58:10 59:5,8,9


888-893-3767
www.lexitaslegal.com
   Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 46 of 55
30(b)(6)                                           Alfredo Martinez                     s Index: focused..Houston's
 focused 34:9                           Gregory 2:23                            110:4 117:14 137:9
 folder 112:2 122:4                     grievance 17:5 18:25                   HFD's 28:2 85:13 97:1
 folders 118:10                         grievances 14:20 17:3                  high 32:5
 follow 126:25                          grieve 17:6                            hired 21:13 116:9
 follow-up 44:24 107:7 136:2            grouped 117:20                         history 14:5,7 15:12
 follow-ups 122:17                      guess 22:7 27:10 29:4 32:15 39:24      hold 15:13 18:6 19:6,8 20:12 21:1,4
                                         46:10 47:12 54:25 64:19 100:19         23:1
 forgetting 23:7                         102:10 123:21 129:7
                                                                               hostile 93:17
 form 60:4 130:2                        guideline 113:11 116:18 137:5
                                                                               HOU00001472 4:11
 formal 35:3,12 36:7,19                 guidelines 109:17 116:11,16
                                                                               HOU00002772 4:5
 formed 136:14                           118:8,9 119:5,7,17,19 121:3 136:17
                                         137:1                                 HOU00002821 4:16
 forward 28:1 63:11
                                        guy 58:1                               HOU00002831 4:19
 forwarding 42:17
                                        guys 42:11 114:18                      HOU00005460 4:8
 found 36:14 77:10 82:14 131:16
                                                                               HOU00005671 4:12
 Foundation 18:7 72:2 83:9 97:17
                                                          H
  131:3                                                                        HOU00005759 4:14
 fraud 15:3                             handing 59:11 84:25                    HOU00005843 3:22
 front 86:11 130:12 136:22              handle 15:6 16:18 17:4 19:13 37:2      HOU00005852 3:25
 fully 7:15                             handled 36:21                          HOU00006027 4:3
 functions 19:18                        handling 21:20                         HOU1472 83:22
 future 133:9,13                        handoff 98:5                           HOU2772 69:25
 FYI 86:12                              happen 64:24 115:22                    HOU2821 108:25
                                        happened 60:14 64:10 75:17 78:20       HOU2826 109:1
                    G                    90:12 103:14 105:7 110:17 112:11      HOU2831 116:24
                                         121:11,14 125:24 126:2
 gender 66:10,16 68:12,19 72:19,22                                             HOU5460 81:1
                                        happening 68:19
  73:15,22,23 74:4 75:17,23 76:2,5                                             HOU5671 96:13
  82:13 93:1,6,12,18                    harassment 18:15
                                                                               HOU5676 97:22
 general 9:7,13 12:5,9 15:5 16:5        hard 111:22 112:1
  17:13 21:19 28:11 38:17 53:19 55:1,                                          HOU5759 104:8
                                        head 6:14,15
  22 60:17,23 71:24 72:5 74:15 76:10                                           HOU5843 52:6
  81:19 84:2,13 87:11 96:23 104:24      heading 25:21
  119:18 123:23 133:14                                                         HOU5852 54:19
                                        heads-up 119:9
 generally 48:5 60:13                                                          HOU6027 67:7
                                        hear 6:3
 girls 114:18                                                                  HOU6030 67:7
                                        heard 111:5
 gist 66:13                                                                    hour 8:5
                                        Hearing 126:19
 give 35:5 115:13                                                              hour-and-a-half 8:6
                                        Hector 2:4
 glad 34:11                                                                    hours 8:6
                                        Hector.ruiz@usdoj.gov 2:8
 glaring 124:9,22                                                              housed 54:4
                                        held 8:7
 good 5:6 71:4 90:25                                                           Houston 1:2,6,11,15,19,22,23 2:12,
                                        helped 9:11 10:4                        15,17,18 3:15,18,21,23 4:6,9 5:13,15
 governed 71:4                                                                  14:9 32:17 50:16 70:4 118:5 123:1,
                                        hereto 1:24
 governing 51:1 80:14                                                           10,17 124:3 128:25 129:1 132:23,25
                                        Hey 34:19 42:10 43:25                   136:5
 Government 48:23
                                        HFD 4:4,15,18 23:1 28:5,6 48:14        Houston's 3:16,18 50:12
                                         52:18 62:2,7 69:8 81:16 98:5 108:15



888-893-3767
www.lexitaslegal.com
   Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 47 of 55
30(b)(6)                                          Alfredo Martinez                              s Index: HPD..language
 HPD 36:24                              initiated 120:22 121:18                  issue 34:14 42:11 44:6 92:12 93:22
                                                                                  108:7 132:4
 HR 108:7 134:4                         Inspector 9:7 12:5,9 15:4 17:13
                                         28:10 38:17 53:19 55:1 71:24 72:4       issued 40:19 78:7,17 100:2 109:25
                                         74:14 81:18 84:1,13 104:24               110:23 116:5 117:10
                    I
                                        instance 1:20 31:24                      issues 19:14 35:1 110:22 129:12
 idea 93:24                             instruct 135:23                          items 15:3
 identification 52:5 54:19 69:24        instructed 74:13
  80:25 83:21 96:12
                                        instructs 6:25                                             J
 identified 50:16 51:4 95:23 100:6
  102:23 108:21 109:14
                                        insulting 71:16                          JAMES 1:21
 identifies 76:23,25                    intent 114:16                            Jane 1:8 2:21 3:24 4:3,12,14 10:17
 identify 10:12 15:20 52:7 54:22        interested 22:11                          52:22
  58:6 83:24 89:22 110:11               interoffice 3:21,23 4:6,9 97:23          January 105:8
 II 2:23                                interrogation 21:17 22:12                Jeremy 2:3
 illegal 104:24                         interview 21:18 22:12                    Jeremy.monteiro@usdoj.gov
                                                                                  2:7
 imagine 15:24 51:16 65:17 75:13        intranet 118:4
  103:23 114:17                                                                  job 1:25 136:15
                                        investigate 17:10,12,16 19:20,21
 immediately 89:4,7 129:5                61:4,6                                  July 8:8 82:14 100:14 101:3
 implementation 108:18 109:4            investigated 53:24 75:12 94:2            jump 27:24
 implemented 36:19 40:24 41:1           investigates 77:5                        Junior 111:5
  43:19 118:14
                                        investigating 16:9 20:1 22:22            JUSTICE 2:4,11
 imposed 87:22 88:10 100:13              28:19 37:4 74:21
                                                                                 justifying 127:5
 improper 123:18 124:19 125:21          investigation 4:10 15:4 18:4 20:7
  126:21 128:17                          21:21 22:6 27:18 32:11 34:6 38:7,13
                                                                                                   K
                                         40:23 41:2 42:15 45:7 46:23 52:23
 incident 130:18
                                         53:20 58:22 66:19 76:9 79:19 81:16
 include 34:17 36:3 84:3 94:11           83:5,7,14 84:6 85:10 87:7 98:9,14,17,   Karpati 2:10
  110:7 134:8                            21,25 101:10 107:1 125:1 127:14,15
                                                                                 Keith 2:10
                                         128:14,24 129:9,21,25 130:7,25
 included 35:10 76:14 136:18 137:2                                               Keith.wyatt@usdoj.gov 2:14
                                         134:24
 includes 84:5                                                                   Keyes 1:8 2:21 4:8 91:20 93:1,5,12,
                                        investigations 10:16 11:10 16:17,
 including 90:23,25 127:19               23 19:22 20:2 22:2 27:3 32:2 33:11       16
                                         37:6 45:5 48:13 49:3 55:23 75:14
 INDEX 3:1                                                                       Keyes' 13:22 91:24
                                         85:4 96:24 98:3 135:1,7
 indicating 83:16                                                                kind 14:23 48:17 60:19 98:4 120:6
                                        investigative 16:8 51:2,22 53:15          131:6
 individual 45:25 59:4 127:23            54:24 55:8,9 56:4,13 58:15 80:15
                                         82:20 84:3,10 105:15 134:7,9            kinda 44:1
 individuals 45:6 107:25 127:19
  128:8 131:21                          investigator 12:2 18:23,24 19:1          kinds 93:23 133:11
                                         20:13,14,24 21:2,5,6 22:4,10,20,25
 infer 41:15                                                                     knowledge 26:20,25 27:20 51:8
                                         57:5 79:24 112:14
                                                                                  59:11 64:1,21 76:12 79:20 80:6,8
 information 24:3 26:20 34:12           investigators 16:23 19:1,24 20:1,5        84:24 95:11,18 99:2 100:24 101:21
  35:10 39:6,13,16,19,20,22 51:10
                                         21:12 37:1 44:24 45:3                    106:8 109:3,6,8 123:5 131:5
  60:17 67:22 81:8 100:1 123:4,5,7,14
                                        investigatory 19:18 21:15 31:14
 informed 46:25                                                                                    L
                                        involve 17:21
 initial 104:1 112:2 113:8,14,19
  114:13,19,20 120:14                   involved 11:9 19:15 27:1,7,17 33:4       lack 63:10
                                         45:6 57:2,13 66:8 78:4 79:23 85:10,
 initialing 120:7                        19 95:14 103:9                          laid 13:4 29:25 33:25 48:12
 initially 114:25                       irrespective 129:25                      language 6:15 71:16 105:19,22


888-893-3767
www.lexitaslegal.com
   Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 48 of 55
30(b)(6)                                          Alfredo Martinez                              s Index: law..multitude
 law 83:11                              machine 1:22                            members 16:6 17:19 18:22 28:6
                                                                                 47:2 56:11 63:12,13 71:3,11,12,14
 law-abiding 71:5                       made 29:9 32:5 39:25 43:7 46:23          108:10 110:4,9 111:23 112:2 113:7,
                                         47:18 52:22 55:19 60:11 64:23 72:13
 lawsuit 13:14,17,22,25                                                          14 114:10,13 115:7 117:14 118:6
                                         73:14 75:8,16 76:1 90:15 92:19 99:6
                                                                                 122:4 137:9
 learn 66:8 74:8 103:9 116:6             101:7 106:9,13 127:22 128:15,25
                                         129:8,11,14,21,23,24 130:6,8,15,25     members' 108:8
 leave 121:22                            131:12
                                                                                memo 47:6 77:8 115:6 117:18
 Legal 1:22 2:17 32:13 33:5 57:18,21    maintains 134:1                          118:23,24,25 119:10,18 120:3
  84:2 85:19 86:7,24 97:8
                                        make 6:21 12:13,17 13:1 18:11           memorandum 119:1
 lengthy 10:7                            29:16 34:19 36:5 37:13,21 63:14,22
                                                                                memory 12:4 69:12 119:8 125:7
 letter 33:3 41:13,20 45:8,16,17,18      72:18 75:1,5 76:4 89:1 92:25 93:4,8
  46:1,13,17 49:1,6 52:13 55:8 65:20,    100:20 106:7 112:19 113:2 120:1        memos 119:13
  24 76:11,13 77:14 81:11 82:1,7,24      126:7 128:21 129:18 132:21
                                                                                mentioned 30:10 38:10 41:8 58:4
  83:25 84:18 91:21 97:19 102:13,21
                                        makes 39:16                              77:16 120:22
 letters 32:18,20 46:20 48:9 134:8      makeup 18:21                            Michelle 8:18
 level 30:22 41:1 57:8 62:9 87:16,21    making 28:25 29:7 31:5,8,21 33:20       mind 22:16 105:23
  88:9
                                         38:17 131:7
                                                                                mine 25:12 70:25
 lieu 47:2                              Manual 10:23 30:19 31:1,8,10 44:20
                                                                                minor 16:18
 Lieutenant 57:5 84:13 97:24             56:10 69:13 100:17
                                        March 101:2                             minute 8:25 28:23 40:21 49:25 93:9
 limit 128:23
                                        mark 23:9 51:24 54:14 67:1 83:15        mischief 81:23 83:1,13 92:16
 limited 44:4 127:20                                                             131:6,9
                                         116:20
 lines 77:23                                                                    misconduct 125:12
                                        marked 3:11 4:1 23:11,12,13 49:21,
 list 41:14 77:5 101:12 113:11 128:1     23 52:2,4 54:16,18 67:4,6 69:21,23,    missed 72:21 87:18
 listed 39:21 60:5 75:21 77:15 88:21     24 80:23,25 83:19,21 96:9,11 104:5,7
                                         108:22,25 109:5 116:22,24              missing 24:8,9
  91:19,20 101:14,15 107:25 118:10
  128:5                                 marking 94:14                           misspoke 81:3
 litigation 2:5 68:2 104:14             markings 82:2,8 130:14,19 131:8         Misstates 129:3
 Local 48:23                            Martinez 1:16,19 3:4 5:1,9 49:22        modified 99:12
 locate 118:7                            107:6 122:25 136:1                     Monday 1:20 20:16
 location 57:19                         match 74:6                              Monteiro 2:3 3:5,8 5:5 12:23 15:16
                                        material 136:18                          16:25 18:9 23:9,12,18 24:8,11,14,15
 log 117:21 118:11 119:20 122:9                                                  25:10,19 26:4 29:6 34:9 44:7,10
 log-on 110:24 111:12,13,17             materials 98:5 136:11                    49:14,17,22 50:4 51:24 52:3 54:14,17
                                                                                 56:23 57:25 58:3,4 62:17,23 63:14
 log-ons 110:22,24 120:14               matter 46:4 50:22 80:13
                                                                                 65:14 67:5,10,15 69:18,22 70:9,12,
 logged 121:15 122:5                    Matters 25:21                            15,18,21 71:1 72:3 73:9 78:13 79:3
                                                                                 80:19,21,24 83:15,20 85:2 88:14,22
 long 8:3 11:7 14:13 17:17 19:8 20:23   Mcleod 8:15,18 9:9
                                                                                 89:15,16,21 90:4 91:16 94:20 96:5,7,
  60:19 122:22                          means 7:12 38:21 86:15 125:6             10 97:21 102:8 103:19,25 104:6
 looked 10:13 43:24 97:15 98:2                                                   106:9 107:3,6 108:24 116:20,23
                                        meant 16:5 97:18 103:24 125:10           122:15,19 137:8,15,19
 lot 67:21 73:12                        measures 34:5,23 35:21 43:19            months 15:25 19:9
 Louisiana 2:12                         meet 8:11 46:10,11                      morning 5:6 113:12
 lower 57:8                             meeting 8:5,13,15,16 9:9                move 63:11 78:25 94:13 108:9,12
 lucky 70:21                            meetings 8:4,7 16:3 27:1 133:17         multiple 57:4 119:17 127:10
                                        member 17:5 30:18 39:17 44:1
                   M                                                            multitude 17:6
                                         46:12,21 47:1,5,7 60:7 63:10 92:9
                                         109:22 112:4,9 113:18 136:12,21
 M-A-R-T-I-N-E-Z 5:9


888-893-3767
www.lexitaslegal.com
   Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 49 of 55
30(b)(6)                                          Alfredo Martinez                             s Index: N.W...passed
                                       objection 16:15 18:7 29:1 34:7          online 109:17 114:5 121:6
                   N                    43:20 54:9 56:14 62:14,20 63:5 65:11
                                                                               open 110:25
                                        72:2 78:10 83:9 88:11,19 89:10,16
 N.W. 2:5                               90:3 91:13 97:17 102:5 123:18 124:4,   operating 30:11 36:15 39:11
                                        18 125:21 126:21 128:12,17 129:3
 NAHMAD@CLINE-AHMAD.                    130:2 131:3 132:11 133:1 135:2,9,20
                                                                               Operations 119:4
 COM 2:25                              Objections 3:16,19 50:13                operative 70:6
 named 30:18 58:8 63:10 127:10,12      obvious 41:3                            Operator 23:4
  128:8
                                       occasions 71:18                         opinion 123:19 124:19 125:22
 names 16:7 65:23                                                               126:22
                                       occur 31:21 45:2 65:1 122:7
 Nasim 2:22                                                                    opportunity 136:21
                                       occurred 38:13 40:2,7,8 44:25 47:9
 nature 133:23                          61:25 73:23 75:9 76:5 87:6,8 93:14
                                                                               opposition 104:25
 necessarily 36:7 90:12 137:9           100:24 112:5 125:11,12 128:20          opted 16:11 47:5
                                        131:24 135:13
 needed 22:18 42:7 43:4 99:12                                                  options 47:1
  113:14 123:11                        occurring 66:15 68:18 78:21
                                                                               order 6:7 77:18,21 95:22 109:12
 night 20:15                           occurs 75:6
                                                                               Orders 77:19
 nights 20:16                          offense 30:20,21
                                                                               ordinary 71:4
 nodding 6:14                          office 2:11 9:6 12:5,8,13 14:19,23
                                        15:4,8,9,17 16:24 17:4,9,12,17,25      organization 86:10
 non-disciplinary 34:5,23 35:20         18:4 20:4 21:14,25 22:14 28:10 30:16   original 115:19
  43:18 61:16 65:8 91:11 102:3          38:17 46:9,14 53:19 58:2 71:24 72:4
                                        74:14 84:1 104:23 119:2,14 134:6,12    outcome 46:23 76:8
 non-jurisdictional 39:5
                                       officer 71:19                           outcomes 38:24 39:2 47:18 76:14
 normal 6:20 66:3 101:17
                                       officers 71:15,17                       oversee 20:6
 Nos 116:24
                                       OI 29:11                                oversight 14:24 19:16
 not-sustained 41:21
                                       OI- 18:5                                overtime 22:17
 noted 84:16
 notice 3:14,17,20 50:14 81:18 120:6   OIG 3:22,24 4:8,10,12 10:14,15
                                        11:13 15:4 18:2,5,11 25:22 27:14                         P
 noticed 90:19                          28:19,22,24 29:6,11,16,21 30:2,4,5,
 notices 137:1                          15 31:2,8 32:10 33:5,11 34:3,13,15,    P.30(b)(6) 1:15,19 3:14,17,20
                                        24 35:13,19 36:1,3,11,13,21,24 37:6
 notification 52:17 66:5 81:15          41:13 42:1,10,13,24 43:7,13,17 45:5    P.L.L.C. 2:23
 notified 45:12,14,25 47:20,23 48:6     48:13 49:3 51:1,19 52:9,13,15,17,18    p.m. 1:21 107:4,5 134:19,20 137:21
  49:9,10 76:8 91:17,25 92:3 102:10,    53:4,8 54:3,5,24 55:12,15,19,22
                                        56:12 57:2,3,6,10 60:5 62:7,11,13      package 42:21
  16,19,25 103:6 131:22,25
                                        63:9,16,24 65:4,9 66:24 68:22 69:7     packet 70:20
 notify 47:4 48:23 63:8 65:14,17        72:13,18 73:14 74:20,23 75:1,5,11
  102:8                                 76:23 77:4 79:1 81:11,12,15 82:19      pages 24:10 70:17,24 100:3
 notifying 29:12                        83:6 84:9,14 85:4,6 86:6 88:14,17      paperwork 13:18 41:18 99:21
                                        91:7,12 92:15,19,25 94:9 96:19,23       125:24 126:13,24 127:1 134:11
 number 48:3 52:5 60:6 62:24 81:1       97:7 98:4,5 99:8,10,13,16,20 100:5
  96:13 100:18 104:8 115:17 124:14      101:7 102:4 104:11 105:12,16 106:1,    paragraph 53:14 68:7 104:17
  127:19                                9,12,13 107:1,8 125:1 128:1,3 134:9,   part 7:24 10:7 18:13 29:23 33:15
                                        11,23
 numbered 1:20 54:19                                                            34:3,17 41:11 56:18,24 67:20 76:22
                                       OIG's 30:10 39:10 44:12 51:18,21         97:20 116:8 119:16
 numbers 67:6
                                        53:15 56:3 57:14 58:14,21 62:3 65:8,   parties 127:10
 numerous 68:11                         15 78:9 80:17 85:7 87:4 98:17,21,25
                                        105:12                                 parts 10:4
                   O                   omitted 71:20                           pass 135:25 137:6
                                       one's 115:14                            passed 16:21
 oath 7:11


888-893-3767
www.lexitaslegal.com
   Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 50 of 55
30(b)(6)                                          Alfredo Martinez                            s Index: PAULA..pursuant
 PAULA 1:8 2:21                           13 89:1,12 90:1,9 96:23 97:1 99:7,11    114:4,5
                                          108:19 109:21 110:8 115:1 117:21
 pay 14:21 17:7                           118:8 119:8 129:12 136:17
                                                                                 priority 32:5
 Pena 119:23 120:2                                                               problems 68:11
                                         policy 12:18 13:3 28:5,8 29:25 30:2,
 pending 7:7                              8 33:9,25 35:2,12,19,24,25 36:4,7      procedure 1:23 10:25 12:18 13:3
                                          37:15 48:11,21,25 64:5 65:1 74:12       17:24 30:1 33:9 34:17 35:13,22,24
 Pennsylvania 2:5                         89:19 90:15,17,20 96:1 99:15 108:15     37:11 41:8 48:12,21 50:15 63:3 76:21
 people 24:1 93:20 111:10 132:18          109:4,15,25 111:2,18,22 112:21          77:3,4 86:3,5
                                          113:4,8,11,14,19 114:8,10,14,19,25
 performed 49:8 107:2                     115:3,7,18,19,24 116:6 117:2,4,10,19
                                                                                 procedures 28:3 30:11 33:10,25
                                                                                  36:15 39:8,11 42:7 50:24,25 56:2
 period 20:15 28:13 36:18 58:7            118:9 119:11 120:10,15,25 121:7,13,
                                                                                  61:22 63:15,23 80:14 85:5 89:2 90:2,
                                          15,20,23 122:6,10 128:15,19,25
 person 32:21 51:7 58:5,6,17 73:18        129:20 136:21
                                                                                  9 99:7,11
  77:13 81:24 82:17 132:1,8,22
                                         policy's 115:9 116:5 121:21             proceed 5:22
 personal 26:20,25 59:10 76:12                                                   proceeding 28:1
  79:20 80:6 95:11 109:3,6 110:24        portion 49:6
  111:13 112:3,12 113:23 123:5 131:5     position 12:1 19:6,8 20:12 21:1,4       process 13:4 18:12,13 31:21 32:14
                                                                                  33:5 34:1 35:6 49:2 59:23 61:2,5,12
 personally 27:16 79:23 95:14             123:9
                                                                                  63:3,12 72:10 86:16,19 87:25 100:11,
 personnel 107:11,17,22,24 108:5         positions 23:1                           12,15,22 108:10 136:6,9,13,20
  133:22 134:3                                                                    137:10,12
                                         possibly 119:14
 persons 81:24 82:17 131:13 132:8                                                produced 1:19 68:1 104:13
                                         potential 41:14
 perspective 133:11                      potentially 57:7                        professional 14:18 15:8,9,17 16:9,
                                                                                  24 17:4,9,17 18:4 19:5,25 20:4 21:13,
 pertaining 128:15                       practice 30:9,13 31:13,14 35:24          24 22:14 95:15 119:15 126:23 134:5,
 phase 116:8,9                            36:6 45:4,10,11 59:12 60:18,23 66:3     7,12
                                          87:12 90:17 99:7
 phases 116:10,11,12,14                                                          progression 60:9
                                         practices 50:24,25 56:2 63:15,23
 Phil 9:24 59:5                                                                  promotion 137:13
                                          80:14 85:6 89:2,15,20 90:2,10 91:2
 phone 39:14,25                           99:12 128:16                           promotional 136:6,12,20,25
                                                                                  137:10,12
 pick 136:14                             preparation 8:12 51:17 52:10 55:4
                                          64:15 66:7 74:7 80:16 103:8 123:14,    prompt 6:20
 picked 106:8                             25 135:17 136:24
                                                                                 proper 40:3 71:20 78:8,18 126:1
 piece 56:20                             prepare 9:11,16,20 10:5,9,20 13:7,
                                          11 95:22 96:16,19 109:12,13 123:11
                                                                                 properly 120:18,21
 Pitkin 2:24
                                          136:12                                 property 131:7
 place 28:5,9 56:3 78:14 85:6 86:3
  115:2                                  preparing 7:25 9:2 13:11 27:21          prove 38:14,22 125:11
                                          55:17 74:8 80:10 87:1 89:23 95:19
 Plaintiff 1:4,20 2:2                     102:14 109:9 117:6 136:12              provide 5:11 34:3 44:19
 Plaintiff's 3:14,17,19                  presented 38:7 46:20 100:18             provided 35:13 46:13 69:23 72:8,
                                                                                  12 84:15 98:21 111:3 112:3 126:14
 Plaintiff-intervenors 1:9               pretty 19:12 41:3 45:19
                                                                                 providing 35:19 53:15
 Plaintiffs' 50:13                       prevent 133:8,12
                                                                                 provisions 1:23
 PLAINTIFFS-INTERVENORS                  prevented 104:20
  2:21                                                                           public 16:5
                                         prevents 7:14
 PLAIR 1:21                                                                      publicly 104:25
                                         previous 10:13 60:8 97:14,19
 point 20:3 31:5 42:15 46:12 85:19        117:16 122:3                           pull 126:12
  90:2 99:15 115:2,20                                                            pulled 121:3
                                         previously 96:22
 points 50:10                                                                    purpose 40:22 56:6
                                         print 110:7 111:2
 Police 19:13                                                                    purposes 7:22 43:5 52:5 54:19
                                         printed 111:19 113:4 114:9
 policies 4:4,15,18 10:13 28:2 30:5,                                              69:24 70:10 81:1 83:21 96:12 136:11
  10 39:8,10 40:12 42:7 50:24,25 55:22   prior 15:18 19:4 20:11 21:1,4 22:25
                                          26:19 33:1 51:13 67:18 100:4 110:24    pursuant 1:23
  56:1 61:22 63:15,20,23 80:14 85:3,5,


888-893-3767
www.lexitaslegal.com
   Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 51 of 55
30(b)(6)                                          Alfredo Martinez                               s Index: put..research
 put 115:12 121:4,8,22 136:21             22:8,21 23:23 34:12 41:21 45:16 46:1   relate 40:13 77:12 87:21 136:15
                                          58:21 59:12 66:4
 puts 36:13                                                                      related 10:17 11:2 22:15,22 52:14
                                         received 11:12 23:13,25 27:3 30:9,       57:14 58:17 72:22 73:22 75:23 76:2
                                          15 42:13 49:7 56:3 58:25 59:4,8,18,     81:12,16 84:10 87:4,15 96:18 97:2
                  Q                       20,24 65:20 85:7,25 87:4 91:21 98:24    104:11
                                          99:4 102:12,20 120:13
 question 6:3,4,8,21 7:1,7,8 12:21                                               relates 18:14 55:2 68:2 79:1
                                         receives 41:9 77:13,14
  15:15 18:1 27:16 33:15 51:6 60:20                                              relating 52:18
  73:13,24 79:18 82:6,7 87:18 90:6       receiving 14:25 28:11 33:18 36:2
  106:3 123:22 124:10,12,21,24 130:3      37:6 80:7 99:2 109:6 112:9
                                                                                 Relations 53:19,22,23,24 54:3,4,8

 questions 5:24 6:13 7:1,19 13:1                                                 relevant 70:19
                                         recess 49:19 107:4 134:19
  18:14 27:25 58:17 61:10 94:22 107:7
                                         recognize 111:21                        relied 93:20 94:9 107:1
  122:16,21
                                                                                 remain 31:11
 quick 134:16 136:1                      recollection 12:4
                                         recommendation 31:4,7 34:19             remained 42:16
 quote 71:12 104:19
                                          35:5 43:7 75:2 101:18 106:20           remaining 15:5
 quoted 90:6 105:19
                                         recommendations 34:4 35:9,20            remember 8:9 12:20 32:7 34:20
                                          36:2,5 60:2 62:17,18 63:9 68:23 69:5    35:4 42:19 54:10,12 59:19 112:8,10,
                  R                       88:17,21,23 101:8,13                    11 113:10 122:6
                                         recommended 34:24 35:1 60:6             Remind 77:17
 RAA 23:6                                 78:5
                                                                                 reminders 5:22
 racial 82:13                            record 1:23 5:8 39:24 49:18 102:12
                                          107:3 128:18 134:18
                                                                                 reminding 78:8,18
 raised 127:18
                                         Reduce 33:12                            remove 121:21
 ran 83:6
                                         reduced 33:10                           removed 16:22
 rare 31:23
                                         refer 15:3 17:12 18:1 28:15             repeat 123:22
 re- 49:7
                                         reference 83:1 106:6,17                 rephrase 18:9 33:16 60:21
 re-disseminated 115:1,10,19
                                         referenced 30:14                        replaced 121:21
 re-investigate 94:10
                                         references 130:14                       replacing 117:16
 re-investigating 62:5
                                         referencing 64:7                        report 28:6 29:21 42:14 84:3
 re-read 119:8
                                         referring 24:21 30:11 71:19 72:23,      reported 1:22 82:2,8
 read 10:3,6,14 11:7 13:17,21,22
  30:16 32:25 43:2,5 44:14,19 60:1
                                          24                                     reporter 1:21 6:9,15 52:1 63:21
                                                                                  67:2 69:17,19 80:20 83:17 96:8 104:4
  67:20,22 68:14 71:8,22 72:1,5 101:15   reflect 52:17 75:15 76:1
  105:3 109:15 110:9 112:3 114:14,18,                                             116:21
  19 116:12,17 119:20 120:9 126:13       reflected 55:7 58:23 62:18 63:16,24
                                          65:5,9,15 69:1 89:3 99:8,16
                                                                                 Reporter's 3:10
  137:19
                                         reflects 52:25 69:7 81:15,22 82:1,8     represent 50:12 67:24 104:10
 reading 13:23 61:14 103:21 122:13
                                          92:15 105:16                           representative 7:18,22,25 61:10
 real 116:7 134:16                                                                80:10 123:9,16 124:2
                                         refresh 119:7 125:6
 reason 7:14 127:5                                                               REPRESENTING 2:2,15,21
                                         regard 79:18,25 95:15 129:11
 reasonable 71:4                                                                 reproach 71:6
                                         regarded 104:25
 reasons 17:7                                                                    request 22:9,14 84:3 123:10 126:7
                                         regs 70:12
 recall 10:21 13:23 17:1,2 26:25                                                  134:1,2
  27:4,19 29:19 31:6 34:16 36:18 42:8    regulation 76:24 77:1
                                                                                 requested 126:4
  44:3,22 55:20 61:18,25 64:13 65:13     regulations 4:4 40:11 69:14 70:4,7
  80:6 88:13 89:19 91:5,15 92:7 114:6     71:25 75:3 77:11 101:9 105:24
                                                                                 required 43:6 86:13 113:7 114:13,
  132:3 135:8,11,12,18 136:25                                                     14 116:12
                                          112:10
 receipt 27:18 55:22 85:4 96:23          reinvestigate 42:20                     Rescue 68:9
 receive 15:1 17:9,11 21:14,17,25                                                research 16:7 134:10


888-893-3767
www.lexitaslegal.com
   Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 52 of 55
30(b)(6)                                           Alfredo Martinez                          s Index: respect..significant
 respect 38:17 51:19 60:18 61:2,5,         11,24 112:19 113:14 114:11 115:7        73:21
  13 62:12 71:11,13,17 72:14 76:8          117:6,22 118:7,12 122:10 127:8
  80:17 87:7 94:7,8,21 95:24 98:9,14       132:17 134:5 136:16
                                                                                  seek 137:13
  99:22 100:23 106:18 107:13 108:2                                                self-contained 92:22
  110:13 120:5 121:13 124:16 125:1,13
                                          reviewed 10:1,4,19 11:2,3 13:6,10
  127:9,23 128:7,24 134:23
                                           33:2 42:24 43:2,18 51:22 57:3,7        send 12:6,9 16:17 18:18 29:19,21
                                           61:18,19 73:17 81:9 85:17 86:8 87:9     31:20 48:25 65:24 77:8 86:6 116:1
 respectful 71:15                          95:25 96:15,19 97:8 99:10,24 100:5
                                           110:9 113:20 119:17,19,20 120:9
                                                                                  Senior 12:2 18:24 21:2 79:24 111:5
 respective 36:25                          126:14 130:20                          sense 21:21 31:19 115:25
 respond 6:19 58:17                       reviewing 23:17 26:2 33:11 42:4         sentence 45:20 51:11 53:18 105:25
 respondent 45:9,16,24 46:7,8,9,24         44:4,12 50:2 56:12,17 62:3 67:9,13
  48:4,7,16 62:25 63:4 78:4 102:22         73:7 79:2 84:21 86:19 94:18 101:22     sentences 45:20
  103:1                                    103:17,18,20 123:6,7,14 136:25         separate 43:23 122:4
 respondent's 46:22 103:3                 reviews 14:20                           separated 20:3
 respondents 128:5                        revision 119:11                         separately 45:19
 respondents' 65:23                       revisions 128:15                        served 48:4
 responds 83:12                           Rick 9:24                               Services 11:6,12,14,24 12:3,6 14:6
                                          right-hand 52:6                          15:21,22 16:4 26:24 27:3,7,8,13,17
 response 6:22 27:8,18 32:10 48:8
                                                                                   28:15 29:23,24 30:3,7,16 31:4,20
  50:17 51:4 65:4,8 71:13 78:9 87:17,
                                          RIGHTS 2:5                               32:2,16 33:5,18 37:4,24 42:2 44:14
  22 89:24 90:13 91:7,11 99:20 102:3
                                                                                   45:3 51:13 59:3 61:15 62:9 80:3 87:5,
  128:14                                  road 2:24 89:9
                                                                                   14,20 99:1 119:15
 Responses 3:16,19 50:13                  Robinson 54:25
                                                                                  Services' 30:13 31:3 59:23
 responsibilities 14:17 19:10             role 7:24 19:11,12 32:14 33:10,12,17
  86:23                                    37:6 61:9
                                                                                  set 30:5

 responsible 28:11,19,22,24 29:7,         roll 103:15 105:7 113:13 114:17         setting 6:20
  11
                                          room 9:13                               severity 41:4
 restate 5:24 6:4 63:20                                                           shaking 6:14
                                          Ruiz 2:4 25:1,5,7,14 96:6
 result 63:16,24 89:2,6 91:2 99:8                                                 shared 46:4
                                          rule 40:7,9 50:14 69:8,9 71:10 76:23
  107:13 127:15 128:24 129:9,21 130:8
  134:25 135:7
                                           77:1 105:17 106:2                      sheet 18:13,16 30:23 33:18 97:9,14,
                                                                                   18 113:19
                                          rules 1:23 4:4 15:6 22:7 40:11,13
 results 37:6 41:20 45:5 47:21 48:13
  49:3 56:13 58:22 85:18 86:8 87:4
                                           69:11,14 70:4,7,12 71:4,25 72:5 75:2   shift 20:16 68:10 78:25 113:18
                                           77:11 101:9 105:24 112:9
  97:7 98:25 101:2 102:13                                                         shifts 113:16 114:11
 retaliated 103:22,24                                                             short 8:4 49:14
                                                            S
 retaliation 15:3 18:15 54:1 93:22                                                Shorthand 1:21
  103:11,15 105:9,22 106:14,17,23
                                          Samuel 119:23                           show 24:15 104:2 107:1
 retaliatory 105:1                        Sandra 54:25                            showed 100:1 114:21
 retired 108:8                            sat 136:8                               shower 53:5
 return 18:3 86:12                        scenario 47:19 115:21                   showing 49:22 52:3,4 54:17 67:5
 returning 86:19 104:21                   scenarios 36:3                           80:24 83:20 96:10 104:6 108:24
 review 9:19,23 10:9,21 14:2 18:2                                                  116:23
                                          scenes 19:21
  23:16,19 25:25 26:1 31:1 32:18,21                                               sic 49:24
  34:3 40:6,23 42:6,19 43:14 44:11,17     scope 43:14 86:20,25 87:14,20
  49:25 50:5 51:1 52:10 55:4,22 56:2,7,    123:19 135:3,21,24                     sign 114:11 137:20
  8 57:2,14 58:14,20 59:17,19,22,23                                               signature 3:9 86:14 120:17
                                          sec- 25:22
  60:10,16,25 61:15,21 67:11,16,18
  69:12 73:6,10,16 74:2,5 80:15 85:4,6,   section 14:22 25:22 30:17 60:3          signed 46:17,19
  13,15 86:12,21,25 87:15,21 88:8          69:5 70:10 71:1 72:12 101:14 106:20    significant 16:25
  89:22 93:10,13,15,19,24 94:11,15,16,
  17 97:1,6 99:22 101:11 106:21 107:2,
                                          sections 4:5,16,18 70:19 72:9


888-893-3767
www.lexitaslegal.com
   Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 53 of 55
30(b)(6)                                           Alfredo Martinez                               s Index: silent..sustain
 silent 76:4                             speculation 132:12 133:2                 stops 132:5
 similar 98:8,11                         spell 5:7                                store 111:3
 single 118:9                            spend 7:25 8:3                           stored 110:8
 sir 5:6 7:13 8:19 9:8,18 10:2,18        spent 27:21 80:9 95:19 109:9             stores 122:3
  13:23 22:24 23:20 24:22 34:2 36:16
                                         spoke 37:12 59:25 65:20 104:24           storing 109:17,21
  39:12 50:6 61:14 63:2 64:16 67:12
                                          134:4
  68:15,21 71:23 76:3,6,19 77:2 78:2                                              straight 11:15,16
  86:22 87:2 91:5,19 95:13 100:8,10      spoken 98:20
  108:3 111:25 112:18,25 113:1,6
                                                                                  Street 2:12,17 5:13,14
                                         staff 11:6,11,14,23 12:2,6 14:5
  123:2,8,13,24 124:8,15 125:4 126:3                                              strike 42:23
                                          15:21,22 16:4 18:21 26:24 27:2,7,13,
  129:21,24 130:5,12 132:20 133:9,23,
  24 135:1,7,19 137:14
                                          17 28:15 29:22,24 30:3,7,13,15 31:3,    study 136:18
                                          4,20 32:2,15 33:5,18 37:3,23 42:2
 sit 30:25                                44:13 45:3 51:13 59:2,23 61:15 62:9
                                                                                  subjected 66:9 72:19 73:15 74:4
                                                                                   93:1,5,12,17 103:10 106:14,22
                                          78:17 80:3 87:5,14,20 99:1 119:15
 site 118:3
                                         stamp 86:12                              substitute 24:12
 sitting 126:11
                                         standard 30:11 36:14 39:11 90:16         subtopic 58:12
 situation 17:20 92:7 131:20
                                         standards 14:19 15:8,9,17 16:9,24        subtopics 26:21 27:20,22,24 50:20
 skills 21:18 22:12                                                                79:21,25 80:9,11 95:12,15,20,23
                                          17:4,9,17 18:4 19:5,25 20:4 21:14,24
                                                                                   108:16 109:10,13,14
 skipping 70:16                           22:14 119:15 126:24 134:5,8,12
 slurs 82:13 83:3                        standing 126:15                          Suite 2:12,24

 Smith 5:13,14                           stands 105:25                            Sullivan 2:16 3:7 8:14 12:21 15:13
                                                                                   16:15 18:7 24:7,9,13,25 25:4,6,12
 sort 19:17 21:14 22:21 31:25 32:1,9     start 18:19 30:4                          29:1 34:7 43:20 44:8 49:16 54:9
  33:24,25 42:20 45:23 48:11,19 78:8                                               56:14 57:23 58:1 62:14,20 63:5 65:11
  120:8
                                         started 14:4 21:8 109:20 110:19,20
                                                                                   67:3 69:20 70:11,14,16,19,25 72:2
                                          127:15
                                                                                   78:10 80:22 83:9,18 88:11,19 89:10
 sorts 19:22 37:25 39:8
                                         starts 25:22                              90:3 91:13 97:17 102:5 106:3 108:23
 sound 126:17                                                                      123:18 124:4,18 125:21 126:21
                                         state 1:21 5:7,24 6:3 7:4                 128:12,17 129:3 130:2 131:3 132:11,
 sounds 36:6 74:16 118:16
                                         stated 1:23 48:9 66:11,12 75:23           14 133:1,4 135:2,9,20 136:1,4 137:6,
 source 101:24                                                                     17
                                         statement 4:3 67:25
 SOUTHERN 1:1                                                                     summaries 134:9
                                         states 1:1,3 2:2,4,11 13:14 49:7
 speak 8:23 9:3,6,15 36:11 60:25                                                  summary 4:11 84:6,13,23 99:14
                                         stating 45:20 46:13 102:13                101:12 103:18 105:15
  76:10 96:2 105:22 120:1 123:11
  124:7,14 133:15                        station 23:7 63:16,23 64:4,5,23          Sunday 20:16
                                          65:15 66:10,15 68:10,18 78:14,15,18
 speakers 53:9 73:20                                                              superior 71:15,17,19
                                          82:3,9 89:2,14 90:2,12,17,23,24 91:2,
 speaking 9:13 11:18 37:20 43:22          17 99:7 102:9 104:22 110:8,21,24,25
                                                                                  supervised 36:22
  44:17 60:13 82:4 84:25                  111:10,19,24 113:13 114:9 115:23
                                          116:4 128:16,20,23 130:15 133:18        supervisor 12:3 57:5
 speaks 84:2
                                         station's 111:8,11                       supervisor's 54:11
 Specialist 19:3
                                         stations 110:7,16,20 112:22 113:4        supervisors 57:4
 specialized 21:25 22:21                  118:18
                                                                                  Supplemental 3:19
 specially 75:12                         stayed 49:4
                                                                                  supposed 59:15 81:3 107:23
 specific 10:4 12:18 13:3 18:5,10,14     Stein 8:15 9:10                           115:13
  29:25 33:9,24 35:12 36:17 60:17 64:5
  74:5 89:13 91:1 112:9 122:8 124:7,10   Stein's 8:20                             Susan 85:20,25 86:14
  129:22
                                         stenotype 1:22                           suspended 92:6
 specifically 27:4 56:25 66:11
                                         step 28:22 40:20 57:7 93:9               suspension 47:2,8
  72:21 73:22 75:13,23 87:7 90:17
  93:13 104:21,23 106:15 114:22 120:3    stood 124:23                             sustain 29:10 73:18 101:17
  129:15,17 130:18 135:15 137:3



888-893-3767
www.lexitaslegal.com
   Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 54 of 55
30(b)(6)                                             Alfredo Martinez              s Index: sustained..understanding
 sustained 30:18 31:8 38:10,11,12,       testified 5:2 60:22 66:2 128:13        total 123:23
  20,21,24,25 40:16 41:3,16 42:17         133:20 134:22
  45:22 46:2 47:12,13,25 48:10 49:8
                                                                                totally 6:20
                                         testify 26:5 108:17 123:1 129:10
  53:1,4,8,12 56:10 60:3,5 62:24,25                                             totals 19:2
  68:23 69:8 72:1,7,10,24 73:3,17        testifying 7:12,15 50:17
  74:24 75:20 77:15 81:23 82:17 92:15
                                                                                train 43:25
                                         testimony 3:4 64:18 123:15,25
  100:6 101:20 102:24 105:13,16                                                 trained 21:21 75:13
                                          135:17
  106:19 125:2,6,9,10,14 126:18,24
  131:12,21,25                           testing 116:9                          training 19:15 21:15,17,19,25 22:1,
                                                                                 8,10,14,18,20,22 36:4 42:25 43:4,6
 sustains 75:1 76:25                     tests 137:5                             63:18 64:23,25 90:15,20 93:21
                                                                                 108:16 115:22,23 116:8 129:12
 switch 118:13                           Texas 1:1,22,23 2:12,18,24 5:13         133:17 134:25 135:4,6,22,23
                                          48:23
 sworn 1:20 4:14 5:2 67:25
                                                                                transcript 6:7
 synopses 11:2 12:6,9                    text 101:17,20
                                                                                transcripts 9:20,25 10:3
 synopsis 10:14,15 11:12 29:18,20        text- 136:15
                                                                                transfers 17:7
  30:16,25 31:2 41:18 44:5,19 51:2,22    textbooks 136:15
  53:15 54:24 55:4,8,9 56:4 58:15 60:1                                          transition 36:20
  65:5,9 69:5 72:9,25 80:16 82:20        thing 11:8 24:6 32:4 42:20 131:21
  84:10,12,23 85:7 91:8,12 95:25 99:20                                          transmittal 52:13 55:8 81:11
                                         things 16:19,21 17:6 66:15,23 68:17
  102:4 106:12                            73:23 90:16 93:23,25 115:8 133:17,    transmitting 82:20
 system 109:17 110:6 114:2,4,6            22
                                                                                treat 71:12
  120:7,14                               thought 15:14 34:14
                                                                                truthfully 7:12,15
                                         threatening 71:16
                  T                                                             Tuesday 20:16
                                         tie 129:15,16
                                                                                turn 25:20
 talk 14:4 78:25 117:25                  tied 17:17,18
                                                                                turned 53:5,9
 talked 76:23 85:2 120:6 125:5           ties 31:1
                                                                                turning 73:19
  131:19                                 til 90:20
                                                                                tying 31:7
 talking 38:6 58:7 66:18 68:3 89:4       time 5:18 7:25 11:3,7 12:1 19:18
  94:3 113:22,23 134:3                    20:15 27:21 28:12 34:8 35:9 36:17
                                                                                type 6:20 15:1 17:18 21:20 32:5
                                                                                 34:12 35:5 44:24 53:25 60:10 75:11
 Tanja 58:9                               39:17 47:2,3 51:14 52:9 58:7 80:4,9
                                                                                 83:12 89:18 93:22 115:6 117:17
                                          86:4 89:20 90:7,15 92:7 95:19 104:2
 task 56:18                                                                      126:1 133:16
                                          109:9 112:17 113:10 119:16 121:9
 tasked 44:12                             126:10                                typed 32:19
 taught 22:3                             timeline 80:2                          types 17:3 28:20 41:19 54:2 74:21
                                                                                 75:14
 Taylor 85:20,25 86:22                   times 12:5,8 58:5 77:16 136:8,10
                                         timing 34:12                           typically 46:25 47:22
 Taylor's 86:14,20,25
 teaches 22:5                            title 14:11 71:20 77:24 104:23
                                                                                                 U
 techniques 22:6                         today 5:22 7:1,15,19,25 13:19 43:23
                                          67:19 96:16 123:12,15 124:1,14
 Telephone 2:6,13,18,25                                                         U.S. 2:11
                                          129:6,7 135:18 136:25
 tells 36:1                                                                     Uh-hm 17:23 52:1 68:8
                                         today's 7:22 9:2,11,16,20 10:5,10,
 temporary 64:12,23                       20 13:7,11                            Uh-huh 56:23
 ten 5:20                                told 27:12 42:10 47:11,24 48:3 75:9    uhm 66:20 94:14
                                          111:2 114:10
 tending 71:6                                                                   ultimate 32:8 37:16
                                         top 30:25
 term 123:21                                                                    understand 5:22,23 6:1,5,11,17,23
                                         topic 51:8 58:18 78:1,25 94:13,15,      7:2,11,17 33:13 82:12 122:25 124:13
 terms 32:9 37:17,20 38:6 41:7 43:22      21 95:24 99:23 108:12,15               129:18 131:15 132:20
  49:9,10 76:11 91:23 111:5
                                         topics 26:5 50:18 79:4 123:12          understanding 26:4 79:3 94:20
 test 136:18                              124:1,6,7,14,16



888-893-3767
www.lexitaslegal.com
   Case 4:18-cv-00644 Document 64-3 Filed on 11/18/19 in TXSD Page 55 of 55
30(b)(6)                                         Alfredo Martinez            s Index: understood..years
 understood 16:6 57:25 66:14            Washington 2:6
  68:17 103:13 105:6
                                        water 53:4 73:19
 undertaken 43:1 100:22
                                        Watkins 97:24
 unfounded 39:5 40:4,5,6 41:17
                                        week 137:3
 Unit 53:19,22,23,24 54:3,4,8 75:7,16
                                        women's 53:5,9 82:2,9,14 130:15
 United 1:1,3 2:2,4,11 13:14
                                        wondering 90:11
 unknown 62:25 63:4 73:18 78:4
                                        Woodlands 2:24
  81:24 82:17 88:4,5 131:13 132:1
                                        word 103:22
 unlike 100:4
                                        worded 72:21 119:9
 unnamed 131:21
 unquote 105:2                          words 134:1
                                        work 14:5 21:15 22:16 47:8 57:8,19
 updated 115:4,5,9,13,16,18 116:2
                                         93:17 104:20,21
  117:21 119:3,5,6,20 121:8,22 122:12
 updates 119:20                         worked 11:23 23:6,8 27:13
                                        working 20:11 120:18,21 132:23,25
                   V                    works 121:24
                                        write 113:17
 vague 16:15 29:1 34:7 43:20 54:9
  56:14 62:14,20 63:5 65:11 78:10       writing 33:11 36:12
  88:11,19 89:10 90:3 91:13 102:5       written 29:25 30:8,10,23 33:25
  123:19 124:5,19 126:22 128:12          35:12 48:11,19,25 83:3
 Varone 22:4                            wrong 25:16
 verbal 6:22                            Wyatt 2:10 24:24 25:2,9,17
 verbally 6:13
 verbiage 50:8                                             Y
 versa 12:14
                                        year 15:24
 version 115:5 117:16 118:17
  119:21 120:24 121:22 122:1,13
                                        years 5:20 14:15 19:5 20:25 21:3
                                         115:17,18
 versions 121:23 122:3
 versus 37:8 38:4
 vice 12:14
 VII 104:23
 violated 69:8 72:1,6 75:3 77:1
  101:8 105:17 106:2
 violation 40:3,7,8,9 100:16 106:8
 violations 15:6 16:18,19 28:12
  29:10 41:15 77:5,6


                   W

 wait 6:8 129:5
 wall 83:3 131:8
 Wanda 135:22
 wanted 51:5 68:5 73:16 128:2
  133:25


888-893-3767
www.lexitaslegal.com
